[thirdliencreditagreement001.jpg]
EXECUTION VERSION CREDIT AGREEMENT Dated as of November 5, 2019 among ROADRUNNER
TRANSPORTATION SYSTEMS, INC., as a Borrower and THE SUBSIDIARIES OF ROADRUNNER
TRANSPORTATION SYSTEMS, INC. SIGNATORY HERETO AS SUBSIDIARY GUARANTORS, each as
a Guarantor, and ELLIOTT INTERNATIONAL, L.P., ELLIOTT ASSOCIATES, L.P., as each
as a Lender, and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent



--------------------------------------------------------------------------------



 
[thirdliencreditagreement002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING
TERMS.................................................................1 1.01
Defined Terms
.............................................................................................................................1
1.02 Other Interpretive
Provisions.....................................................................................................32
1.03 Accounting Terms
.....................................................................................................................32
1.04 Uniform Commercial Code
.......................................................................................................33
1.05 Rounding
...................................................................................................................................33
1.06 Times of Day
.............................................................................................................................33
1.07 Reserved.
...................................................................................................................................33
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
...............................................34 2.01 Loan Commitments
...................................................................................................................34
2.02 Borrowings, Conversions and Continuations of Loans
.............................................................34 2.04 Reserved.
...................................................................................................................................35
2.05 Repayment of
Loans..................................................................................................................35
2.06 Prepayments
..............................................................................................................................35
2.07 Termination or Reduction of
Commitments..............................................................................37
2.08 Interest
.......................................................................................................................................37
2.09
Fees............................................................................................................................................38
2.10 Computation of Interest and
Fees..............................................................................................38
2.11 Evidence of Debt
.......................................................................................................................38
2.12 Payments Generally; the Administrative Agent’s Clawback
....................................................38 2.13 Sharing of Payments
by
Lenders...............................................................................................40
2.14 Reserved
....................................................................................................................................41
2.15 Nature and Extent of Each Borrower’s
Liability.......................................................................41
2.16 Reserved.
...................................................................................................................................43
2.17 Defaulting Lenders
....................................................................................................................43
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
................................................45 3.01
Taxes..........................................................................................................................................45
3.02
Illegality.....................................................................................................................................48
3.03 Inability to Determine Rates; Discontinuation of
LIBOR.........................................................49 3.04 Increased
Costs; Reserves on LIBOR
Loans.............................................................................49
3.05 Compensation for
Losses...........................................................................................................51
3.06 Mitigation Obligations; Replacement of
Lenders......................................................................51
ARTICLE IV SECURITY AND ADMINISTRATION OF
COLLATERAL.....................................52 4.01
Security......................................................................................................................................52
i



--------------------------------------------------------------------------------



 
[thirdliencreditagreement003.jpg]
4.02 Collateral Administration
..........................................................................................................52
4.03 After Acquired Property; Further Assurances
...........................................................................54
4.04 Cash Management
.....................................................................................................................55
4.05 Information Regarding Certain
Collateral.................................................................................56
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
........................................56 5.01 Conditions of Initial Credit
Extension.......................................................................................56
5.02 Conditions to all Credit
Extensions...........................................................................................59
ARTICLE VI REPRESENTATIONS AND
WARRANTIES...............................................................59 6.01
Existence, Qualification and
Power...........................................................................................59
6.02 Authorization; No Contravention
..............................................................................................60
6.03 Governmental Authorization; Other Consents
..........................................................................60
6.04 Binding Effect
...........................................................................................................................60
6.05 Financial Statements; No Material Adverse Effect
...................................................................60 6.06
Litigation
...................................................................................................................................61
6.07 No Default
.................................................................................................................................61
6.08 Ownership of Property;
Liens....................................................................................................61
6.09 Environmental Compliance
.......................................................................................................61
6.10
Insurance....................................................................................................................................62
6.11
Taxes..........................................................................................................................................62
6.12 ERISA Compliance
...................................................................................................................63
6.13 Subsidiaries and Equity
Interests...............................................................................................63
6.14 Margin Regulations; Investment Company Act
........................................................................64 6.15
Disclosure..................................................................................................................................64
6.16 Compliance with Laws
..............................................................................................................64
6.17 Intellectual Property; Licenses,
Etc...........................................................................................64
6.18 Labor Matters
............................................................................................................................64
6.19 Deposit Accounts, Securities Accounts and Commodity
Accounts..........................................65 6.20 Reserved
....................................................................................................................................65
6.21 Anti-Terrorism Laws and Foreign Asset Control
Regulations..................................................65 6.22 Brokers
......................................................................................................................................66
6.23 Customer and Trade Relations
..................................................................................................67
6.24 Material Contracts
.....................................................................................................................67
6.25 Casualty
.....................................................................................................................................67
6.26 Senior
Indebtedness...................................................................................................................67
6.27 Relations with Vendors and
Customers.....................................................................................67
6.28 Aircraft Parts
.............................................................................................................................67
ii



--------------------------------------------------------------------------------



 
[thirdliencreditagreement004.jpg]
6.29 Rolling
Stock.............................................................................................................................67
6.30 Aircraft Matters.
........................................................................................................................68
6.31 Reserved.
...................................................................................................................................69
ARTICLE VII AFFIRMATIVE
COVENANTS....................................................................................69
7.01 Financial
Statements..................................................................................................................69
7.02 Other
Information......................................................................................................................70
7.03
Notices.......................................................................................................................................71
7.04 Payment of Obligations
.............................................................................................................72
7.05 Preservation of Existence,
Etc...................................................................................................73
7.06 Maintenance of
Properties.........................................................................................................73
7.07 Maintenance of Insurance; Condemnation
Proceeds.................................................................73 7.08
Compliance with Laws
..............................................................................................................74
7.09 Books and
Records....................................................................................................................74
7.10 Inspection Rights and Appraisals; Meetings with the Administrative
Agent............................74 7.11 Use of Proceeds
.........................................................................................................................75
7.12 New
Subsidiaries.......................................................................................................................75
7.13 Compliance with ERISA
...........................................................................................................76
7.14 Further Assurances
....................................................................................................................77
7.15 Licenses
.....................................................................................................................................77
7.16 Environmental
Laws..................................................................................................................77
7.17 Leases, Mortgages and Third-Party
Agreements.......................................................................77
7.18 Material Contracts
.....................................................................................................................78
7.19 Reserved.
...................................................................................................................................78
7.20 Reserved.
...................................................................................................................................78
7.21 Post-Closing Agreements
..........................................................................................................78
7.22 Beneficial Ownership
Regulation..............................................................................................78
ARTICLE VIII NEGATIVE COVENANTS
.........................................................................................78
8.01 Indebtedness
..............................................................................................................................78
8.02 Liens
..........................................................................................................................................81
8.03
Investments................................................................................................................................82
8.04 Fundamental
Changes................................................................................................................83
8.05 Dispositions
...............................................................................................................................84
8.06 Restricted Payments
..................................................................................................................85
8.07 Change in Nature of Business
...................................................................................................85
8.08 Transactions with
Affiliates.......................................................................................................86
8.09 Burdensome
Agreements...........................................................................................................86
iii



--------------------------------------------------------------------------------



 
[thirdliencreditagreement005.jpg]
8.10 Use of Proceeds
.........................................................................................................................86
8.11 Prepayment of Indebtedness; Amendment to Material Agreements
.........................................86 8.12 Reserved.
...................................................................................................................................87
8.13 Creation of New
Subsidiaries....................................................................................................87
8.14 Securities of
Subsidiaries...........................................................................................................87
8.15 Sale and
Leaseback....................................................................................................................87
8.16 Organization Documents; Fiscal
Year.......................................................................................88
8.17 Reserved.
...................................................................................................................................88
8.18 Anti-Money Laundering and Terrorism Laws and
Regulations................................................88 8.19 Economic
Sanctions Laws and
Regulations..............................................................................88
8.20 Reserved.
...................................................................................................................................88
8.21 Aircraft
Operations....................................................................................................................88
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
.................................................................89 9.01 Events
of
Default.......................................................................................................................89
9.02 Remedies Upon Event of
Default..............................................................................................91
9.03 Application of Funds
.................................................................................................................91
ARTICLE X ADMINISTRATIVE AGENT
..........................................................................................92
10.01 Appointment and
Authority.......................................................................................................92
10.02 Rights as a Lender
.....................................................................................................................94
10.03 Exculpatory
Provisions..............................................................................................................94
10.04 Reliance by the Administrative
Agent.......................................................................................96
10.05 Delegation of
Duties..................................................................................................................96
10.06 Resignation of the Administrative Agent
..................................................................................96
10.07 Non-Reliance on the Administrative Agent and Other
Lenders................................................97 10.08
[Reserved]..................................................................................................................................97
10.09 The Administrative Agent May File Proofs of Claim; Credit Bidding
.....................................97 10.10 Collateral Matters
......................................................................................................................98
10.11 Other Collateral Matters
............................................................................................................98
ARTICLE XI
MISCELLANEOUS.......................................................................................................100
11.01 Amendments, Etc
....................................................................................................................100
11.02 Notices; Effectiveness; Electronic Communication
................................................................103 11.03 No
Waiver; Cumulative
Remedies..........................................................................................104
11.04 Expenses; Indemnity; Damage Waiver
...................................................................................105
11.05 Marshalling; Payments Set
Aside............................................................................................107
11.06 Successors and Assigns
...........................................................................................................107
11.07 Treatment of Certain Information; Confidentiality
.................................................................112 iv



--------------------------------------------------------------------------------



 
[thirdliencreditagreement006.jpg]
11.08 Right of Setoff
.........................................................................................................................113
11.09 Interest Rate
Limitation...........................................................................................................113
11.10 Counterparts; Integration; Effectiveness
.................................................................................113
11.11
Survival....................................................................................................................................114
11.12
Severability..............................................................................................................................114
11.13 Replacement of Lenders
..........................................................................................................114
11.14 Governing Law; Jurisdiction;
Etc............................................................................................115
11.15 Waiver of Jury Trial
................................................................................................................116
11.16 Electronic Execution of Assignments and Certain Other
Documents.....................................116 11.17 USA PATRIOT Act
Notice.....................................................................................................116
11.18 No Advisory or Fiduciary
Responsibility................................................................................117
11.19
Attachments.............................................................................................................................117
11.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions..............................117 ARTICLE XII CONTINUING
GUARANTY......................................................................................119
12.01 Guaranty
..................................................................................................................................119
12.02 Rights of Lenders
....................................................................................................................119
12.03 Certain
Waivers.......................................................................................................................120
12.04 Obligations
Independent..........................................................................................................120
12.05
Subrogation..............................................................................................................................120
12.06 Termination; Reinstatement
....................................................................................................120
12.07 Subordination
..........................................................................................................................120
12.08 Stay of Acceleration
................................................................................................................121
12.09 Condition of
Borrowers...........................................................................................................121
12.10
Keepwell..................................................................................................................................121
v



--------------------------------------------------------------------------------



 
[thirdliencreditagreement007.jpg]
CREDIT AGREEMENT This Credit Agreement (this “Agreement”) is entered into as of
November 5, 2019, among Roadrunner Transportation Systems, Inc., a Delaware
corporation (the “Company”), those additional Persons that are joined as a party
hereto by executing a joinder (the Company and such joined Persons each, a
“Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), each of the Subsidiaries of the Company identified as “Subsidiary
Guarantors” on the signature pages to this Agreement (together with those
additional entities that hereafter become parties hereto as “Subsidiary
Guarantors” in accordance with the terms hereof, individually, a “Subsidiary
Guarantor” and collectively the “Subsidiary Guarantors”), each of the Lenders
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and U.S. Bank National Association, as Administrative Agent.
Preliminary Statements A. The Borrowers have requested that Lenders provide
certain credit facilities to the Borrowers to finance their mutual and
collective business enterprise. B. Lenders are willing to provide the credit
facilities on the terms and conditions set forth in this Agreement. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below: “ABL Agent” means BMO, as
administrative agent under the ABL Loan Agreement. “ABL Loan Agreement” has the
meaning given such term in the ABL/Senior Term Loan Intercreditor Agreement.
“ABL Loan Documents” has the meaning given such term in the ABL/Senior Term Loan
Intercreditor Agreement. “ABL Obligations” has the meaning given such term in
the ABL/Senior Term Loan Intercreditor Agreement. “ABL Priority Collateral” has
the meaning given such term in the ABL/Senior Term Loan Intercreditor Agreement.
“ABL/Senior Term Loan Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of February 28, 2019, by and among the ABL Agent and the
Senior Term Loan Agent, as may be amended, amended and restated or otherwise
modified from time to time in accordance with the terms thereof. “Account” means
“accounts” as defined in the UCC. “Account Debtor” means any Person who is
obligated under or on account of any Account. 1



--------------------------------------------------------------------------------



 
[thirdliencreditagreement008.jpg]
“ACH” means automated clearing house transfers. “Acquisition” means the
acquisition of (a) a controlling equity or other ownership interest in another
Person, whether by purchase of such equity or other ownership interest or upon
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person. “Administrative Agent” means U.S.
Bank National Association, in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent. “Administrative
Agent’s Office” means the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 11.02, or such other address or account as the
Administrative Agent may from time to time notify to the Borrower Agent and the
Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in
a form supplied by the Administrative Agent. “Affiliate” means, with respect to
a specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified; provided that no Lender shall be deemed to be an
Affiliate of any of the Loan Parties. “Agent Indemnitee” has the meaning
specified in Section 11.04(c). “Agent Indemnitee Liabilities” has the meaning
specified in Section 11.04(c). “Agent Parties” has the meaning specified in
Section 11.02(c). “Agreement” has the meaning specified in the introductory
paragraph hereof. “Air Carrier” means any Person that is an “air carrier” within
the meaning of Section 40102 of Title 49 of the United States Code and holds a
certificate under Section 44705 of Title 49 of the United States Code.
“Aircraft” means aircraft, aircraft engines, and any and all Aircraft Parts
which are from time to time incorporated or installed in or attached to an
aircraft or aircraft engine. “Aircraft Mortgages” means the mortgages and/or
security agreements that create or purport to create a Lien on any Aircraft
(including any aircraft engine) or Aircraft Parts in favor of the Administrative
Agent, in form for filing with the Federal Aviation Administration and
registration with the International Registry. “Aircraft Operating Party” means
USA Jet Airlines, Inc. “Aircraft Parts” means all appliances, parts, systems,
components, assemblies, rotables, instruments, appurtenances, accessories,
furnishings, seats and other equipment of whatever nature, whether or not
incorporated or installed in or attached to an aircraft or aircraft engine,
including “appliances” and “spare parts” as such terms are defined in Section
40102 of Title 49 of the United States Code. 2



--------------------------------------------------------------------------------



 
[thirdliencreditagreement009.jpg]
“Aircraft Parts Designated Location” means each location identified in Schedule
6.28 where Aircraft Parts of a Borrower or its Subsidiaries are located.
“Aircraft Permits” means all certificates, franchises, licenses, registrations,
permits, rights, designations, authorizations, exemptions, concessions and
consents necessary for each Aircraft Operating Party to operate its Aircraft and
conduct its business and operations as an Air Carrier as conducted on the
Effective Date. “Aircraft Regulations” means any law or regulation, official
directive or recommendation, mandatory requirement, or contractual undertaking,
or airworthiness requirement or limitation, which applies to the Aircraft
Operating Party or its Aircraft, including any rules or regulations of the
Federal Aviation Administration. “Aircraft Related Documents” means any
Irrevocable De-Registration and Export Request Authorization for each Aircraft
subject to an Aircraft Mortgage, and such other documents under applicable
Federal Aviation Administration requirements of Law as are necessary to perfect
the Liens created, or purported to be created, with respect to the Aircraft.
“Allocable Amount” has the meaning specified in Section 2.15(c)(ii). “ALTA
Survey” means a survey satisfactory to the Required Lenders in its Permitted
Discretion prepared in accordance with the standards adopted by the American
Land Title Association and the American Congress on Surveying and Mapping in
1997, known as the “Minimum Standard Detail Requirements of Land Title Surveys”
and sufficient form to satisfy the requirements of any applicable title
insurance company to provide extended coverage over survey defects and shall
also show the location of all easements, utilities, and covenants of record,
dimensions of all improvements, encroachments from any adjoining property, and
certify as to the location of any flood plain area affecting the subject Real
Property. “Alternative Interest Rate Election Event” shall have the meaning
specified in Section 3.03(b). “Anti-Corruption Laws” shall have the meaning
specified in Section 6.21. “Anti-Money Laundering Laws” shall have the meaning
specified in Section 8.18. “Applicable Margin” means with respect to (a) Term
Loans that are LIBOR Loans, a rate per annum of 7.5% and (b) Term Loans that are
Base Rate Loans, a rate per annum of 6.5%. “Applicable Percentage” means in
respect of any Term Loan Facility, with respect to any Term Lender at any time,
the percentage (carried out to the ninth decimal place) of such Term Loan
Facility represented by (i) on or prior to the Effective Date, such Term
Lender’s Term Loan Commitment in respect of such Term Loan Facility at such time
and (ii) thereafter, the Outstanding Amount of such Term Lender’s Term Loans in
respect of such Term Loan Facility at such time. The initial Applicable
Percentage of each Lender with respect to each Facility is set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
“Appropriate Lender” means, at any time, with respect to any Facility, a Lender
that has a Commitment with respect to such Facility or holds a Loan under such
Facility at such time. 3



--------------------------------------------------------------------------------



 
[thirdliencreditagreement010.jpg]
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Assignment and Assumption” means an assignment
and assumption entered into by a Lender and an Eligible Assignee (with the
consent of any party whose consent is required by Section 11.06(b)), and
acknowledged by the Administrative Agent, in substantially the form of Exhibit D
or any other form approved by the Required Lenders. “Assumed Indebtedness” means
Indebtedness of a Person which is (a) in existence at the time such Person
becomes a Subsidiary or (b) assumed in connection with an Investment in or
Acquisition of such Person, and which, in each case, (i) has not been incurred
or created in connection with, or in anticipation or contemplation of, such
Person becoming a Subsidiary, (ii) only such Person (or its Subsidiaries so
acquired) are obligors with respect to such Indebtedness, (iii) such
Indebtedness is not a revolving loan facility; and (iv) such Indebtedness is not
secured by any Liens on Accounts or Aircraft Parts. “Attributable Indebtedness”
means, on any date, (a) in respect of any Capital Lease of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, (b) in respect of any
Synthetic Lease Obligation, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, and (c) in respect of any sale and leaseback
transaction, the present value (discounted at the implied interest rate in such
transaction compounded annually) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in such sale and
leaseback transaction (including any period for which such lease has been
extended or may, at the option of the lessor, be extended). “Audited Financial
Statements” means the audited Consolidated balance sheet of the Company and its
Subsidiaries as of December 31, 2018 and the related Consolidated statement of
operations, stockholders’ investment and cash flows for the fiscal year of the
Company and its Subsidiaries then ended, including the notes thereto. “Auditor”
has the meaning specified in Section 7.01(a). “Bail-In Action” means the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bankruptcy Code” means Title 11 of the United States Code. “Base
Rate” means, for any day, a fluctuating rate per annum equal to the highest of
(a) the rate of interest last quoted by The Wall Street Journal as the “prime
rate” in the U.S. or, if the Wall Street Journal ceases to publish for any
reason such rate of interest, the prime lending rate set forth on the Bloomberg
page PRIMBB Index (or successor page) for such day (or such other service as
determined by the Required Lenders from time to time for purposes of providing
quotations of prime lending interest rates); (b) the Federal Funds Rate for such
day, plus 0.50%; or (c) the LIBOR Rate for a one month Interest Period plus
1.00%. In no event shall Base Rate be less than 0%. 4



--------------------------------------------------------------------------------



 
[thirdliencreditagreement011.jpg]
“Base Rate Loan” means a Base Rate Term Loan. “Base Rate Term Loan” means a
segment of a Term Loan that bears interest based on the Base Rate. “Beneficial
Ownership Certification” means a certification regarding beneficial ownership as
required by the Beneficial Ownership Regulation, in form and substance
satisfactory to each Lender. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “Blocked Person” shall have the meaning specified in Section 6.21.
“BMO” means BMO Harris Bank N.A. “Board of Directors” means, with respect to any
Person, (a) in the case of any corporation, the board of directors of such
Person or any committee thereof duly authorized to act on behalf of such board,
(b) in the case of any limited liability company, the board of managers or board
of directors or sole member or manager of such Person or any Person or any
committee thereof duly authorized to act on behalf of such board, (c) in the
case of any partnership, the Board of Directors of a general partner of such
Person and (d) in any other case, the functional equivalent of the foregoing.
“Borrower Agent” has the meaning specified in Section 2.15(g). “Borrowers” has
the meaning specified in the introductory paragraph hereto. “Borrower Materials”
has the meaning specified in Section 7.02. “Borrowing” means any of Term Loan
Borrowing. “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state of Illinois, and, if such day relates to any
interest rate settings as to a LIBOR Loan, any fundings, disbursements,
settlements and payments in respect of any such LIBOR Loan, or any other
dealings to be carried out pursuant to this Agreement in respect of any such
LIBOR Loan, means any such day that is also a London Banking Day. “Capital
Leases” means all leases that have been or should be, in accordance with GAAP,
recorded as capitalized leases. “Cash Equivalents” means any of the following
types of property, to the extent owned by the Company or any of its Subsidiaries
free and clear of all Liens (other than Liens created under the Security
Instruments): (a) cash, denominated in Dollars or Canadian dollars; (b)
marketable direct obligations of the government of the United States or any
agency or instrumentality thereof, or obligations the timely payment of
principal and interest on which are fully and unconditionally guaranteed by the
government of the United States or any state or municipality thereof, in each
case (other than in the case of the United States government or any agency
thereof) so long as such obligation has an investment grade rating by S&P or
Moody’s; 5



--------------------------------------------------------------------------------



 
[thirdliencreditagreement012.jpg]
(c) commercial paper rated at least P-2 (or the then equivalent grade) by
Moody’s or A-2 (or the then equivalent grade) by S&P, or carrying an equivalent
rating by a nationally recognized rating agency if at any time neither Moody’s
nor S&P shall be rating such obligations; (d) insured certificates of deposit or
bankers’ acceptances of, or time deposits with any Lender or with any commercial
bank that (i) is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in the first portion
of clause (c) above, (iii) is organized under the laws of the United States or
of any state thereof and (iv) has combined capital and surplus of at least
$250,000,000; (e) readily marketable general obligations of any corporation
organized under the laws of any state of the United States of America, payable
in the United States of America, expressed to mature not later than twelve
months following the date of issuance thereof and rated A or better by S&P or A3
or better by Moody’s; and (f) readily marketable shares of investment companies
or money market funds that, in each case, invest solely in the foregoing
Investments described in clauses (a) through (e) above. “Cash Payment Election”
has the meaning specified in Section 2.08(d). “CERCLA” means the Comprehensive
Environmental Response, Compensation and Liability Act of 1980. “CERCLIS” means
the Comprehensive Environmental Response, Compensation and Liability Information
System maintained by the U.S. Environmental Protection Agency. “CFC” has the
meaning specified in the definition of “Excluded Subsidiary”. “CFCHC” has the
meaning specified in the definition of “Excluded Subsidiary”. “Change in Law”
means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued. “Change
of Control” means an event or series of events after the date of this Agreement
by which: (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of the
Company or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
a Permitted Holder becomes the “beneficial owner” (as defined in Rules 13d-4 and
13d-6 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire (such right, an “option right”), whether such 6



--------------------------------------------------------------------------------



 
[thirdliencreditagreement013.jpg]
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the Voting Stock of the Company on a fully-diluted
basis (and taking into account all such Voting Stock that such person or group
has the right to acquire pursuant to any option right); (b) during any period of
24 consecutive months, a majority of the members of the board of directors or
other equivalent governing body of the Company cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iv) whose election or nomination to that board or other
equivalent governing body was approved by the Permitted Holders; (c) the Company
shall fail to own and control, beneficially and of record (directly or
indirectly), 100% of the issued and outstanding Equity Interests of each of any
other Loan Party, except where such failure is the result of a transaction
permitted under the Loan Documents; or (d) any “change of control” or similar
event under the Senior Loan Documents. “Code” means the Internal Revenue Code of
1986. “Collateral” means, collectively, certain property of the Loan Parties or
any other Person in which the Administrative Agent or any Secured Party is
granted a Lien under any Security Instrument as security for all or any portion
of the Obligations or any other obligation arising under any Loan Document.
“Commitment” means a Term Loan Commitment. “Committed Loan Notice” means a
notice of (a) a Borrowing, (b) a conversion of Loans from one Type to the other,
or (c) a continuation of LIBOR Loans, in each case, described in Section 2.02.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute. “Company” has
the meaning specified in the introductory paragraph hereto. “Compliance
Certificate” means a certificate substantially in the form of Exhibit B.
“Consolidated” means the consolidation, in accordance with GAAP, of the
financial condition or operating results of such Person and its Subsidiaries.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Company and the Restricted Subsidiaries on a consolidated basis in
accordance with GAAP, as shown on the most recent balance sheet of the Company
delivered pursuant to Section 7.01 or, for the period prior to the time any such
statements are so delivered pursuant to Section 7.01, the pro forma financial
statements otherwise previously delivered to the Administrative Agent.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of or otherwise becomes or
is contingently liable upon the obligation or liability of any other 7



--------------------------------------------------------------------------------



 
[thirdliencreditagreement014.jpg]
Person, agrees to maintain the net worth, working capital or other financial
condition of any other Person or otherwise assures any creditor of such other
Person against loss, including, without limitation, any comfort letter,
operating agreement, take-or-pay contract or the obligations of any such Person
as general partner of a partnership with respect to the liabilities of the
partnership. “Contractual Obligation” means, as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
Without limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent. “Control Agreement” means, with respect to any Deposit Account,
Securities Account or Commodity Account, an agreement, in form and substance
reasonably satisfactory to the Required Lenders, among the Administrative Agent,
the ABL Agent, the Senior Term Loan Agent, the financial institution or other
Person at which such account is maintained and the Loan Party maintaining such
account, effective to grant “control” (as defined under the applicable UCC) over
such account to the Administrative Agent. “Controlled Account Bank” means each
bank with whom Deposit Accounts of any of the Loan Parties are maintained and
with whom a Control Agreement has been, or is required to be, executed in
accordance with the terms hereof. “Controlled Deposit Account” means each
Deposit Account (including all funds on deposit therein) that is the subject of
an effective Control Agreement and that is maintained by any Loan Party with a
financial institution reasonably approved by the Required Lenders. “Controlled
Entity” means, with respect to any Person, (a) its Subsidiaries and Affiliates,
(b) its officers, directors, employees and agents and (c) the officers,
directors, employees and agents of such Subsidiaries and Affiliates. “Core
Business” means any material line of business conducted by the Company and its
Subsidiaries as of the Effective Date and any business directly related thereto.
“Credit Exposure” means, as to any Lender at any time, the aggregate amount of
such Lender’s Term Credit Exposure at such time. “Credit Extension” means a
Borrowing. “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally. “Default” means any event or condition that constitutes an
Event of Default or that, with the giving of any notice, the passage of time, or
both, would unless cured or waived be an Event of Default. 8



--------------------------------------------------------------------------------



 
[thirdliencreditagreement015.jpg]
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin with respect to Base Rate Loans plus (c) 3.00% per annum;
provided, however, that with respect to a LIBOR Loan, until the end of the
Interest Period during which the Default Rate is first applicable, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such LIBOR Loan plus 3.00% per annum,
and thereafter as set forth in the portion of this sentence preceding this
proviso, to the fullest extent permitted by applicable Laws. “Defaulting Lender”
means, subject to Section 2.17(b), any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower Agent in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified any Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower Agent, to
confirm in writing to the Administrative Agent and the Borrower Agent that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower Agent), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.17(b)) upon delivery of written notice of such determination by the
Administrative Agent to the Borrower Agent and each other Lender. “Direct
Foreign Subsidiary” means a Subsidiary, other than a Domestic Subsidiary that is
not a CFCHC, a majority of whose Voting Equity Interests are owned by the
Borrowers or a Domestic Subsidiary. “Disposition” or “Dispose” means the sale,
transfer, license, lease, Division or other disposition (including any sale and
leaseback transaction and any casualty or condemnation) of any property
(including any Equity Interest), or part thereof, by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith. 9



--------------------------------------------------------------------------------



 
[thirdliencreditagreement016.jpg]
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the Maturity Date, (b) is convertible
into or exchangeable for debt securities (unless only occurring at the sole
option of the issuer thereof), (c) (i) contains any repurchase obligation that
may come into effect prior to, or (ii) provides the holders thereof with any
rights to receive any cash upon the occurrence of a change of control; provided,
however, that (i) with respect to any Equity Interests issued to any employee or
to any plan for the benefit of employees of the Company or its Subsidiaries or
by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Company or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and (ii) any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not a
Disqualified Equity Interest, such Equity Interests shall not be deemed to be
Disqualified Equity Interests and (iii) only the portion of such Equity
Interests which so matures or is so mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Equity Interests. “Disqualified
Institution” means, on any date, (a) any Person set forth on Schedule 11.06 and
(b) so long as no Event of Default has occurred and is continuing, any other
Person that is a bona fide competitor of the Company or any of its Subsidiaries,
which Person has been designated by the Company as a “Disqualified Institution”
by written notice to the Administrative Agent and the Lenders (by the
Administrative Agent posting such notice to the Lenders) from time to time that
is reasonably acceptable to the Required Lenders; provided, irrespective of the
occurrence or continuance of an Event of Default, “Disqualified Institutions”
shall exclude any Person that the Company has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent and the Lenders from time to time. “Division” means, in reference to any
Person which is an entity, the division of such Person into two (2) or more
separate Persons, with the dividing Person either continuing or terminating its
existence as part of such division, including as contemplated under Section
18-217 of the Delaware Limited Liability Act for limited liability companies
formed under Delaware law, or any analogous action taken pursuant to any other
applicable Law with respect to any corporation, limited liability company,
partnership or other entity. The word “Divide,” when capitalized, shall have a
correlative meaning. “Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof). “DQ List” has the meaning specified in Section 11.06(i).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. 10



--------------------------------------------------------------------------------



 
[thirdliencreditagreement017.jpg]
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Effective
Date” means the first date all the conditions precedent in Section 5.01 are
satisfied or waived in accordance with Section 11.01 (or, in the case of Section
5.01(b), waived by the Person entitled to receive the applicable payment).
“Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) an Approved
Fund; and (c) any other Person (other than a natural person) approved by (i) the
Required Lenders (such approval not to be unreasonably withheld or delayed), and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
Agent (such approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Disqualified Institution. “Environmental Laws” means any and all federal, state,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems. “Environmental Liability” means any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of a Loan Party or
any of its Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing. “Equity Interests” means, with respect to
any Person, all of the shares of capital stock of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination. “ERISA” means the Employee Retirement
Income Security Act of 1974. “ERISA Affiliate” means any trade or business
(whether or not incorporated) under common control with any Loan Party within
the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of
the Code for purposes of provisions relating to Section 412 of the Code). “ERISA
Event” means (a) a Reportable Event with respect to a Pension Plan; (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(3) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a 11



--------------------------------------------------------------------------------



 
[thirdliencreditagreement018.jpg]
complete or partial withdrawal by any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an at-
risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
thereto), as in effect from time to time. “Event of Default” has the meaning
specified in Section 9.01. “Exchange Act” means the Securities Exchange Act of
1934 and the regulations promulgated thereunder. “Excluded Deposit Account” (a)
Deposit Accounts the balance of which consists exclusively of withheld income
taxes and federal, state or local employment taxes, (b) all Deposit Accounts
constituting (and the balance of which consists solely of funds set aside in
connection with) payroll accounts, trust or escrow accounts for transactions
permitted by this Agreement or that would be, if consummated, permitted by this
Agreement, or accounts dedicated to the payment of accrued employee benefits,
medical, dental and employee benefits claims to employees of any Loan Party, (c)
zero balance disbursement accounts and (d) other Deposit Accounts maintained in
the Ordinary Course of Business containing cash amounts that do not exceed at
any time $50,000 for any such account and $250,000 in the aggregate for all such
accounts under this clause (d). “Excluded Equity Interests” shall mean (a) any
of the outstanding Voting Equity Interests of any CFC or CFCHC that is a Direct
Foreign Subsidiary of a Loan Party in excess of 65% of all the Voting Equity
Interests of such CFC or CFCHC; provided, that in the event that Proposed
Treasury Regulation 1.956-1 is finalized without material amendments and a
pledge of such Voting Equity Interests described in this clause (a) would not
result in any additional U.S. federal income Tax liability for the Borrowers or
any of their affiliates, then the Voting Equity Interests described in this
clause (a) shall no longer constitute Excluded Equity Interests, (b) any Voting
Equity Interests of any CFC or CHCHC that is not a Direct Foreign Subsidiary of
a Loan Party, (c) the Equity Interests of a Subsidiary that is not a wholly-
owned Subsidiary the pledge of which would violate a contractual obligation to
the owners of the other Equity Interests of such Subsidiary (other than any such
owners that are the Company or Affiliates of the Company) that is binding on or
relating to such Equity Interests, or the applicable organizational documents,
joint venture agreement or shareholders’ agreement of such Subsidiary, and (d)
Equity Interests of any Immaterial Subsidiary or Unrestricted Subsidiaries.
“Excluded Real Property” means (a) any fee-owned Real Property of a Loan Party
with a Fair Market Value of less than $2,500,000 individually and (b) any Real
Property with respect to which, in the reasonable judgment of the Required
Lenders the cost (including as a result of adverse tax consequences) of
providing a Mortgage shall be excessive in view of the benefits to be obtained
by the Lenders. “Excluded Subsidiary” means (a) each Subsidiary that is not a
wholly-owned Subsidiary (for so long as such Subsidiary remains a
non-wholly-owned Subsidiary), (b) each Immaterial Subsidiary, (c) (i) any
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code (a 12



--------------------------------------------------------------------------------



 
[thirdliencreditagreement019.jpg]
“CFC”), (ii) any Subsidiary that owns no material assets other than the Capital
Stock or indebtedness of one or more CFCs and/or one or more CFCHCs (a “CFCHC”)
and (iii) any direct or indirect Subsidiary of any CFC or CFCHC and (d) any
Unrestricted Subsidiary; provided, however that, notwithstanding the foregoing,
no Borrower shall be an Excluded Subsidiary. “Excluded Taxes” means any of the
following Taxes imposed on or with respect to a Recipient or required to be
withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower Agent under Section
11.13) or (ii) such Lender changes its Lending Office, except in each case to
the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA. “Extraordinary Expenses” means all costs, expenses, liabilities or
advances that Administrative Agent incurs or makes during a Default or an Event
of Default, or during the pendency of an proceeding of any Loan Party under any
Debtor Relief Laws, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Administrative Agent, any Lender, any Loan Party, any
representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Administrative Agent’s Liens with respect to any Collateral),
Loan Documents or Obligations, including any lender liability or other claims;
(c) the exercise, protection or enforcement of any rights or remedies of
Administrative Agent in, or the monitoring of, any proceeding applicable to any
Loan Party under any Debtor Relief Laws; (d) settlement or satisfaction of any
taxes, charges or Liens with respect to any Collateral; (e) any enforcement
action and (f) negotiation and documentation of any modification, waiver,
workout, restructuring or forbearance with respect to any Loan Documents or
Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ fees and commissions,
auctioneers’ fees and commissions, accountants’ fees, environmental study fees,
wages and salaries paid to employees of any Loan Party or independent
contractors in liquidating any Collateral, and travel expenses. “Facilities”
means each of the Term Loan Facilities, and “Facility” means any of them.
“Facility Termination Date” means the date as of which Payment in Full has
occurred. “Fair Market Value” means, with respect to any asset or any group of
assets, as of any date of determination, the value of the consideration
obtainable in a sale of such assets at such date of determination assuming a
sale by a willing seller to a willing purchaser dealing at arm’s length and
arranged in an orderly manner over a reasonable period of time giving regard to
the nature and characteristics of such asset. 13



--------------------------------------------------------------------------------



 
[thirdliencreditagreement020.jpg]
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board. “FATCA” means Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with) and
any current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code. “Federal
Funds Rate” means, for any day, the rate per annum equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) of the quotations received by the Required
Lenders on such day on such transactions from three federal funds brokers of
recognized standing selected by it, as determined by the Required Lenders. “Fee
Letter” means the letter agreement, dated as of the Effective Date among the
Company and the Administrative Agent. “Field Exam” means any visit and
inspection of the properties, assets and records of any Loan Party during the
term of this Agreement, which shall include access to such properties, assets
and records (including maintenance records of any Rolling Stock, Aircraft, or
Aircraft Parts) sufficient to permit the Administrative Agent or its
representatives to examine, audit and make extracts from any Loan Party’s books
and records, make examinations and audits of any Loan Party’s other financial
matters and Collateral as the Required Lenders deem appropriate in their
Permitted Discretion, and discussions with its officers, employees, agents,
advisors and independent accountants regarding such Loan Party’s business,
financial condition, assets, prospects and results of operations. “FLSA” means
the Fair Labor Standards Act of 1938. “Foreign Activities Laws” has the meaning
specified in Section 7.11. “Foreign Lender” means (a) if the applicable Borrower
is a U.S. Person, a Lender that is not a U.S. Person, and (b) if the applicable
Borrower is not a U.S. Person, a Lender that is resident or organized under the
laws of a jurisdiction other than that in which such Borrower is resident for
tax purposes. “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary. “FRB” means the Board of Governors of the Federal Reserve System of
the United States. “Fund” means any Person (other than a natural Person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities. “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied. 14



--------------------------------------------------------------------------------



 
[thirdliencreditagreement021.jpg]
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra- national bodies such as the European Union or the European Central Bank).
“Governmental Official” means any officer or employee of a Governmental
Authority, or of a public national or international organization, or any person
acting in an official capacity for or on behalf of any such Governmental
Authority, or for or on behalf of any such public national or international
organization. “Guarantee” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guarantor” means each Person who executes or becomes a
party to this Agreement as a guarantor pursuant to Article XII or otherwise
executes and delivers a guaranty agreement acceptable to the Required Lenders
guaranteeing any of the Obligations. “Guarantor Payment” has the meaning
specified in Section 2.15(c). “Hazardous Materials” means all explosive or
radioactive substances or wastes and all hazardous or toxic substances, wastes
or other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. “Immaterial Subsidiary” means any Restricted
Subsidiary the gross revenue or total assets of which accounts for not more than
(i) 2.5% of the Consolidated gross revenues (after intercompany eliminations) of
the Company and the Restricted Subsidiaries and (ii) 2.5% of Consolidated Total
Assets (after intercompany eliminations), in each case, as of the last day of
the most recently completed fiscal quarter as reflected on the financial
statements for such quarter. If the Restricted Subsidiaries that constitute
Immaterial Subsidiaries pursuant to the previous sentence account for, in the
aggregate, more than (i) 5% of such consolidated gross revenues (after
intercompany eliminations) or (ii) 5% of Consolidated Total Assets (after
intercompany eliminations), each as described in the previous sentence, then the
term “Immaterial Subsidiary” shall exclude each such Restricted Subsidiary
(starting with the 15



--------------------------------------------------------------------------------



 
[thirdliencreditagreement022.jpg]
Restricted Subsidiary that accounts for the most consolidated gross revenues or
Consolidated Total Assets and then in descending order) necessary to limit the
Immaterial Subsidiaries as a group to the lesser of 5% of the consolidated gross
revenues and 5% of Consolidated Total Assets, each as described in the previous
sentence. “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments or upon which
interest is customarily paid; (b) all direct or Contingent Obligations of such
Person arising under or in respect of letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and other
financial products and services (including treasury management and commercial
credit card, merchant card and purchase or procurement card services); (c) net
obligations of such Person under any Swap Contract; (d) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the Ordinary Course of Business) and any accrued and
unpaid obligations with respect to the Permitted Earn-Out Payments or similar
payments under other Acquisition documents; (e) indebtedness secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; (f) obligations under Capital Leases and Synthetic Lease Obligations
of such Person; (g) all obligations of such Person with respect to the
redemption, repayment or other repurchase or payment in respect of any
Disqualified Equity Interest; and (h) all Guarantees of such Person in respect
of any of the foregoing. For all purposes hereof, the Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, to the extent such
Indebtedness is recourse to such Person. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. “Indemnified Taxes” means (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b). “Information” has
the meaning specified in Section 11.07. 16



--------------------------------------------------------------------------------



 
[thirdliencreditagreement023.jpg]
“Insolvency Event” means, with respect to any Person the occurrence of any of
the following: (a) the commencement of: (i) a voluntary case by such Person
under the Bankruptcy Code or (ii) the seeking of relief by such Person under
other Debtor Relief Laws; (b) the commencement of an involuntary case or
proceeding against such Person under the Bankruptcy Code or other Debtor Relief
Laws and the petition or other filing is not controverted or dismissed within
sixty (60) days after commencement of the case or proceeding; (c) a custodian
(as defined in the Bankruptcy Code or equal term under any other Debtor Relief
Law, including a receiver, interim receiver, receiver manager, trustee or
monitor) is appointed for, or takes charge of, all or substantially all of the
property of such Person; (d) such Person commences (including by way of applying
for or consenting to the appointment of, or the taking charge by, a
rehabilitator, receiver, interim receiver, custodian, trustee, monitor,
conservator or liquidator (or any equal term under any other Debtor Relief Laws)
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (e) such Person is adjudicated
by a court of competent jurisdiction to be insolvent or bankrupt; (f) any order
of relief or other order approving any such case or proceeding referred to in
clauses (a) or (b) above is entered; (g) such Person suffers any appointment of
any conservator or the like for it or any substantial part of its property that
continues undischarged or unstayed for a period of sixty (60) days; or (h) such
Person makes a compromise, arrangement or assignment for the benefit of
creditors or generally does not pay its debts as such debts become due.
“Intellectual Property” means all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing. “Intercreditor Agreement” means that
certain Intercreditor Agreement, dated as of the Effective Date, by and among
the ABL Agent, the Senior Term Loan Agent and the Administrative Agent, as may
17



--------------------------------------------------------------------------------



 
[thirdliencreditagreement024.jpg]
be amended, amended and restated or otherwise modified from time to time in
accordance with the terms hereof and thereof. “Interest Payment Date” means, (a)
as to any LIBOR Loan, (i) the last day of each Interest Period applicable to
such LIBOR Loan; provided that if any Interest Period for a LIBOR Loan is
greater than three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment Dates
(ii) any date that such Loan is prepaid or converted, in whole or in part, and
(iii) the Maturity Date; and (b) as to any Base Rate Loan, (i) the first day of
each month with respect to interest accrued through the last day of the
immediately preceding month, (ii) any date that such Loan is prepaid or
converted, in whole or in part, and (iii) the Maturity Date; provided, further,
that interest accruing at the Default Rate shall be payable from time to time
upon demand of the Administrative Agent. “Interest Period” means, as to each
LIBOR Loan, the period commencing on the date such LIBOR Loan is disbursed or
converted to or continued as a LIBOR Loan and ending, in each case, on the date
one, two, three or six months thereafter, as selected by the Borrower Agent in
its Committed Loan Notice; provided that: (a) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (c)
no Interest Period shall extend beyond the Maturity Date. “International
Registry” means the international registry established in accordance with the
Cape Town Convention. “Investment” means, as to any Person, any direct or
indirect acquisition or investment by such Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person (including
through the purchase of an option, warrant or convertible or similar type of
security), (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
compliance with Section 8.03, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, less all returns of principal or equity thereon
(and without adjustment by reason of the financial condition of such other
Person) and shall, if made by the transfer or exchange of property other than
cash, be deemed to have been made in an original principal or capital amount
equal to the Fair Market Value of such property at the time of such transfer or
exchange. “IP Rights” rights of any Person to use any Intellectual Property.
“Joinder” means a joinder agreement substantially in the form of Exhibit E to
this Agreement. “Laws” means, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the 18



--------------------------------------------------------------------------------



 
[thirdliencreditagreement025.jpg]
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law. “Lender” has the meaning
specified in the introductory paragraph hereto. “Lending Office” means, as to
any Lender, the office or offices of such Lender described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time notify the Borrower Agent and the Administrative
Agent. “LIBOR Loan” means a Loan that bears interest a rate based on clause (a)
of the definition of “LIBOR Rate.” “LIBOR Rate” means: (a) for any Interest
Period with respect to a LIBOR Loan, the rate per annum equal to (but in no
event less than zero) (i) the ICE Benchmark Administration (or the successor
thereto if the ICE Benchmark Administration is no longer making the LIBOR Rate
available) LIBOR Rate (“ICE LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of ICE LIBOR as designated by
the Required Lenders from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (ii) subject to Section 3.03, if
such rate is not available at such time for any reason, the rate per annum
determined by the Required Lenders to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by such other
authoritative source (as is selected by the Required Lenders in their sole
reasonable discretion) to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the commencement of such Interest Period; and (b) for any
interest calculation with respect to a Base Rate Loan on any date, the rate per
annum equal to (but which shall never be less than zero) (i) ICE LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Required Lenders to be the rate at which deposits in Dollars for delivery on the
date of determination in same day funds in the approximate amount of the Base
Rate Loan being made or maintained and with a term equal to one month would be
offered by such other authoritative source (as is selected by the Required
Lenders in their sole reasonable discretion) to major banks in the London
interbank eurodollar market at their request at the date and time of
determination. “License” means any license or agreement under which a Loan Party
is granted IP Rights in connection with any manufacture, marketing, distribution
or disposition of Collateral, any use of assets or property or any other conduct
of its business. “Licensor” means any Person from whom a Loan Party obtains IP
Rights. “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, or any preference, priority or other security agreement or
preferential arrangement in the nature of a security interest of any kind or 19



--------------------------------------------------------------------------------



 
[thirdliencreditagreement026.jpg]
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any financing lease having substantially the same economic effect
as any of the foregoing). “Lien Waiver” means an agreement, in form and
substance reasonably satisfactory to the Required Lenders, by which (a) for any
material Collateral located on leased premises or owned premises subject to a
mortgage, the lessor or mortgagee, as applicable, agrees to, among other things,
waive or subordinate any Lien it may have on the Collateral and permit the
Administrative Agent to enter upon the premises and remove the Collateral or to
use the premises to store or dispose of the Collateral; (b) for any Collateral
held by a warehouseman, processor, shipper, customs broker or freight forwarder,
such Person waives or subordinates any Lien it may have on the Collateral,
agrees to hold any Documents in its possession relating to the Collateral as
agent for the Administrative Agent, and agrees to deliver the Collateral to the
Administrative Agent upon request; (c) for any Collateral held by a repairman,
mechanic or bailee, such Person acknowledges the Administrative Agent’s Lien,
waives or subordinates any Lien it may have on the Collateral, and agrees to
deliver the Collateral to Administrative Agent upon request; and (d) for any
material Collateral subject to a Licensor’s IP Rights, the Licensor grants to
the Administrative Agent the right, vis-à-vis such Licensor, to enforce the
Administrative Agent’s Liens with respect to such material Collateral, including
the right to dispose of it with the benefit of the Intellectual Property,
whether or not a default exists under any applicable License. “Loan” means an
extension of credit under Article II in the form of a Term Loan. “Loan Account”
has the meaning assigned to such term in Section 2.11(a). “Loan Documents” means
this Agreement, each Note, each Security Instrument, each Committed Loan Notice,
the Vehicle Title Custodial Agreement, each Compliance Certificate, the
Intercreditor Agreement, the Fee Letter, and all other instruments and documents
heretofore or hereafter executed or delivered to or in favor of any Lender or
the Administrative Agent in connection with the Loans made and transactions
contemplated by this Agreement. “Loan Obligations” means all Obligations. “Loan
Parties” means the Borrowers and each Guarantor. “London Banking Day” means any
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market. “Material Adverse Effect” means (a) a
material adverse change in, or a material adverse effect on, the operations,
business, assets, properties, liabilities (actual or contingent), or financial
condition of either (i) the Borrowers, taken as a whole or (ii) the Company and
its Restricted Subsidiaries, taken as a whole; (b) a material impairment of the
ability of the Loan Parties to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability of this Agreement or the other Loan Documents or on the
ability of the Administrative Agent to collect any Obligation or realize upon
any material portion of the Collateral. “Material Contract” means any agreement
or arrangement to which a Loan Party or Restricted Subsidiary is party (other
than the Loan Documents) (a) that is deemed to be a material contract under the
Securities Exchange Act of 1934; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to (i) Subordinated Debt, (ii) the
ABL Obligations, (iii) the Senior Term Loan Obligations or (iv) to Indebtedness
in an aggregate amount of $10,000,000 or more. 20



--------------------------------------------------------------------------------



 
[thirdliencreditagreement027.jpg]
“Material License” has the meaning assigned to such term in Section 7.15.
“Material Third-Party Agreement” has the meaning assigned to such term in
Section 7.17(a). “Maturity Date” means August 26, 2024. “Measurement Period”
means, at any date of determination, the most recently completed trailing twelve
month period of the Company and its Restricted Subsidiaries for which financial
statements have or should have been delivered in accordance with Section 7.01(a)
or 7.01(b). “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto. “Mortgage Related Documents” means, with respect to any Real Property
subject to a Mortgage, and at the request of the Required Lenders, the
following, in form and substance reasonably satisfactory to the Required Lenders
and received by the Lenders for review at least 15 days prior to the effective
date of the Mortgage: (a) an ALTA mortgagee title policy (or binder therefor)
covering the Administrative Agent’s interest under the Mortgage, by an insurer
acceptable to the Required Lenders, which must be fully paid on such effective
date; (b) such assignments of leases, estoppel letters, attornment agreements,
consents, waivers and releases as the Required Lenders may reasonably require
with respect to other Persons having an interest in the Real Property; (c) an
ALTA Survey by a licensed surveyor reasonably acceptable to the Required
Lenders; (d) a life-of-loan flood hazard determination and, if the Real Property
is located in a flood plain, an acknowledged notice to borrower and flood
insurance in an amount, with endorsements and by an insurer acceptable to the
Lenders; (e) a current appraisal of the Real Property, prepared by an appraiser
reasonably acceptable to the Required Lenders; (f) an environmental assessment,
prepared by environmental engineers reasonably acceptable to the Required
Lenders, and accompanied by such reports, certificates, studies or data as the
Required Lenders may reasonably require; and (g) an environmental indemnity
agreement and such other documents, instruments or agreements as the Required
Lenders may reasonably require with respect to any environmental risks regarding
the Real Property. “Mortgaged Property” means Real Property, other than Excluded
Real Property, required from time to time to be subject to a Mortgage pursuant
to the terms of this Agreement. “Mortgages” means the mortgages, leasehold
mortgages, deeds of trust, leasehold deeds of trust or deeds to secure debt
executed by a Loan Party from time to time after the Effective Date as may be
required under this Agreement, in favor of the Administrative Agent, for the
benefit of the Loan Parties, by which such Loan Party has granted to the
Administrative Agent, as security for the Obligations, a Lien upon the Mortgaged
Property described therein, together with all mortgages, deeds of trust and
comparable documents now or at any time hereafter securing the whole or any part
of the Obligations. “Multiemployer Plan” means any employee benefit plan of the
type described in Section 4001(a)(4) of ERISA, to which any Loan Party or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA. “Net Cash Proceeds” means, with respect to the Disposition of any asset
of any Loan Party or any Restricted Subsidiary, the excess, if any, of (i) the
sum of the cash and cash equivalents received in 21



--------------------------------------------------------------------------------



 
[thirdliencreditagreement028.jpg]
connection with such Disposition (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable, indemnification
or other escrow, or otherwise, but only as and when so received) over (ii) the
sum of (A) the principal amount of any Indebtedness that is secured by such
asset and that is required to be repaid in connection with the Disposition
thereof (other than Indebtedness under the Loan Documents and Indebtedness owing
to the Company or any Restricted Subsidiary), (B) the reasonable out-of-pocket
expenses incurred by such Loan Party or any Subsidiary in connection with such
Disposition, including any brokerage commissions, underwriting fees and
discount, legal fees, investment banking fees, accountant fees, finder’s fees
and other similar fees and commissions, (C) taxes paid or reasonably estimated
to be payable by the Loan Party or any Restricted Subsidiary in connection with
the relevant Disposition, (D) the amount of any reasonable reserve required to
be established in accordance with GAAP against liabilities (other than taxes
deducted pursuant to clause (C) above) to the extent such reserves are (x)
associated with the assets that are the object of such Disposition and (y)
retained by such Loan Party or applicable Restricted Subsidiary, and (E) the
amount of any reasonable reserve for purchase price adjustments and retained
fixed liabilities reasonably expected to be payable by such Loan Party or
applicable Restricted Subsidiary in connection therewith to the extent such
reserves are (1) associated with the assets that are the object of such
Disposition and (2) retained by such Loan Party or applicable Restricted
Subsidiary; provided that the amount of any subsequent reduction of any reserve
provided for in clause (D) or (E) above (other than in connection with a payment
in respect of such liability) shall (X) be deemed to be Net Cash Proceeds of
such Disposition occurring on the date of such reduction, and (Y) if required,
immediately be applied to the prepayment of Loans in accordance with Section
2.06(c). “NOLV” has the meaning assigned to such term in the Senior Term Loan
Credit Agreement as in effect on the date hereof. “Non-Consenting Lender” has
the meaning assigned to such term in Section 11.01. “Non-Defaulting Lender”
means, at any time, each Lender that is not a Defaulting Lender at such time.
“Note” means each or all of the Term Loan Notes, as applicable. “NPL” means the
National Priorities List pursuant to CERCLA, as updated from time to time.
“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent, any Lender or any other Secured Party pursuant to this Agreement or any
other Loan Document or otherwise with respect to any Loan, and including all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any proceeding under any Debtor
Relief Law relating to any Loan Party, or would accrue but for such filing or
commencement, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), reimbursement obligations, indemnification and
reimbursement payments, fees, costs and expenses (including all fees, costs and
expenses of counsel to the Administrative Agent) incurred in connection with
this Agreement or any other Loan Document, whether direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, together with all renewals, extensions, modifications
or refinancings thereof. “OFAC” has the meaning specified in Section 7.11. “OFAC
Listed Person” shall have the meaning specified in Section 6.21. 22



--------------------------------------------------------------------------------



 
[thirdliencreditagreement029.jpg]
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries, consistent in all material respects with past
practices and undertaken in good faith. “Organization Documents” means, (a) with
respect to any corporation, the certificate or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “OSHA” means the Occupational Safety and Hazard Act
of 1970. “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.13). “Outstanding Amount” means with respect to Term
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and any prepayments or repayments of Term Loans,
as applicable, occurring on such date. “Overnight Rate” means, for any day and
from time to time as in effect, the greater of (a) the Federal Funds Rate and
(b) an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. “Participant” has the meaning
assigned to such term in clause (d) of Section 11.06. “Participant Register” has
the meaning assigned to such term in clause (d) of Section 11.06. “Patent
Security Agreement” means any patent security agreement pursuant to which a Loan
Party assigns to Administrative Agent, for the benefit of the Secured Parties,
such Person’s interests in its patents, as security for the Obligations.
“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 23



--------------------------------------------------------------------------------



 
[thirdliencreditagreement030.jpg]
2001, as amended from time to time, and the rules and regulations promulgated
thereunder from time to time in effect. “Payment Conditions” means, with respect
to any Specified Transaction, the satisfaction of the following conditions: (a)
as of the date of any such Specified Transaction and immediately after giving
effect thereto, no Event of Default has occurred and is continuing; (b) the Loan
Parties are in compliance with clause (b) of the definition of “Payment
Conditions” in the ABL Loan Agreement; (c) the Loan Parties are in compliance
with clause (c) of the definition of “Payment Conditions” in the ABL Loan
Agreement; and (d) the Administrative Agent shall have received a certificate of
a Responsible Officer of the Borrower Agent certifying as to compliance with the
preceding clauses and demonstrating (in reasonable detail) the calculations
required thereby. “Payment in Full” means (a) the indefeasible payment in full
in cash of all Obligations, together with all accrued and unpaid interest and
fees thereon, (b) the Commitments shall have terminated or expired, and (c) all
claims of the Loan Parties against any Secured Party arising on or before the
payment date in connection with the Loan Documents shall have been released on
terms reasonably acceptable to the Required Lenders; provided that
notwithstanding full payment as provided herein, the Administrative Agent shall
not be required to terminate its Liens in any Collateral unless, with respect to
any damages the Administrative Agent may incur as a result of the dishonor or
return of Payment Items applied to Obligations, Administrative Agent receives a
written agreement, executed by Borrowers and any Person whose advances are used
in whole or in part to satisfy the Obligations, indemnifying Agent and Lenders
from any such damages. “Payment Item” means each check, draft or other item of
payment payable to a Borrower, including those constituting proceeds of any
Collateral. “PBGC” means the Pension Benefit Guaranty Corporation. “Pension Act”
means the Pension Protection Act of 2006. “Pension Funding Rules” means the
rules of the Code and ERISA regarding minimum required contributions (including
any installment payment thereof) to Pension Plans and Multiemployer Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Act, Section 412 of the Code and Section 302 of ERISA, each as in
effect prior to the Pension Act and, thereafter, Section 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA. “Pension Plan”
means any employee pension benefit plan (including a Multiple Employer Plan or a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code. “Permitted
Acquisition” means any Acquisition by a Loan Party so long as: 24



--------------------------------------------------------------------------------



 
[thirdliencreditagreement031.jpg]
(a) the Person to be (or whose assets are to be) acquired does not oppose such
Acquisition and the line or lines of business of the Person to be acquired
constitute Core Businesses; (b) no Default or Event of Default shall have
occurred and be continuing either immediately prior to or immediately after
giving effect to such Acquisition; (c) the Payment Conditions are satisfied; and
(d) The Borrower Agent shall have furnished the Administrative Agent with ten
(10) days’ prior written notice of such intended Acquisition and shall have
furnished the Administrative Agent with a current draft of the applicable
acquisition documents (and final copies thereof as and when executed), and to
the extent available, appropriate financial statements of the Person which is
the subject of such Acquisition, pro forma projected financial statements for
the twelve (12) month period following such Acquisition after giving effect to
such Acquisition (including balance sheets, cash flows and income statements by
month for the acquired Person, individually, and on a Consolidated basis with
all Loan Parties), and, to the extent available, such other information as the
Required Lenders may reasonably request. “Permitted Discretion” means a
determination made in good faith and in the exercise of reasonable (from the
perspective of a secured asset-based lender) business judgment. “Permitted
Earn-Out Payments” means earn-out payments incurred after the Effective Date in
connection with a Permitted Acquisition or other Investment permitted by this
Agreement. “Permitted Holder” means Elliott Associates, L.P., a Delaware limited
partnership and/or Elliott International, L.P., a Cayman Islands, British West
Indies limited partnership and/or any of their controlled Affiliates (other than
any Loan Party or any Subsidiaries thereof). “Permitted Liens” has the meaning
specified in Section 8.02. “Person” means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity. “Plan” means any employee
benefit plan within the meaning of Section 3(3) of ERISA (including a Pension
Plan), maintained for employees of any Loan Party or any ERISA Affiliate or any
such Plan to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees. “Plan of Reorganization” has the
meaning specified in Section 11.06(i)(c). “Platform” has the meaning specified
in Section 7.02. “Properly Contested” means with respect to any obligation of a
Loan Party, (a) the obligation is subject to a bona fide dispute regarding
amount or such Loan Party’s liability to pay; (b) the obligation is being
properly contested in good faith by appropriate proceedings promptly instituted
and diligently pursued; (c) appropriate reserves have been established in
accordance with GAAP, if required; (d) non- payment could not reasonably be
expected to have a Material Adverse Effect, nor result in forfeiture or sale of
any material Collateral; (e) no Lien is imposed on assets of a Loan Party,
unless bonded and stayed to the satisfaction of the Required Lenders; and (f) if
the obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review. “Public Lender” has the
meaning specified in Section 7.02. 25



--------------------------------------------------------------------------------



 
[thirdliencreditagreement032.jpg]
“Qualified ECP” means any Loan Party with total assets exceeding $10,000,000, or
that constitutes an “eligible contract participant” under the Commodity Exchange
Act and can cause another Person to qualify as an “eligible contract
participant” under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Real
Property” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Person,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof. “Recipient” means the
Administrative Agent, any Lender, any Issuing Bank or any other recipient of any
payment to be made by or on account of any Obligation of a Borrower hereunder.
“Refinancing Conditions” means the following conditions for Refinancing
Indebtedness: (a) it is in an aggregate principal amount that does not exceed
the principal amount of the Indebtedness being extended, renewed or refinanced
plus accrued interest and reasonable fees and expenses incurred in connection
with such refinancing, refunding, renewal or extension; (b) the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the otherwise market rate of interest for such
Indebtedness; (c) it has a final maturity no sooner than and a weighted average
life no less than the Indebtedness being extended, renewed or refinanced; (d) it
is subordinated (both in terms of payment subordination and lien subordination,
as applicable) to the Obligations at least to the same extent as the
Indebtedness being extended, renewed or refinanced; (e) no additional Liens, if
any, are granted with respect to such Refinancing Indebtedness; (f) no
additional Person is obligated, primarily or contingently, on such Refinancing
Indebtedness; (g) such Refinancing Indebtedness shall be on terms, taken as a
whole (other than interest rates, rate floors, fees and optional repayment or
redemption terms) not materially more restrictive to the Loan Parties, as
determined by the Company in good faith, than the Indebtedness being extended,
renewed or refinanced; and (h) in the case of Refinancing Indebtedness with
respect to Indebtedness permitted under Section 8.01(m), the Liens securing such
Indebtedness shall be subject to the Intercreditor Agreement. “Refinancing
Indebtedness” means the Indebtedness that is the result of an extension, renewal
or refinancing of Indebtedness permitted under Section 8.01(b), (f), (g), (h),
(m), (o), (p), (q) and (z) as to which the Refinancing Conditions are satisfied.
“Register” has the meaning specified in Section 11.06(c). “Registered Public
Accounting Firm” has the meaning specified in the Securities Laws and shall be
independent of the Company as prescribed in the Securities Laws. “Related
Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates. “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived. “Request for Credit Extension” means with respect to a Borrowing,
conversion or continuation of Loans, a Committed Loan Notice. “Required Lenders”
means, as of any date of determination, Lenders holding more than 50% of the
Total Credit Exposure of all Lenders. The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time. 26



--------------------------------------------------------------------------------



 
[thirdliencreditagreement033.jpg]
“Responsible Officer” means, with respect to each Loan Party, the chief
executive officer, president, chief financial officer, treasurer, controller or
assistant treasurer or any vice president of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. “Restricted Payment” means (i) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of the Company or any Restricted
Subsidiary, (ii) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to the Company’s or any Restricted Subsidiary’s stockholders, partners or
members (or the equivalent Person thereof), (iii) any distribution, advance or
repayment of Indebtedness to or for the account of a holder of Equity Interests
of the Company or its Affiliates, or (iv) any payment of a Permitted Earn-Out
Payment. “Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary. “Rolling Stock” means any Equipment that (a) consists of trucks,
tractors, trailers and/or other vehicles subject to certificates of title and
(b) is owned by any Loan Party. “Rolling Unsecured Lender” means a lender under
an Unsecured Revolving Note, whose economic exposure thereunder is being
refinanced by Term Loans incurred under this Agreement. “Rolling Unsecured
Lender Amount” means the total amount of economic exposure under any Unsecured
Revolving Notes held by a Rolling Unsecured Lender that is being refinanced by
Term Loans incurred under this Agreement. Such amounts shall be set forth in
Schedule 2.01. “Royalties” means all royalties, fees, expense reimbursement and
other amounts payable by a Loan Party under a License. “S&P” means Standard &
Poor’s Financial Services LLC, a subsidiary of S&P Global Inc. and any successor
thereto. “Same Day Funds” means immediately available funds. “Sarbanes-Oxley”
means the Sarbanes-Oxley Act of 2002. “SEC” means the Securities and Exchange
Commission, or any Governmental Authority succeeding to any of its principal
functions. “Secured Party” means (a) each Lender, (b) the Administrative Agent
and (c) the successors and assigns of each of the foregoing. “Secured Party
Expenses” has the meaning specified in Section 11.04(a). “Securities Laws” means
the Securities Act of 1933, the Exchange Act, Sarbanes-Oxley and the applicable
accounting and auditing principles, rules, standards and practices promulgated,
approved or incorporated by the SEC or the Public Company Accounting Oversight
Board, as each of the foregoing may be amended and in effect on any applicable
date hereunder. 27



--------------------------------------------------------------------------------



 
[thirdliencreditagreement034.jpg]
“Security Agreement” means the Pledge and Security Agreement and Irrevocable
Proxy dated as of the Effective Date by the Loan Parties and the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit C. “Security Instruments” means, collectively or individually as the
context may indicate, the Security Agreement, the Control Agreements, the
Aircraft Mortgages, the Aircraft Related Documents, the Mortgages, the Mortgage
Related Documents, the Copyright Security Agreement, the Trademark Security
Agreement, the Patent Security Agreement, each Lien Waiver and all other
agreements (including securities account control agreements), instruments and
other documents, whether now existing or hereafter in effect, pursuant to which
any Loan Party or other Person shall grant or convey to the Administrative Agent
or the Lenders a Lien in property as security for all or any portion of the
Obligations. “Senior Loan Documents” means, collectively, the ABL Loan Documents
and the Senior Term Loan Documents. “Senior Loan Obligations” means,
collectively, the ABL Obligations and the Senior Term Loan Obligations. “Senior
Obligations Prepayment Date” has the meaning given such term in the
Intercreditor Agreement. “Senior Term Loan Agent” means BMO, as administrative
agent under the Senior Term Loan Credit Agreement. “Senior Term Loan Credit
Agreement” has the meaning ascribed to “Term Loan Agreement” in the ABL/Senior
Term Loan Intercreditor Agreement. “Senior Term Loan Documents” has the meaning
given to the term “Term Loan Documents” in the ABL/Senior Term Loan
Intercreditor Agreement. “Senior Term Loan Obligations” has the meaning ascribed
to “Term Loan Obligations” in the ABL/Senior Term Loan Intercreditor Agreement.
“Senior Term Loan Priority Collateral” has the meaning given such term in the
ABL/Senior Term Loan Intercreditor Agreement. “Solvent” means, as to any Person,
such Person (a) owns property or assets whose fair salable value is greater than
the amount required to pay all of its debts (including contingent, subordinated,
unmatured and unliquidated liabilities); (b) owns property or assets whose
present fair salable value (as defined below) is greater than the probable total
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of such Person as they become absolute and matured; (c) is able to
pay all of its debts as they mature; (d) has capital that is not unreasonably
small for its business and is sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage;
(e) is not “insolvent” within the meaning of Section 101(32) of the Bankruptcy
Code; and (f) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) under any Loan Documents,
or made any conveyance in connection therewith, with actual intent to hinder,
delay or defraud either present or future creditors of such Person or any of its
Affiliates. “Fair salable value” means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase. For purposes hereof,
the amount 28



--------------------------------------------------------------------------------



 
[thirdliencreditagreement035.jpg]
of all contingent liabilities at any time shall be computed as the amount that,
in light of all the facts and circumstances existing at the time, can reasonably
be expected to become an actual or matured liability. “Specified Debt Payment”
means any prepayment of Indebtedness made pursuant to Section 8.11(a)(v).
“Specified Investment” means any Investment made pursuant to Section 8.03(l).
“Specified Loan Party” means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.15(c)). “Specified Restricted Payment” means any Restricted Payment
pursuant to Section 8.06(e) or (f). “Specified Transaction” means each Specified
Debt Payment, Specified Investment, Specified Restricted Payment and Permitted
Acquisition. “Subordinated Debt” means (i) Indebtedness which is expressly
subordinated in right of payment to the prior Payment in Full and which is in
form and on terms reasonably satisfactory to, and approved in writing by, the
Administrative Agent, and (ii) Permitted Earn-Out Payments. “Subordination
Provisions” means any provision relating to debt or lien subordination
applicable to or contained in any documents evidencing any Subordinated Debt,
including as set forth in the Intercreditor Agreement. “Subsidiary” of a Person
means a corporation, partnership, joint venture, limited liability company or
other business entity (but not a representative office of such Person) of which
a majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company. “Subsidiary Guarantor” means any
Subsidiary of the Company that is a Guarantor. “Swap Contract” means (a) any and
all rate swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, together with any related schedules;
provided, that no stock option, phantom stock, restricted stock or similar plan
or agreement providing for payments on account of services provided by current
or former directors or employees of any Loan Party shall be a “Swap Contract.”
29



--------------------------------------------------------------------------------



 
[thirdliencreditagreement036.jpg]
“Swap Obligation” means, with respect to any Loan Party, any obligation to
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act. “Swap
Termination Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment). “Taxes” means all present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto. “Term Credit Exposure” means, as to any Lender at any time,
the aggregate principal amount at such time of its outstanding Term Loans. “Term
Lender” means each Lender that has a Term Loan Commitment or, following
termination of the Term Loan Commitments, has Term Credit Exposure. “Term Loan”
means a Base Rate Loan or a LIBOR Loan made to the Borrowers pursuant to Section
2.01(a). “Term Loan Borrowing” means a borrowing consisting of simultaneous Term
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period, made by each of the Term Loan Lenders pursuant to Section 2.01(a), and
shall include Term Loans made by the Rolling Unsecured Lenders in the Rolling
Unsecured Lender Amount as specified in Section 2.01(a). “Term Loan Commitment”
means, as to each Term Lender, its obligation to make Term Loans to the
Borrowers pursuant to Section 2.01(a) in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Term
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. As of the
Effective Date, the aggregate Term Loan Commitment (including the Rolling
Unsecured Lender Amount) for all Term Lenders (including Rolling Unsecured
Lenders) is $20,000,000. “Term Loan Facility” means the facility described in
Section 2.01(a), providing for Term Loans to the Borrowers. “Term Loan Note”
means a promissory note made by the Borrowers in favor of a Term Lender
evidencing Term Loans made by such Term Lender, substantially in the form of
Exhibit A. 30



--------------------------------------------------------------------------------



 
[thirdliencreditagreement037.jpg]
“Threshold Amount” means $11,000,000. “Total Credit Exposure” means, as to any
Lender at any time, the unused outstanding Commitments of such Lender and the
Credit Exposure of such Lender at such time. “Trade and Replacement Plan” means
any plan or program providing for the trade or replacement of Rolling Stock.
“Trade Date” has the meaning specified in Section 11.06(i)(a). “Trademark
Security Agreement” means any trademark security agreement pursuant to which any
Loan Party assigns to the Administrative Agent, for the benefit of the Secured
Parties, such Person’s interest in its trademarks as security for the
Obligations. “Transaction” means, individually or collectively as the context
may indicate, the entering by the Loan Parties of the Loan Documents to which
they are a party and the funding of the Term Loan Facility. “Treasury Management
and Other Services” means (a) all arrangements for the delivery of treasury and
cash management services, (b) all commercial credit card, purchase card, p-card
and merchant card services; and (c) all other banking products or services,
including trade and supply chain finance services, in each case, to or for the
benefit of any Loan Party or an Affiliate of any Loan Party which are entered
into or maintained with a Lender or an Affiliate of a Lender and which are not
prohibited by the express terms of the Loan Documents. “Type” means, with
respect to a Loan, its character as a Base Rate Loan or a LIBOR Loan. “UCC”
means the Uniform Commercial Code as in effect from time to time in the State of
Illinois; provided that if, with respect to any financing statement or by reason
of any mandatory provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Administrative Agent
pursuant to any applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than Illinois,
the term “UCC” shall also include the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions of this
Agreement, each Loan Document and any financing statement relating to such
perfection or effect of perfection or non-perfection. “United States” and “U.S.”
mean the United States of America. “Unrestricted Subsidiary” means any
Subsidiary of the Company that has been designated as an Unrestricted Subsidiary
in accordance with Section 6.13. No Subsidiary of the Company is an Unrestricted
Subsidiary as of the Effective Date and none shall be designated as an
Unrestricted Subsidiary thereafter. “Unsecured Revolving Note” means that
certain Multiple Advance Revolving Credit Note in the amount of $13,800,000
issued by the Company to Elliott International, L.P., dated as of September 20,
2019 and that certain Multiple Advance Revolving Credit Note in the amount of
$6,200,000 issued by the Company to Elliott Associates, L.P., dated as of
September 20, 2019. “U.S. Economic Sanctions” shall have the meaning specified
in Section 6.21. “U.S. Person” means any Person that is a “United States Person”
as defined in Section 7701(a)(30) of the Code. 31



--------------------------------------------------------------------------------



 
[thirdliencreditagreement038.jpg]
“Vehicle Title Custodial Agreement” means the Collateral Agency Agreement dated
as of the Effective Date among the Loan Parties, the Vehicle Title Service
Provider and the Administrative Agent, in form and substance satisfactory to the
Required Lenders. “Vehicle Title Service Provider” means Corporation Service
Company, or any successor provider appointed by the Required Lenders. “Voting
Stock” means in relation to a Person, shares of Equity Interests entitled to
vote generally in the election of directors to the board of directors or
equivalent governing body of such Person. “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 1.02
Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. (b) In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.” (c) Section headings herein and in the
other Loan Documents are included for convenience of reference only and shall
not affect the interpretation of this Agreement or any other Loan Document. (d)
A reference to Loan Parties’ “knowledge” or similar concept means actual
knowledge of a Responsible Officer, or knowledge that a Responsible Officer
would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties. 1.03 Accounting Terms. 32



--------------------------------------------------------------------------------



 
[thirdliencreditagreement039.jpg]
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect on the Effective Date, except (i) with respect
to any reports or financial information required to be delivered pursuant to
Section 7.01, which shall be prepared in accordance with GAAP as in effect and
applicable to that accounting period in respect of which reference to GAAP is
being made and (ii) as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of each Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded. (b)
Changes in GAAP. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower Agent or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower Agent shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower Agent shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. (c) Consolidation of Variable Interest Entities. Except as
expressly provided otherwise herein, all references herein to Consolidated
financial statements of the Company and its Subsidiaries or to the determination
of any amount for the Company and its Subsidiaries on a Consolidated basis or
any similar reference shall, in each case, be deemed to include each variable
interest entity that the Company is required to consolidate pursuant to FASB ASC
810 as if such variable interest entity were a Subsidiary as defined herein. (d)
Calculations. In computing financial ratios and other financial calculations of
the Company and its Subsidiaries required to be submitted pursuant to this
Agreement, all Indebtedness of the Company and its Subsidiaries shall be
calculated at par value irrespective if the Company has elected the fair value
option pursuant to FASB Interpretation No. 159 – The Fair Value Option for
Financial Assets and Financial Liabilities—Including an amendment of FASB
Statement No. 115 (February 2007). 1.04 Uniform Commercial Code. As used herein,
the following terms are defined in accordance with the UCC in effect in the
State of Illinois from time to time: “Chattel Paper,” “Commodity Account,”
“Commodity Contracts,” “Deposit Account,” “Documents,” “Equipment”, “General
Intangibles,” “Instrument,” “Inventory,” “Record,” and “Securities Account.”
1.05 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number). 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable). 1.07 Reserved. 33



--------------------------------------------------------------------------------



 
[thirdliencreditagreement040.jpg]
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 Loan Commitments. (a) Term
Loan Commitments. Subject to the terms and conditions set forth herein, on the
Effective Date, each Rolling Unsecured Lender severally agrees to exchange its
Rolling Unsecured Lender Amount on the Effective Date for Term Loans in an
aggregate principal amount which does not exceed its respective Applicable
Percentages of the Term Loan Facility. The conversion of the Rolling Unsecured
Lender Amount to Term Loans shall be made simultaneously by the Term Lenders in
accordance with their respective Applicable Percentages of the Term Loan
Facility. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Term Loans may be Base Rate Loans or LIBOR Loans, as further
provided herein. 2.02 Borrowings, Conversions and Continuations of Loans. (a)
Each Borrowing (including the Term Loans made by the Rolling Unsecured Lenders
in the Rolling Unsecured Lender Amount as specified in Section 2.01(a)), each
conversion of Loans from one Type to the other, and each continuation of LIBOR
Loans shall be made upon the Borrower Agent’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 12:00 noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of LIBOR Loans or of any conversion of LIBOR Loans to Base Rate
Loans (or such shorter notice as the Administrative Agent may agree), and (ii)
on the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by the Borrower Agent pursuant to this Section 2.02(a) must be promptly
confirmed in writing by a Responsible Officer of the Borrower Agent. Each
Borrowing of, conversion to or continuation of LIBOR Loans shall be in a
principal amount of $500,000 or a whole multiple of $50,000 in excess thereof.
Each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each such
notice (whether telephonic or written) shall specify (i) [reserved], (ii) the
principal amount of Loans to be borrowed, converted or continued, (iii) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (iv) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day) and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrowers fail to specify a Type of
Loan or if the Borrowers fail to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Loans. If the Borrowers request a Borrowing of, conversion to,
or continuation of LIBOR Loans in any such Committed Loan Notice, but fail to
specify an Interest Period, they will be deemed to have specified an Interest
Period of one month. (b) Following receipt of a Committed Loan Notice for a
Facility, the Administrative Agent shall promptly notify each Appropriate Lender
of the amount of its Applicable Percentage under such Facility of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrowers, the Administrative Agent shall notify each Appropriate Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Term Loan Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers on the books of 34



--------------------------------------------------------------------------------



 
[thirdliencreditagreement041.jpg]
the Administrative Agent with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower. (c) Except
as otherwise provided herein, a LIBOR Loan may be continued or converted only on
the last day of an Interest Period for such LIBOR Loan. During the existence of
a Default, no Loans may be requested as, converted to or continued as LIBOR
Loans without the consent of the Required Lenders. (d) The Administrative Agent
shall promptly notify the Borrower Agent and the Lenders of the interest rate
applicable to any Interest Period for LIBOR Loans upon determination of such
interest rate and, at the request of the Borrower Agent, deliver to the Borrower
Agent a statement showing the quotations used by the Administrative Agent in
calculating such rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower Agent and the Lenders of any
change in the prime rate used in determining the Base Rate promptly following
the Required Lenders’ determination of such change. (e) After giving effect to
all conversions of Loans from one Type to the other, and all continuations of
Loans as the same Type, there shall not be more than eight (8) LIBOR Rate
Interest Periods in effect in respect of the Facilities. 2.03 Increase of Term
Loans. (a) Upon notice to the Administrative Agent, the Borrowers may, at any
time and from time to time, request that the Lenders provide additional Term
Loans under the Term Loan Facility; provided that the aggregate principal amount
of Term Loans under the Facility, including those additional Term Loans
requested would not exceed the amount allowed under the terms of the Senior Term
Loan Credit Agreement, the ABL Loan Agreement and the Intercreditor Agreement.
No Lender shall be required to provide such additional Term Loan Commitments and
each Lender may agree to such increase in its sole discretion. Any such
increase, if agreed, shall be required to be effected through an amendment to
this Agreement. 2.04 Reserved. 2.05 Repayment of Loans. (a) Term Loan. The
outstanding unpaid principal balance and all accrued and unpaid interest on the
Term Loan shall be due and payable on the earlier of (i) the Maturity Date; and
(ii) the date of the acceleration of the Term Loan in accordance with the terms
hereof. (b) Other Obligations. Obligations other than principal and interest on
the Loans, including Extraordinary Expenses, shall be paid by Borrowers as
specifically provided herein and in any other applicable Loan Documents or, if
no payment date is specified, on demand. 2.06 Prepayments. (a) Optional. (i) The
Borrowers may, upon notice to the Administrative Agent from the Borrower Agent,
at any time or from time to time voluntarily prepay Term Loans in whole or in
part; provided that (A) such notice must be received by the Administrative Agent
not later than 11:00 35



--------------------------------------------------------------------------------



 
[thirdliencreditagreement042.jpg]
a.m. (1) three Business Days prior to any date of prepayment of LIBOR Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of LIBOR
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if LIBOR Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower Agent, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBOR Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.17(b), each prepayment of the outstanding
Term Loans shall be applied to the principal repayment installments thereof pro
rata to all remaining scheduled principal payments. Subject to Section 2.17,
such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.
(b) Mandatory. (i) Subject to Section 2.06(d), if a Disposition or insurance
event occurs with respect to any property of any Loan Party or any of its
Restricted Subsidiaries (other than any Disposition of property permitted by
Section 8.05(a), Section 8.05(l) or Section 8.05(m)) which results in the
realization by such Person of Net Cash Proceeds in excess of $100,000 for any
such Disposition and insurance events or $100,000 in the aggregate for all such
Dispositions and insurance events in any fiscal year, the Borrowers shall prepay
an aggregate principal amount of Loans equal to 100% of such excess Net Cash
Proceeds immediately upon receipt thereof by such Person, to the principal
repayment of the Term Loans. (c) Application of Mandatory Prepayments. Subject
to Sections 9.03 and 2.17, prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentage in respect of the
relevant Facilities. (d) Reinvestment. Notwithstanding the foregoing, with
respect to any Net Cash Proceeds less than $5,000,000 realized in connection
with a Disposition or insurance event, in each case. described in Section
2.06(b)(i)(A), at the election of the Borrowers (as notified by the Borrower
Agent to the Administrative Agent on or prior to the date of such Disposition or
insurance event or receipt of proceeds) and so long as no Default shall have
occurred and be continuing, such Loan Party or such Restricted Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets within
180 days after the receipt of such Net Cash Proceeds (the consummation of such
reinvestment to be certified by the Borrowers in writing to the Lender within
such period); provided, however, that any Net Cash Proceeds not so reinvested in
excess of $250,000 in any fiscal year shall be immediately applied to the
prepayment of the Loans as set forth in Section 2.06(c). If the Required
Lenders, after consultation with the Borrowers agree in their reasonable
discretion to permit such repair or replacement, such amount shall, unless an
Event of Default is in existence, be remitted to Borrowers for use in replacing
or repairing the Collateral so Disposed of or subject to an insurance event at
such time and in such amounts as the Required Lenders may determine in their
reasonable credit judgment. If the Required Lenders decline to permit such
repair or replacement in their reasonable discretion within such 180 day period,
such amount shall be applied to the Loans in the manner otherwise specified in
this Section 2.06(d). 36



--------------------------------------------------------------------------------



 
[thirdliencreditagreement043.jpg]
(e) Prepayment Premium. All voluntary prepayments, refinancings, substitutions
or replacements of all or any portion of Loans hereunder (including by way of
the replacement of a Lender pursuant to Section 11.13) made (i) prior to the
first anniversary of the Effective Date, shall in each case be subject to a
prepayment premium (to be paid to the Administrative Agent for the benefit of
the applicable Lenders, as liquidated damages and compensation for the costs of
being prepared to make funds available hereunder with respect to the Loans)
equal to 2.00%, and (ii) on or after the first anniversary of the Effective Date
but prior to the second anniversary of the Effective Date, shall in each case be
subject to a prepayment premium (to be paid to the Administrative Agent for the
benefit of the applicable Lenders, as liquidated damages and compensation for
the costs of being prepared to make funds available hereunder with respect to
the Loans) equal to 1.00%. Notwithstanding anything to the contrary in this
Agreement, unless and until the Senior Obligations Prepayment Date shall have
occurred, no prepayments of the Term Loans shall be required or permitted
pursuant to Section 2.06 if such prepayment is prohibited by (A) ABL Loan
Agreement, (B) the Senior Term Loan Credit Agreement or (C) the Intercreditor
Agreement. 2.07 Termination or Reduction of Commitments. (a) Term Loan
Commitments. (i) The aggregate Term Loan Commitments shall be automatically and
permanently reduced to zero on the date of the Term Loan Borrowing. 2.08
Interest. (a) Subject to the provisions of subsection (b) below, (i) each LIBOR
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Margin; and (iii)
each other Obligation (including, to the extent not prohibited by applicable
Law, interest not paid when due) shall bear interest on the unpaid amount
thereof at a rate per annum equal to the Base Rate plus the Applicable Margin.
(b) If any other Event of Default exists, then the Administrative Agent may, and
upon the request of the Required Lenders shall, require (and notify the
Borrowers thereof) that all outstanding Loan Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate. (c) Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. (d) Interest shall
be paid in kind by adding such interest to the principal amount of the
applicable Loans on the applicable Interest Payment Date; provided that to the
extent permitted by the ABL Loan Agreement, the Senior Term Loan Credit
Agreement and the Intercreditor Agreement, the Borrowers may elect that all or a
portion of interest due on an Interest Payment Date occurring shall be paid in
cash (such election, a “Cash Payment Election”) by providing written notice to
the Administrative Agent at least 5 Business Days prior to the applicable
Interest Payment Date specifying the amount of interest to be paid in cash. For
the avoidance of doubt, principal increases from payments in kind shall be
considered principal of the Loans for all purposes, including, without
limitation, calculation of interest on subsequent Interest Periods and such
increases in principal from payments in kind shall be applied pro 37



--------------------------------------------------------------------------------



 
[thirdliencreditagreement044.jpg]
rata to the Loans held by each Lender according to the percentages of the
respective outstanding principal amounts of the Loans then held by the Lenders.
2.09 Fees. (a) Fee Letter. The Borrowers agree to pay to the Administrative
Agent, for its own account, the fees payable in the amounts and at the times set
forth in the Fee Letter. (b) Generally. All fees payable hereunder shall be paid
on the dates due, in immediately available funds, to the Administrative Agent
for distribution to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances. 2.10 Computation of Interest and Fees. All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBOR Rate) and the Unused Fee shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365- day
year). Interest shall accrue on each Loan or other Loan Obligation not paid when
due for the day on which the Loan is made or such Loan Obligation is due and
unpaid, and shall not accrue on a Loan, or any portion thereof, or such Loan
Obligation for the day on which the Loan, or such portion thereof, or Loan
Obligation is paid, provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.12(a), bear interest for one day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error. 2.11 Evidence of Debt. (a) Loan Account. The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
the Administrative Agent (the “Loan Account”) in the Ordinary Course of
Business. In addition, each Lender may record in such Lender’s internal records,
an appropriate notation evidencing the date and amount of each Loan from such
Lender, each payment and prepayment of principal of any such Loan, and each
payment of interest, fees and other amounts due in connection with the Loan
Obligations due to such Lender. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Loan
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
2.12 Payments Generally; the Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 1:00 p.m. on the date
specified herein. Subject 38



--------------------------------------------------------------------------------



 
[thirdliencreditagreement045.jpg]
to Section 9.03, the Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be. (b) Presumptions by Administrative Agent. (i) Funding by
Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of LIBOR Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may but shall have no obligation, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent. (ii)
Payments by Borrower. Unless the Administrative Agent shall have received notice
from the Borrower Agent prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Appropriate Lenders severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. 39



--------------------------------------------------------------------------------



 
[thirdliencreditagreement046.jpg]
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error. (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (d) Obligations of Lenders
Several. The obligations of the Lenders hereunder to make Term Loans and to make
payments pursuant to Section 11.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c). (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner. (f) Insufficient
Funds. If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied as provided in Section 2.06(c).
2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
the Loan Obligations due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Loan Obligations due and payable to
such Lender at such time to (ii) the aggregate amount of the Loan Obligations
due and payable to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) the Loan Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Loan Obligations owing (but not due and payable) to such Lender
at such time to (ii) the aggregate amount of the Loan Obligations owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Loan Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that: (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; and 40



--------------------------------------------------------------------------------



 
[thirdliencreditagreement047.jpg]
(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of any Loan Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than an assignment to any
Loan Party or any Affiliate thereof (as to which the provisions of this Section
shall apply). Each Loan Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. 2.14 Reserved 2.15 Nature and Extent of Each
Borrower’s Liability. (a) Joint and Several Liability. Each Borrower agrees that
it is jointly and severally liable for all Obligations, and all agreements under
the Loan Documents. Each Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and not of collection, that such
obligations shall not be discharged until the Facility Termination Date, and
that such obligations are absolute and unconditional, irrespective of (i) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement to which any Borrower is or may become a party
or be bound; (ii) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document, or any waiver, consent or indulgence
of any kind by the Administrative Agent or any Lender with respect thereto;
(iii) the existence, value or condition of, or failure to perfect a Lien or to
preserve rights against, any security or guaranty for the Obligations or any
action, or the absence of any action, by the Administrative Agent or any Lender
in respect thereof (including the release of any security or guaranty); (iv) the
insolvency of any Borrower; (v) any election by the Administrative Agent or any
Lender in proceeding under Debtor Relief Laws for the application of Section
1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or grant of a Lien by any
other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code
or otherwise; (vii) the disallowance of any claims of the Administrative Agent
or any Lender against any Borrower for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (viii) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except full payment in cash of all Obligations
on the Facility Termination Date. (b) Waivers. (i) Each Borrower expressly
waives all rights that it may have now or in the future under any statute, at
common law, in equity or otherwise, to compel the Administrative Agent or
Lenders to marshal assets or to proceed against any Borrower, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
full payment of all Obligations. It is agreed among each Borrower, the
Administrative Agent and Lenders that the provisions of this Section 2.15 are of
the essence of the transaction contemplated by the Loan Documents and that, but
for such provisions, the Administrative Agent and Lenders would decline to make
Loans. Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business. 41



--------------------------------------------------------------------------------



 
[thirdliencreditagreement048.jpg]
(ii) The Administrative Agent and Lenders may, following and during the
continuance of an Event of Default, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 2.15. If, in taking any action in
connection with the exercise of any rights or remedies, the Administrative Agent
or any Lender shall forfeit any other rights or remedies, including the right to
enter a deficiency judgment against any Borrower or other Person, whether
because of any applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim of
forfeiture of such rights or remedies based upon it, even if the action may
result in loss of any rights of subrogation that such Borrower might otherwise
have had. Any election of remedies that results in denial or impairment of the
right of the Administrative Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. The Administrative Agent may bid all or a portion of the Obligations at
any foreclosure or trustee’s sale or at any private sale, and the amount of such
bid need not be paid by the Administrative Agent but shall be credited against
the Obligations. The amount of the successful bid at any such sale, whether the
Administrative Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 2.15, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which the Administrative Agent or any Lender might otherwise be entitled but for
such bidding at any such sale. (c) Extent of Liability; Contribution. (i)
Notwithstanding anything herein to the contrary, each Borrower’s liability under
this Section 2.15 shall be limited to the greater of (i) all amounts for which
such Borrower is primarily liable, as described below, and (ii) such Borrower’s
Allocable Amount. (ii) If any Borrower makes a payment under this Section 2.15
of any Obligations (other than amounts for which such Borrower is primarily
liable) (a “Guarantor Payment”) that, taking into account all other Guarantor
Payments previously or concurrently made by any other Borrower, exceeds the
amount that such Borrower would otherwise have paid if each Borrower had paid
the aggregate Obligations satisfied by such Guarantor Payments in the same
proportion that such Borrower’s Allocable Amount bore to the total Allocable
Amounts of all Borrowers, then such Borrower shall be entitled to receive
contribution and indemnification payments from, and to be reimbursed by, each
other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. The “Allocable Amount” for any Borrower shall be the maximum amount
that could then be recovered from such Borrower under this Section 2.15 without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law. (d) Direct Liability. Nothing contained in this Section
2.15 shall limit the liability of any Borrower to pay Loans made directly or
indirectly to that Borrower (including Loans advanced to any other Borrower and
then re-loaned or otherwise transferred to, or for the benefit of, such
Borrower), and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. 42



--------------------------------------------------------------------------------



 
[thirdliencreditagreement049.jpg]
(e) Joint Enterprise. Each Borrower has requested that the Administrative Agent
and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. The Borrowers’ business is a mutual and collective enterprise, and
the successful operation of each Borrower is dependent upon the successful
performance of the integrated group. The Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the Term Loan Facilities, all to their mutual advantage. The
Borrowers acknowledge that the Lenders’ willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Borrowers and at Borrowers’ request. (f) Subordination. Each
Loan Party hereby subordinates any claims, including any rights at law or in
equity to payment, subrogation, reimbursement, exoneration, contribution,
indemnification or set off, that it may have at any time against any other Loan
Party, howsoever arising, to the full payment in cash of all Obligations on the
Facility Termination Date. (g) Borrower Agent. (i) Each Loan Party hereby
irrevocably appoints and designates (or, if not a party hereto, by execution and
delivery of a guaranty agreement acceptable to the Required Lenders or otherwise
becoming a Guarantor hereunder shall be deemed to have irrevocably appointed and
designated) the Company (“Borrower Agent”) as its representative and agent and
attorney-in-fact for all purposes under the Loan Documents, including, as
applicable, requests for Credit Extensions, designation of interest rates,
delivery or receipt of communications, preparation and delivery of financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative Agent
or any Lender. (ii) Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any Loan Party by the Borrower Agent shall be
deemed for all purposes to have been made by such Loan Party and shall be
binding upon and enforceable against such Loan Party to the same extent as if
made directly by such Loan Party. (iii) The Borrower Agent hereby accepts the
appointment by each Loan Party hereunder to act as its agent and
attorney-in-fact. (iv) The Administrative Agent and Lenders shall be entitled to
rely upon, and shall be fully protected in relying upon, any notice or
communication (including any Request for Credit Extension) delivered by Borrower
Agent on behalf of any Borrower or other Loan Party. The Administrative Agent
and Lenders may give any notice to or communication with a Loan Party hereunder
to the Borrower Agent on behalf of such Loan Party. Each of the Administrative
Agent and the Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents. Each Loan Party agrees (or, if not a party hereto, by execution and
delivery of a guaranty agreement acceptable to Administrative Agent or otherwise
becoming a Guarantor hereunder shall be deemed to have agreed) that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrower Agent shall be binding upon and enforceable against it. 2.16
Reserved. 2.17 Defaulting Lenders. 43



--------------------------------------------------------------------------------



 
[thirdliencreditagreement050.jpg]
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law: (i) Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01. (ii) Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 11.08 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower Agent may request (so
long as no Default or Event of Default exists) to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower Agent, to be held
in a Deposit Account and released in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, in the case of a Defaulting Lender under any Facility, to the payment of
any obligations owing to the other Lenders under such Facility as a result of
any judgment of a court of competent jurisdiction obtained by any Lender under
such Facility against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; fifth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders under the
applicable Facility on a pro rata basis (and ratably among all applicable
Facilities computed in accordance with the Defaulting Lenders’ respective
funding deficiencies) prior to being applied to the payment of any Loans of such
Defaulting Lender under the applicable Facility until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.17(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto. (iii) Certain
Fees. No Defaulting Lender shall be entitled to receive any Unused Fee payable
pursuant to Section 2.09(b) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender). (iv) [Reserved]. (b) Defaulting Lender Cure. If the Borrower Agent and
the Required Lenders agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will cease to be a Defaulting Lender; provided that
no adjustments will be made 44



--------------------------------------------------------------------------------



 
[thirdliencreditagreement051.jpg]
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Loan Parties hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Loan Parties
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
Agent or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Loan Parties shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent receives an amount equal to the sum it would have
received had no such withholding or deduction been made. (b) Payment of Other
Taxes by the Borrowers. Without limiting the provisions of subsection (a) above,
the Loan Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Law. (c) Tax Indemnification by the
Borrowers. (i) Without limiting the provisions of subsection (a) or (b) above,
each Loan Party shall, and does hereby, indemnify the Administrative Agent and
each Lender, and shall make payment in respect thereof within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Loan Parties or the Administrative Agent or paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. Each Loan Party shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender for
any reason fails to pay 45



--------------------------------------------------------------------------------



 
[thirdliencreditagreement052.jpg]
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower Agent by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. (ii) Without limiting the
provisions of subsection (a) or (b) above, each Lender shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower Agent or the Administrative Agent
pursuant to subsection (e). Each Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender and the occurrence
of the Facility Termination Date. (d) Evidence of Payments. Upon request by the
Borrower Agent or the Administrative Agent, as the case may be, after any
payment of Taxes by the Loan Parties or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower Agent
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower Agent, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower Agent or the
Administrative Agent, as the case may be. (e) Status of Lenders; Tax
Documentation. (i) Each Lender shall deliver to the Borrower Agent and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower Agent or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Laws or
by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the Borrower Agent or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Loan Parties
pursuant to this Agreement or otherwise to establish such Lender’s status for
withholding tax purposes in the applicable jurisdiction. Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation (other than such documentation set forth in
paragraphs (e)(ii)(A), (ii)(B)(I) to (IV) and (ii)(C) of this Section) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States, (A) any Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Borrower Agent and the 46



--------------------------------------------------------------------------------



 
[thirdliencreditagreement053.jpg]
Administrative Agent executed copies of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower Agent or the Administrative Agent as will
enable the Borrower Agent or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and (B) each Foreign Lender that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower Agent and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower Agent or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable: (I) executed copies of Internal
Revenue Service Form W-8BEN-E (or, if applicable W-8BEN) claiming eligibility
for benefits of an income tax treaty to which the United States is a party, (II)
executed copies of Internal Revenue Service Form W-8ECI, (III) executed copies
of Internal Revenue Service Form W-8IMY and all required supporting
documentation, (IV) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed copies of Internal Revenue Service Form W-BEN-E (or, if
applicable W-8BEN), or (V) executed copies of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrower Agent or the
Administrative Agent to determine the withholding or deduction required to be
made; and (C) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Agent and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by any Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA or to
determine the 47



--------------------------------------------------------------------------------



 
[thirdliencreditagreement054.jpg]
amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of this Section 3.01, “Laws” shall include FATCA
(iii) Each Lender shall promptly (A) notify the Borrower Agent and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Loan Parties or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender. (f) Treatment of Certain Refunds.
Unless required by applicable Laws, at no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender, or
have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender. If the Administrative
Agent or any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by any Loan Party under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Loan Party, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to any Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the LIBOR Rate, or to determine or charge interest
rates based upon the LIBOR Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower Agent through the Administrative Agent,
(i) any obligation of such Lender to make or continue LIBOR Loans or to convert
Base Rate Loans to LIBOR Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the LIBOR Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Required Lenders
without reference to the LIBOR Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower Agent that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Loan Parties shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBOR Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans and (y) if such notice asserts the illegality of such 48



--------------------------------------------------------------------------------



 
[thirdliencreditagreement055.jpg]
Lender determining or charging interest rates based upon the LIBOR Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the LIBOR component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the LIBOR Rate. Upon any such prepayment or conversion, the Loan Parties
shall also pay accrued interest on the amount so prepaid or converted. 3.03
Inability to Determine Rates; Discontinuation of LIBOR. (a) If the Required
Lenders determine that for any reason in connection with any request for a LIBOR
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBOR Loan, (b) adequate and
reasonable means do not exist for determining the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower Agent and each Lender. Thereafter,
(x) the obligation of the Lenders to make or maintain LIBOR Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the LIBOR Rate component of the Base Rate, the
utilization of LIBOR component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein. (b) If at any time the Required Lenders determine (which
determination shall be conclusive absent manifest error) that either (i) the
circumstances set forth in Section 3.03(a) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in Section
3.03(a) have not arisen but the supervisor for the administrator of the LIBOR
Rate or a Governmental Authority having jurisdiction over Administrative Agent
has made a public statement identifying a specific date after which the LIBOR
Rate shall no longer be used for determining interest rates for loans (in the
case of either such clause (i) or (ii), an “Alternative Interest Rate Election
Event”), the Required Lenders and Borrower Agent shall endeavor to establish an
alternate rate of interest to the LIBOR Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
leveraged syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
(including any mathematical or other adjustments to such alternate rate of
interest (if any) incorporated therein) and such other related changes to this
Agreement as may be applicable. To the extent an alternate rate of interest is
adopted as contemplated hereby, the approved rate shall be applied in a manner
consistent with prevailing market convention; provided that, to the extent such
prevailing market convention is not administratively or feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Required Lenders and the Borrower Agent.
From such time as an Alternative Interest Rate Election Event has occurred and
is continuing until an alternate rate of interest has been determined in
accordance with the terms and conditions of this paragraph, (x) any Interest
Period request that requests the conversion of any Borrowing to, or continuation
of any Borrowing as, a LIBOR Loan shall be ineffective, and (y) if any notice of
borrowing requests a LIBOR Loan, such Borrowing shall be made as a Base Rate
Loan; provided that, to the extent such Alternative Interest Rate Election Event
is as a result of clause (ii) above in this clause (b), then clauses (x) and (y)
of this sentence shall apply during such period only if the LIBOR Rate for such
Interest Period is not available or published at such time on a current basis.
3.04 Increased Costs; Reserves on LIBOR Loans. 49



--------------------------------------------------------------------------------



 
[thirdliencreditagreement056.jpg]
(a) Increased Costs Generally. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e)); (ii) subject any Lender to any tax
of any kind whatsoever with respect to this Agreement or any LIBOR Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or (iii) impose on any Lender or the London interbank market any
other condition, cost or expense (except for Indemnified Taxes or Other Taxes
covered by Section 3.01) affecting this Agreement or LIBOR Loans made by such
Lender; and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Loan the interest on which is
determined by reference to the LIBOR Rate (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender, or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Loan Parties will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Loans made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time pursuant to subsection (c) below the Loan Parties will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Borrower Agent shall be conclusive absent manifest error. The Loan Parties shall
pay such Lender the amount shown as due on any such certificate within 10
Business Days after receipt thereof. (d) Delay in Requests. Failure or delay on
the part of any Lender to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s right
to demand such compensation, provided that the Loan Parties shall not be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender notifies the Loan Parties of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof). 50



--------------------------------------------------------------------------------



 
[thirdliencreditagreement057.jpg]
(e) Reserves on LIBOR Loans. The Borrowers shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits, additional
interest on the unpaid principal amount of each LIBOR Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower Agent shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice. (f) Uniform Policy. Notwithstanding any other provision
of this Section 3.04 to the contrary, no Lender shall be entitled to receive
compensation pursuant to this Section 3.04 unless it shall be the general policy
or practice of such Lender to seek compensation from other similarly situated
borrowers with respect to its similarly affected loans under agreements with
such borrowers having provisions similar to this Section 3.04. 3.05 Compensation
for Losses. Upon demand of any Lender (with a copy to the Administrative Agent)
from time to time, the Borrowers shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of: (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); (b) any failure by Borrowers (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower Agent; or (c) any assignment of a LIBOR Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower Agent pursuant to Section 11.13; including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing. For purposes of
calculating amounts payable by the Borrowers to the Lenders under this Section
3.05, each Lender shall be deemed to have funded each LIBOR Loan made by it at
the LIBOR Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Loan was in fact so funded. 3.06 Mitigation
Obligations; Replacement of Lenders. (a) Designation of a Different Lending
Office. If any Lender requests compensation under Section 3.04, or the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 51



--------------------------------------------------------------------------------



 
[thirdliencreditagreement058.jpg]
3.04, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. (b) Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Borrowers may replace such Lender in
accordance with Section 11.13. 3.07 Survival. All of the Borrowers’ obligations
under this Article III shall survive the resignation of the Administrative
Agent, the replacement of any Lender and the occurrence of the Facility
Termination Date. ARTICLE IV SECURITY AND ADMINISTRATION OF COLLATERAL 4.01
Security. (a) Generally. As security for the full and timely payment and
performance of all Obligations, Borrower Agent shall, and shall cause each other
Borrower to, on or before the Effective Date, to the extent required by the
Security Agreement, do or cause to be done all things as reasonably determined
by the Required Lenders and their counsel to grant to the Administrative Agent
for the benefit of the Secured Parties a duly perfected third priority security
interest in all Term Loan Priority Collateral and third priority interest in all
ABL Priority Collateral subject to no prior Lien or other encumbrance or
restriction on transfer, except as expressly permitted hereunder. Without
limiting the foregoing, on the Effective Date Borrower Agent shall deliver, and
shall cause each other Borrower to deliver, to the Administrative Agent, in form
and substance reasonably acceptable to the Required Lenders, (a) the Security
Agreement, which shall pledge to the Administrative Agent for the benefit of the
Secured Parties certain personal property of the Borrowers and the other Loan
Parties more particularly described therein, and (b) Uniform Commercial Code
financing statements in form, substance and number as requested by the Required
Lenders, reflecting the Lien in favor of the Secured Parties on the Collateral,
and shall take such further action and deliver or cause to be delivered such
further documents as required by the Security Instruments or otherwise as the
Required Lenders may reasonably request, consistent with the requirements of the
Security Agreement and this Agreement, to effect the transactions contemplated
by this Article IV. 4.02 Collateral Administration. (a) Administration of
Accounts. (i) Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to the Administrative Agent sales,
collection, reconciliation and other reports in form satisfactory to the
Required Lenders, on such periodic basis as the Required Lenders may request.
(ii) Taxes. If an Account of any Borrower includes a charge for any Taxes,
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, 52



--------------------------------------------------------------------------------



 
[thirdliencreditagreement059.jpg]
that neither the Administrative Agent nor Lenders shall be liable for any Taxes
that may be due from Borrowers or with respect to any Collateral. (iii) Account
Verification. (A) Upon the occurrence and during the continuance of an Event of
Default or (B) in connection with any Field Exam and in cooperation and
following consultation with the Borrower Agent, the Administrative Agent shall
have the right, in the name of the Administrative Agent, any designee of the
Administrative Agent or any Borrower, to verify the validity, amount or any
other matter relating to any Accounts of Borrowers by mail, telephone or
otherwise. Borrowers shall cooperate fully with the Administrative Agent in an
effort to facilitate and promptly conclude any such verification process. (iv)
Proceeds of Collateral. Borrowers shall request in writing and otherwise take
all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Controlled Deposit Account (or a
lockbox relating to a Controlled Deposit Account). If any Borrower or Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for the Administrative Agent and promptly (not later than the next
Business Day) deposit same into a Controlled Deposit Account. Subject to the
terms of the Intercreditor Agreement, the Administrative Agent retains the right
at all times after the occurrence and during the continuance of an Event of
Default to notify Account Debtors that a Borrower’s Accounts have been assigned
to the Administrative Agent and to collect such Borrower’s Accounts directly in
its own name, or in the name of the Administrative Agent’s agent, and to charge
the collection costs and expenses, including reasonable attorneys’ fees, to the
Borrowers’ Loan Account. (v) Extensions of Time for Payment. In addition, upon
the occurrence and during the continuance of an Event of Default, other than in
the Ordinary Course of Business and in amounts which are not material to such
Borrower, each Borrower will not (i) grant any extension of the time for payment
of any Account, (ii) compromise or settle any Account for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Account, (iv) allow any credit or discount whatsoever on any
Account or (v) amend, supplement or modify any Account in any manner that could
adversely affect the value thereof. (b) Administration of Aircraft Parts. (i)
Records and Reports of Aircraft Parts. Each Borrower shall keep accurate and
complete records of its Aircraft Parts, including costs and daily withdrawals
and additions, and shall submit to the Administrative Agent inventory and
reconciliation reports in form reasonably satisfactory to the Required Lenders,
on such periodic basis as the Required Lenders may reasonably request. Each
Borrower shall conduct a physical inventory at least once per calendar year (and
on a more frequent basis if requested by the Required Lenders when an Event of
Default exists) and periodic cycle counts consistent with historical practices,
and shall provide to the Administrative Agent a report based on each such
inventory and count promptly upon completion thereof, together with such
supporting information as the Required Lenders may reasonably request. The
Administrative Agent may participate in and observe each physical count. The
Required Lenders, in their reasonable discretion, if any Event of Default is
continuing, may cause additional such inventories to be taken as the Required
Lenders determine (each, at the expense of the Loan Parties). (ii) Returns of
Aircraft Parts. No Borrower shall return any Aircraft Parts to a supplier,
vendor or other Person, whether for cash, credit or otherwise, unless (a) such
return is in 53



--------------------------------------------------------------------------------



 
[thirdliencreditagreement060.jpg]
the Ordinary Course of Business; (b) no Default or Event of Default exists or
would result therefrom; (c) the Administrative Agent is promptly notified if the
aggregate value of all Aircraft Parts returned in any month exceeds $1,000,000;
and (d) any payment received by a Borrower for a return is promptly remitted to
the Administrative Agent for application to the Obligations in accordance with
Section 2.06(c). (iii) Acquisition, Sale and Maintenance. No Borrower shall
acquire or accept any Aircraft Parts on consignment or approval, and shall
assure that all Aircraft Parts are acquired in accordance with applicable Law.
No Borrower shall sell any Aircraft Parts on consignment or approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Aircraft Parts. The Borrowers shall use, store and maintain all
Aircraft Parts with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all applicable Laws, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located. (c) Collateral at
Locations Subject to a Material Third-Party Agreement. With respect to any
location of Collateral subject to a Material Third-Party Agreement entered into
after the Effective Date, each Loan Party shall use commercially reasonable
efforts to provide the Administrative Agent with Lien Waivers with respect to
the premises subject to such Material Third-Party Agreements. 4.03 After
Acquired Property; Further Assurances. (a) New Deposit Accounts and Securities
Accounts. Concurrently with or prior to the opening of any Deposit Account,
Securities Account or Commodity Account by any Loan Party, other than any
Excluded Deposit Account, such Loan Party shall deliver to the Administrative
Agent a Control Agreement covering such Deposit Account, Securities Account or
Commodity Account, duly executed by such Loan Party, the Administrative Agent
and the applicable Controlled Account Bank, securities intermediary or financial
institution at which such account is maintained. (b) Future Leases. Without
limiting the generality of the foregoing subsection (a), prior to entering into
any new lease of Real Property or renewing any existing lease of Real Property
following the Effective Date, each Borrower shall, and shall cause each Loan
Party to, use its (and their) commercially reasonable efforts to deliver to the
Administrative Agent a Lien Waiver, in form and substance reasonably
satisfactory to the Required Lenders, executed by the lessor of any Real
Property, to the extent the value of any Collateral (other than Rolling Stock or
Aircraft) of the Borrowers held or to be held at such leased property exceeds
(or it is anticipated that the value of such Collateral will exceed at any point
in time during the term of such leasehold term) $100,000. (c) Acquired Real
Property. If, after the Effective Date, any Loan Party acquires, owns or holds
an interest in any fee-owned Real Property not constituting Excluded Real
Property, the Company will promptly (and in any event within ten (10) days of
the acquisition thereof (or such longer period as the Administrative Agent may
agree)) notify the Administrative Agent in writing of such event, identifying
the property or interests in question. Promptly upon the Required Lenders’
request (but not in contravention of the Intercreditor Agreement), each Loan
Party with an interest in such fee-owned Real Property shall deliver applicable
Mortgages and Mortgage Related Documents for such fee owned Real Property in
favor of the Administrative Agent, which shall be in form and substance
reasonably acceptable to the Required Lenders. (d) UCC Authorization. The
Administrative Agent is hereby irrevocably authorized to execute (if necessary)
and file or cause to be filed, with or if permitted by applicable Law without
the signature of any Borrower appearing thereon, all UCC or PPSA financing
statements reflecting any 54



--------------------------------------------------------------------------------



 
[thirdliencreditagreement061.jpg]
Borrower as “debtor” and the Administrative Agent as “secured party”, and
continuations thereof and amendments thereto, as the Required Lenders reasonably
deem necessary or advisable to give effect to the transactions contemplated
hereby and by the other Loan Documents. (e) Rolling Stock. For the avoidance of
doubt, the Borrower Agent shall (i) periodically schedule all Rolling Stock not
identified on Schedule 6.29(a) to the Senior Term Loan Credit Agreement (or any
update thereto, including any corresponding schedule of Rolling Stock last
delivered to the Vehicle Title Service Provider pursuant to the Vehicle Title
Custodial Agreement) and (ii) deliver (or cause to be delivered) a valid
certificate of title issued in the name of a Loan Party which lists (subject to
the Intercreditor Agreement) the Administrative Agent (or the Vehicle Title
Service Provider) as the lienholder with respect to each such item of Rolling
Stock (the requirements of this clause (ii) are hereafter referred to as the
“Vehicle Perfection Steps”), in each case pursuant to the Loan Documents,
including Section 7.02(c) of this Agreement and Sections 2.1.1 and 3.1 of the
Vehicle Title Custodial Agreement; provided that (A) the Vehicle Perfection
Steps shall not be required for any Rolling Stock financed pursuant to Section
8.01(f) and (B) so long as the Obligations hereunder are outstanding, the
Vehicle Title Custodian Agreement shall identify the Senior Term Loan Agent as
first priority lienholder, the ABL Agent as the second priority lienholder and
the Administrative Agent as the third priority lienholder. (f) Aircraft. For the
avoidance of doubt, the Borrower Agent shall (i) periodically schedule all
Aircraft not identified on Schedule 6.30(a) as of the Effective Date pursuant to
Section 7.02(c) of the Credit Agreement (or upon request of the Required Lenders
during the occurrence and continuance of an Event of Default) and (ii) upon
request of the Required Lenders, execute and deliver an Aircraft Mortgage
granting a first priority lien in favor of the Administrative Agent, together
with each Aircraft Related Document, with respect to such Aircraft (the
requirements of this clause (ii) are hereafter referred to as the “Aircraft
Perfection Steps”); provided that (A) the Aircraft Perfection Steps shall not be
required for any Aircraft financed pursuant to Section 8.01(f) and (B) so long
as the Obligations hereunder are outstanding, the Senior Term Loan Agent shall
be first priority lienholder, the ABL Agent shall be the second priority
lienholder and the Administrative Agent shall be the third priority lienholder.
4.04 Cash Management. (a) Controlled Deposit Accounts. Subject to the provisions
of Section 7.21(a), upon the reasonable written request of the Required Lenders,
the applicable Loan Party shall promptly enter into a Control Agreement with
respect to each Deposit Account listed on part (a) of Schedule 6.19, other than
Excluded Deposit Accounts, which shall include all lockboxes and related lockbox
accounts used for the collection of Accounts. Each Loan Party agrees that all
invoices rendered and other requests made by any Loan Party for payment in
respect of Accounts shall contain a written statement directing payment in
respect of such Accounts to be paid to a Controlled Deposit Account in its name.
The Borrower Agent shall cause bank statements and/or other reports from the
Controlled Account Banks to be delivered to the Administrative Agent not less
often than monthly, accurately setting forth all amounts deposited in each
Controlled Deposit Account to ensure the proper transfer of funds as set forth
above. All remittances received by any Loan Party on account of Accounts,
together with the proceeds of any other Collateral, shall be held as the
Administrative Agent’s property, for its benefit and the benefit of Lenders, by
such Loan Party as trustee of an express trust for Administrative Agent’s
benefit and such Loan Party shall immediately deposit same in kind in a
Controlled Deposit Account. Subject to the terms of the Intercreditor Agreement,
the Administrative Agent retains the right at all times after the occurrence and
during the continuance of a Default or an Event of Default to notify Account
Debtors that a Loan Party’s Accounts have been assigned to the Administrative
Agent and to collect such Loan Party’s Accounts directly in its own name, or in
the name of the Administrative Agent’s agent, and to charge the collection costs
and expenses, including reasonable attorneys’ fees, to the Loan Account. 55



--------------------------------------------------------------------------------



 
[thirdliencreditagreement062.jpg]
(b) [Reserved]. (c) [Reserved]. (d) Controlled Securities Accounts and Commodity
Accounts. Subject to the provisions of Section 7.21(b), upon the reasonable
written request of the Required Lenders, the applicable Loan Party shall
promptly enter into a Control Agreement with respect to each Securities Account
and Commodity Account listed on part (b) of Schedule 6.19. At the request of the
Administrative Agent, the Borrower Agent shall cause account statements and/or
other reports from the applicable broker, financial institution or other
financial intermediary to be delivered to the Administrative Agent not less
often than monthly, accurately setting forth all assets, including securities
entitlements, financial assets or other amounts, held in each Securities Account
or Commodity Account. 4.05 Information Regarding Certain Collateral. Each
Borrower represents, warrants and covenants that Schedule 4.05 sets forth as of
the Effective Date, (a) the exact legal name, jurisdiction of formation,
organizational identification number (if any), chief executive office and any
trade name or other trade style of each Loan Party and each of its Subsidiaries,
(b) each Person that has effected any merger or consolidation with a Loan Party
or sold, contributed or transferred to a Loan Party any material property
constituting Collateral at any time since, in each case, during the five (5)
year period immediately prior to the Effective Date (excluding Persons making
sales in the ordinary course of their businesses to a Loan Party of property
constituting Aircraft Parts in the hands of such seller), and (c) any prior
legal name, jurisdiction of formation, organizational identification number,
trade name or other trade style or location of the chief executive office of
each Loan Party at any time during the five (5) year period immediately prior to
the Effective Date. The Company shall not change, and shall not permit any other
Loan Party to change, its name, jurisdiction of formation (whether by
reincorporation, merger or otherwise), or the location of its chief executive
office, or use or permit any other Loan Party to use, any additional trade name
or other trade style, except upon giving not less than thirty (30) days’ prior
written notice to the Administrative Agent and taking or causing to be taken all
such action at Borrowers’ or such other Loan Parties’ expense as may be
reasonably requested by the Administrative Agent, consistent with the terms of
the Security Agreement and this Agreement, to perfect or maintain the perfection
and priority of the Lien of the Administrative Agent in the Collateral. ARTICLE
V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 5.01 Conditions of Initial Credit
Extension. The obligation of each Lender to make any initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent: (a)
The Lenders’ receipt of the following items (except those items that are
expressly permitted to be delivered after the Effective Date pursuant to Section
7.21), each properly executed by a Responsible Officer of the applicable Loan
Party (as applicable), each dated as of the Effective Date (or, in the case of
certificates of Governmental Officials, a recent date before the Effective Date)
and each in form and substance satisfactory to each Lender and its legal
counsel: (i) executed counterparts of this Agreement, the Intercreditor
Agreement, and each of the Security Instruments; (ii) Notes executed by the
Borrowers in favor of each Lender requesting a Note; (iii) such certificates of
resolutions or other action, incumbency certificates (including specimen
signatures), and/or other certificates of Responsible Officers of each Loan
Party as the 56



--------------------------------------------------------------------------------



 
[thirdliencreditagreement063.jpg]
Lenders may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; (iv) such documents and certifications as the Lenders may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization and in any other
jurisdiction in which the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect, including certified copies of such
Loan Party’s Organization Documents, agreements among holders of Equity
Interests, certificates of good standing and qualification to engage in business
in each applicable jurisdiction; (v) a favorable opinion of Greenberg Traurig,
counsel to the Loan Parties addressed to the Administrative Agent and each
Lender and their successors and assigns, as to the matters concerning the Loan
Parties and the Loan Documents as the Lenders may reasonably request; provided,
however, that the Lenders and acknowledge and agree that no corporate opinions
or UCC perfection opinions shall be required with respect to any of the Loan
Parties organized under the laws of the State of Michigan; (vi) certificates of
Responsible Officers of the Borrower Agent or the applicable Loan Parties either
(A) identifying all consents, licenses and approvals required in connection with
the execution, delivery and performance by each Borrower and the validity
against each such Loan Party of the Loan Documents to which it is a party, and
stating that such consents, licenses and approvals shall be in full force and
effect, and attaching true and correct copies thereof or (B) stating that no
such consents, licenses or approvals are so required; (vii) a certificate signed
by a Responsible Officer of the Borrower Agent certifying that the conditions
specified in Sections 5.02(a) and 5.02(b) have been satisfied; (viii)
[reserved]; (ix) a certificate signed by the chief financial officer or the
chief executive officer of the Borrower Agent certifying that, after giving
effect to the entering into of the Loan Documents and the consummation of all of
the Transactions, (A) each Borrower is Solvent and (B) the Loan Parties on a
Consolidated basis, taken as a whole, are Solvent; (x) [reserved]; (xi)
[reserved]; (xii) initial notice of Borrowing in form and substance satisfactory
to the Lenders; (xiii) [reserved]; (xiv) [reserved]; (xv) delivery of Uniform
Commercial Code financing statements, suitable in form and substance for filing
in all places required by applicable law to perfect the Liens of the
Administrative Agent under the Security Instruments as a third priority Lien as
to items of Collateral in which a security interest may be perfected by the
filing of financing statements, and such other documents and/or evidence of
other actions as may be reasonably necessary under 57



--------------------------------------------------------------------------------



 
[thirdliencreditagreement064.jpg]
applicable law to perfect the Liens of the Administrative Agent under such
Security Instruments as a third priority Lien in and to such other Collateral as
the Lenders may require; (xvi) Uniform Commercial Code search results showing
only those Liens as are acceptable to the Lenders; (xvii) evidence satisfactory
to the Lenders of (A) the redemption and cancellation of all shares of
“preferred stock”, (B) the payment in full and cancellation of Indebtedness not
permitted under the Loan Documents and (C) release of any liens (other than
Permitted Liens) on the assets of the Company and its Subsidiaries; (xviii)
receipt of (i) audited financial statements for fiscal year 2018; (ii) unaudited
quarterly financial statements (including an income statement and a balance
sheet) for each completed quarter of fiscal year 2019; and (iii) unaudited
monthly financial statements (including an income statement and a balance sheet)
for the ninth month of fiscal year 2019; all of the foregoing in form and
substance acceptable to the Lenders; (xix) the Administrative Agent shall have
received at least two (2) Business Days in advance of the Effective Date, to the
extent requested not less than ten (10) Business Days prior thereto, all
documentation and other information required by bank regulatory authorities
under applicable "know your customer" and Anti-Money Laundering rules and
regulations, including without limitation the USA PATRIOT Act and the FinCEN
Beneficial Ownership Regulation; (xx) Except as disclosed in writing to the
Lenders prior to the Effective Date, since June 30, 2019 with respect to the
Company and its Subsidiaries, the business of the Loan Parties has in all
material respects been conducted in the Ordinary Course of Business consistent
with past practices, and there has not been any event, occurrence, condition,
development or state of circumstances or fact that, individually or in the
aggregate with any other event(s), occurrence(s), condition(s), development(s)
or state(s) of circumstances or fact(s), has had or would reasonably be expected
to have a Material Adverse Effect; (xxi) evidence satisfactory to the Lenders of
the consummation (in compliance with all applicable laws and regulations, and
with the receipt of all material shareholder and third party consents and
approvals relating thereto) of the Transactions; (xxii) copies of the ABL Loan
Agreement and Senior Term Loan Credit Agreement and all related guaranties and
collateral documents; (xxiii) such other assurances, certificates, documents,
consents or opinions as the Administrative Agent or the Required Lenders may
reasonably require. (b) Any fees required to be paid on or before the Effective
Date shall have been paid. (c) Unless waived by the Administrative Agent, the
Borrowers shall have paid all reasonable fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Effective Date, plus such additional amounts of such reasonable fees, charges
and disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrowers and the Administrative Agent).
(d) [Reserved]. 58



--------------------------------------------------------------------------------



 
[thirdliencreditagreement065.jpg]
Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto. 5.02 Conditions to all Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension (other than one requesting
only a conversion of Loans to the other Type or a continuation of LIBOR Loans)
or make the initial Credit Extension hereunder is subject to the following
conditions precedent: (a) The representations and warranties of the Loan Parties
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or in all respects if
qualified by materiality) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct (or in all respects
if qualified by materiality) as of such earlier date, and except that for
purposes of this Section 5.02(a), the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01. (b) No Default shall have occurred and be continuing, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof. (c) The Administrative Agent shall have received a Request for
Credit Extension in accordance with the requirements hereof. Each Request for
Credit Extension (other than one requesting only a conversion of Loans to the
other Type or a continuation of LIBOR Loans) submitted by the Borrower Agent
shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a) and 5.02(b) have been satisfied on and as of the
date of the applicable Credit Extension. ARTICLE VI REPRESENTATIONS AND
WARRANTIES To induce the Secured Parties to enter into this Agreement and to
make Loans hereunder, each Loan Party represents and warrants to the
Administrative Agent and the Lenders, subject to the limitation set forth in
Section 5.02(a), that: 6.01 Existence, Qualification and Power. Each Loan Party
and each Restricted Subsidiary (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation, organization
or formation, (b) has all requisite corporate or other organizational power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business as is now
being conducted and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and to consummate the Transactions to
which it is a party, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i), or
(c), to the extent that failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Loan
Party is a credit 59



--------------------------------------------------------------------------------



 
[thirdliencreditagreement066.jpg]
institution, investment firm, or parent company of a credit institution or
investment firm, in each case that is established in a member state of the
European Union, Iceland, Liechtenstein or Norway, and no Loan Party is a
subsidiary of any of the foregoing. 6.02 Authorization; No Contravention. The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is party, and the consummation of the Transactions, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of the Organization Documents of
any such Person; (b) conflict with or result in any breach or contravention of,
or the creation of any Lien under (i) any Contractual Obligation to which such
Person is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. 6.03 Governmental Authorization;
Other Consents. No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document or the consummation of the Transactions, (b) the grant by
any Loan Party of the Liens granted by it pursuant to the Security Instruments,
(c) the perfection or maintenance of the Liens required to be created under the
Security Instruments (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the Security
Instruments, all of which have been duly obtained, taken, given or made and are
in full force and effect. 6.04 Binding Effect. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except (a) as rights to
indemnification hereunder may be limited by applicable Law and (b) as the
enforcement hereof may be limited by any applicable Debtor Relief Laws or by
general equitable principles. 6.05 Financial Statements; No Material Adverse
Effect. (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (iii) show all material
Indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness. (b) The unaudited Consolidated and consolidating
balance sheet of the Company and its Subsidiaries dated as of September 30,
2019, and the related Consolidated and consolidating statements of income or
operations, and cash flows for the five-month period then ended (i) were
prepared in all material respects in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. 60



--------------------------------------------------------------------------------



 
[thirdliencreditagreement067.jpg]
(c) Since the date of the Audited Financial Statements there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect. (d) Each Borrower is
Solvent and the Loan Parties, on a Consolidated basis, are Solvent. No transfer
of property has been or will be made by any Loan Party and no obligation has
been or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.
6.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of its Subsidiaries or against any of their
properties or revenues, that (a) purport to affect or pertain to this Agreement
or any other Loan Document (including the grant and perfection of any Lien under
any Security Instrument) or any of the Transactions or (b) except as
specifically disclosed in Schedule 6.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect. Since the Effective Date, there has been no material
adverse change in the status, or financial effect on any Loan Party or any
Subsidiary thereof, of the matters described on Schedule 6.06. 6.07 No Default.
No Loan Party nor any Subsidiary is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document. 6.08
Ownership of Property; Liens. (a) Each Loan Party and each Restricted Subsidiary
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, if any (including the Mortgaged Properties),
free and clear of all Liens except for Permitted Liens and except for minor
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or as proposed to be conducted or to utilize
such properties for their intended purposes. (b) Schedule 6.08 sets forth the
address (including street address, county and state) of all Real Property that
is owned or leased by the Loan Parties as of the Effective Date (and as updated
in connection with delivery of the Compliance Certificate under Section
7.02(c)). Each Loan Party and each of its Subsidiaries has good, marketable and
insurable fee simple title to the Real Property owned by such Loan Party or such
Subsidiary, free and clear of all Liens other than Permitted Liens. Each ground
lease of the Loan Parties is in full force and effect and the Loan Parties are
not in default of any material terms thereof. 6.09 Environmental Compliance. (a)
Except as disclosed in Schedule 6.09, no Loan Party or any Subsidiary thereof
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law with respect to the Loan Party or any Subsidiary’s operations,
(ii) has become subject to a pending claim with respect to any Environmental
Liability or (iii) has received written notice of any claim with respect to any
Environmental Liability except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. 61



--------------------------------------------------------------------------------



 
[thirdliencreditagreement068.jpg]
(b) Except as otherwise set forth in Schedule 6.09 or as would not individually
or in the aggregate reasonably be expected to result in a Material Adverse
Effect, (i) none of the properties currently owned or operated by any Loan Party
or any Subsidiary thereof is listed or, to the knowledge of the Loan Parties,
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; (ii) there are no and,
to the knowledge of the Loan Parties, never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any Subsidiary thereof; (iii) to the knowledge of the Loan Parties, there is
no asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or Subsidiary thereof; and (iv) Hazardous Materials
have not been released, discharged or disposed of by any Loan Party or
Subsidiary in violation of Environmental Laws or, to the knowledge of the Loan
Parties, by any other Person in violation of Environmental Laws on any property
currently owned or operated by any Loan Party or any Subsidiary thereof. (c)
Except as otherwise set forth on Schedule 6.09 or as would not individually or
in the aggregate reasonably be expected to result in a Material Adverse Effect,
no Loan Party or any Subsidiary thereof is undertaking, and no Loan Party or any
Subsidiary thereof has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored by any Loan Party or any Subsidiary at, or
transported to or from by or on behalf of any Loan Party or any Subsidiary, any
property currently owned or operated by any Loan Party or any Subsidiary thereof
have, to the knowledge of the Loan Parties, been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any
Subsidiary thereof. (d) Each Loan Party conducts in the Ordinary Course of
Business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof each Loan Party has reasonably concluded that, except as set
forth on Schedule 6.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. 6.10 Insurance. Without limiting the insurance requirements of
any Aircraft Mortgage, the properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption, and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 6.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Effective Date. Each
insurance policy listed on Schedule 6.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid. 6.11 Taxes.
Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets (including, in each case, all taxes and charges in connection with the
Aircraft owned or leased by the Company and its Subsidiaries, its location and
its operations, including those levied by airports and air traffic control
authorities) otherwise due and payable, except those which are being Properly
Contested and except where the failure to file such returns or reports could
not, individually or in 62



--------------------------------------------------------------------------------



 
[thirdliencreditagreement069.jpg]
the aggregate, reasonably be expected to have a Material Adverse Effect. There
is no proposed tax assessment against the Company or any Subsidiary that would,
if made, have a Material Adverse Effect. Neither the Company nor any Subsidiary
thereof is party to any tax sharing agreement. 6.12 ERISA Compliance. (a) Each
Plan is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state Laws. Each Plan that is intended to
be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the Internal Revenue Service. To
the best knowledge of each Loan Party, nothing has occurred that would prevent
or cause the loss of such tax-qualified status. (b) There are no pending or, to
the knowledge of any Loan Party, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that could
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect. (c) (i) No ERISA Event has occurred, and no Loan
Party nor any ERISA Affiliate is aware of any fact, event or circumstance that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has
met all applicable requirements under the Pension Funding Rules in respect of
each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and no
Loan Party nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date; (iv)
no Loan Party nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) no Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan. (d) No Loan
Party nor any ERISA Affiliate maintains or contributes to, or has any
unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (A) on the Effective Date, those listed on
Schedule 6.12 hereto and (B) thereafter, Pension Plans not otherwise prohibited
by this Agreement. 6.13 Subsidiaries and Equity Interests. No Loan Party (a) has
any Subsidiaries other than those specifically disclosed in part (a) of Schedule
6.13 (which Schedule sets forth the legal name, jurisdiction of incorporation or
formation and outstanding Equity Interests of each such Subsidiary) or created
or acquired after the Effective Date in compliance with Section 7.12, and (b)
owns any Equity Interests in any other Person other than those specifically
disclosed on Schedule 6.13, except, in each case, Subsidiaries acquired or
created and equity investments made on or after the Effective Date in compliance
with this Agreement and the other Loan Documents. All of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party (or a Subsidiary of a Loan Party)
in the amounts specified on Schedule 6.13 free and clear of all 63



--------------------------------------------------------------------------------



 
[thirdliencreditagreement070.jpg]
Liens except for those created under the Security Instruments and the Senior
Loan Documents. All of the outstanding Equity Interests in the Loan Parties have
been validly issued, and are fully paid and non- assessable and are owned in the
amounts specified on Schedule 6.13 free and clear of all Liens except for those
created under the Security Instruments and the Senior Loan Documents. 6.14
Margin Regulations; Investment Company Act. No Loan Party is engaged nor will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. None of the Loan Parties, any Person Controlling any Loan Party,
nor any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940. 6.15 Disclosure. Each Loan Party has
disclosed or caused the Borrower Agent to disclose to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party or any Subsidiary to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. 6.16
Compliance with Laws. Each Loan Party and each Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
6.17 Intellectual Property; Licenses, Etc. Each Loan Party and its Subsidiaries
own, or possess the right to use, all of the Intellectual Property (including IP
Rights) that are reasonably necessary for the operation of their respective
businesses, without known conflict with the IP Rights of any other Person,
except to the extent any failure so to own or possess the right to use could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
each Loan Party, the operation by each Loan Party and its Subsidiaries of their
respective businesses does not infringe upon any IP Rights held by any other
Person. 6.18 Labor Matters. Except as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect or as set
forth on Schedule 6.18, there are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened. The hours worked by and
payments made to employees of the Loan Parties comply in all material respects
with the FLSA and any other applicable federal, state, local or foreign Law
dealing with such matters. No Loan Party or any of its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law. All payments due from any Loan Party and its Subsidiaries, or
for which any claim could reasonably be expected to be made against any Loan
Party, on account of wages and employee health and welfare insurance and other
benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 6.18,
no Loan Party or any Subsidiary is 64



--------------------------------------------------------------------------------



 
[thirdliencreditagreement071.jpg]
a party to or bound by any collective bargaining or similar agreement. There are
no representation proceedings pending or, to any Loan Party’s knowledge,
threatened to be filed with the National Labor Relations Board, and no labor
organization or group of employees of any Loan Party or any Subsidiary has made
a pending demand for recognition. Except as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect or as set
forth on Schedule 6.18, there are no material complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against any Loan Party or any Subsidiary pending or,
to the knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries. The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound. 6.19 Deposit Accounts, Securities Accounts and Commodity
Accounts. (a) Part (a) of Schedule 6.19 sets forth a list of all Deposit
Accounts maintained by the Loan Parties as of the Effective Date (and as updated
in connection with delivery of the Compliance Certificate under Section
7.02(c)), which Schedule includes, with respect to each Deposit Account (i) the
name and address of the depository; (ii) the account number(s) maintained with
such depository; and (iii) a contact person at such depository. (b) Part (b) of
Schedule 6.19 sets forth a list of all Securities Accounts and Commodity
Accounts maintained by the Loan Parties as of the Effective Date (and as updated
in connection with delivery of the Compliance Certificate under Section
7.02(c)), which Schedule includes (i) the name and address of the securities
intermediary or institution holding such account; (ii) the account number(s)
maintained with such securities intermediary or institution; and (iii) a contact
person at such securities intermediary or institution. 6.20 Reserved. 6.21
Anti-Terrorism Laws and Foreign Asset Control Regulations. (a) No Loan Party nor
any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by OFAC (an “OFAC
Listed Person”), (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the US Comprehensive Iran Sanctions, Accountability, and
Divestment Act and the regulations and rules promulgated thereunder (“CISADA”),
or any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clauses (i), (ii) or (iii), a “Blocked Person”). No Loan Party nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is subject to U.S. Economic
Sanctions. 65



--------------------------------------------------------------------------------



 
[thirdliencreditagreement072.jpg]
(b) No part of the proceeds from the Credit Extensions constitutes or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used by any Loan Party or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person or (ii) otherwise in violation of U.S. Economic Sanctions. (c) No
Loan Party nor any Controlled Entity (i) has been found in violation of, charged
with, or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any Anti-Money
Laundering Law or any U.S. Economic Sanctions, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions or (iv) has had any of
its funds seized or forfeited in an action under any Anti-Money Laundering Laws.
The Company has established procedures and controls which it reasonably believes
are adequate (and otherwise comply with applicable law) to ensure that the
Company and each Controlled Entity is and will continue to be in compliance with
all applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions. (d) (i) No Loan Party nor any Controlled Entity (w) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (x) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (y) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (z) has been or is the target of sanctions imposed
by the United Nations or the European Union. (ii) To the Company’s actual
knowledge after making due inquiry, no Loan Party nor any Controlled Entity has,
within the last five years, directly or indirectly offered, promised, given,
paid or authorized the offer, promise, giving or payment of anything of value to
a Governmental Official or a commercial counterparty for the purposes of: (x)
influencing any act, decision or failure to act by such Governmental Official in
his or her official capacity or such commercial counterparty, (y) inducing a
Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (z) inducing a Governmental Official or
a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage. (iii) No part of the proceeds of the Credit Extensions
will be used, directly or indirectly, for any improper payments, including
bribes, to any Governmental Official or commercial counterparty in order to
obtain, retain or direct business or obtain any improper advantage. The Company
has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws. 6.22 Brokers. Except as
disclosed in writing to the Administrative Agent prior to the Effective Date, no
broker or finder brought about the obtaining, making or closing of the Loans or
transactions contemplated by the Loan Documents, and no Loan Party or Affiliate
thereof has any obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith. 66



--------------------------------------------------------------------------------



 
[thirdliencreditagreement073.jpg]
6.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
customers or suppliers which are, individually or in the aggregate, material to
its operations, to the extent that such cancellation, modification or change
would reasonably be expected to result in a Material Adverse Effect. 6.24
Material Contracts. Schedule 6.24 sets forth all Material Contracts to which any
Loan Party is a party or is bound as of the Effective Date. The Loan Parties
have delivered or made available true, correct and complete copies of such
Material Contracts to the Administrative Agent on or before the Effective Date.
6.25 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. 6.26 Senior Indebtedness. All
Obligations including those to pay principal of and interest (including
post-petition interest, whether or not allowed as a claim under Debtor Relief
Laws) on the Loans and other Obligations, and fees and expenses in connection
therewith, are entitled to the benefits of the Subordination Provisions
applicable to all Indebtedness. Each Loan Party acknowledges that the
Administrative Agent and each Lender is entering into this Agreement and each
Lender is extending its Commitments in reliance upon the Subordination
Provisions. 6.27 Relations with Vendors and Customers. There exists no actual
or, to the knowledge of any Loan Party, threatened termination, limitation, or
modification of any business relationship between any Loan Party or Subsidiary
and any customer or supplier, or any group of customers or suppliers, that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. There exists no condition or circumstance that could reasonably
be expected to materially impair the ability of any Loan Party or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Effective Date. 6.28 Aircraft Parts. Schedule 6.28 sets forth
each location as of the Effective Date (and as updated in connection with
delivery of the Compliance Certificate under Section 7.02(c)) within the United
States in which Aircraft Parts with a value in excess of $100,000 is located
(together with the name of each owner of the property located at such address
and, if not the applicable Loan Party, a summary description of the relationship
between the applicable Loan Party and such Person and the maximum approximate
book or market value of the Aircraft Parts held or to be held at such location).
6.29 Rolling Stock. (a) Each Compliance Certificate delivered under Section
7.02(c) shall indicate (i) Dispositions or insurance events with respect to any
Term Loan A Equipment (as defined in the Senior Term Loan Credit Agreement)
during the relevant period, and (ii) Dispositions or insurance events with
respect to any CapX Equipment (as defined in the Senior Term Loan Credit
Agreement) during the relevant period. The Rolling Stock of each Loan Party (A)
is in good operating condition and repair in all material respects, and all
necessary replacements of and repairs thereto shall be made so that the
operating efficiency thereof shall be maintained and preserved in all material
respects, reasonable wear and tear and casualty events excepted and (B) complies
in all material respects with safety standards for over-the-road, for-hire
trucking which have been promulgated thereunder by the U.S. Department of
Transportation, 67



--------------------------------------------------------------------------------



 
[thirdliencreditagreement074.jpg]
including, in each case, comparable applicable laws and regulations under the
laws of Canada or any province thereof. (b) Schedule 6.29(b) sets forth a
complete and accurate list as of the Effective Date (and as updated in
connection with delivery of the Compliance Certificate under Section 7.02(c)) of
all locations where Rolling Stock is warehoused, maintained, repaired or
otherwise stored (other than when temporarily located in a repair facility due
to unexpected mechanical difficulties or minor routine maintenance) when not in
over-the-road use (or being loaded or unloaded) in the Ordinary Course of
Business. (c) No Borrower has entered into any Trade and Replacement Plan with
respect to the Rolling Stock, the terms of which have not been disclosed in
writing to Administrative Agent prior to the Effective Date. 6.30 Aircraft
Matters. (a) Schedule 6.30(a) sets forth a true and correct list as of the
Effective Date (and as updated in connection with delivery of the Compliance
Certificate under Section 7.02(c)) of all Aircraft (including, for the avoidance
of doubt, all engines whether or not installed on an airframe) owned or by the
Loan Parties (setting forth the manufacturer, model, vintage, manufacturer’s
serial number, jurisdiction of registration, registration number, the owner or
lessor thereof, the secured party (if any) and whether such Aircraft is subject
to an Aircraft Mortgage). (b) Schedule 6.30(b) sets forth the location as of the
Effective Date (and as updated in connection with delivery of the Compliance
Certificate under Section 7.02(c)) of (i) the primary aircraft operations center
for each Aircraft owned by the Loan Parties and (ii) Aircraft Parts Designated
Locations. (c) Each Aircraft Operating Party is an Air Carrier and is a citizen
of the United States (as defined in applicable Aircraft Regulations). (d) The
Loan Parties and the Aircraft comply in all material respects with applicable
Aircraft Regulations. (e) All Aircraft Permits are in full force and effect, and
there are no proceedings pending, or to the knowledge of the Company or any of
its Subsidiaries, threatened which challenge the right of any Aircraft Operating
Party to operate under any Aircraft Permit applicable to it or its Aircraft. (f)
Each Loan Party will maintain each of its Aircraft in good operating condition
and repair, ordinary wear and tear excepted. (g) Each Loan Party will operate
each Aircraft owned by it or any Restricted Subsidiary solely for the purpose of
the carriage of cargo in the ordinary course of business, provided, no Loan
Party or Restricted Subsidiary may use or operate any Aircraft or suffer or
permit any Aircraft to be used or operated: (i) outside of the United States,
Mexico or Canada; (ii) in violation of any Aircraft Permits or Aircraft
Regulations or in a manner that could cause any Lender to be in violation of any
applicable Aircraft Regulation; 68



--------------------------------------------------------------------------------



 
[thirdliencreditagreement075.jpg]
(iii) for any purpose for which the Aircraft was not designed or which is
illegal; (iv) in any circumstances or place where the Aircraft is not covered by
the insurances required to be maintained hereunder or under any Security
Instrument; or (v) by any other person or entity (whether by lease, sublease or
otherwise). 6.31 Reserved. 6.32 Beneficial Ownership Certification. As of the
Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects. ARTICLE VII AFFIRMATIVE
COVENANTS So long as any Lender shall have any Commitment hereunder or any Loan
Obligation hereunder shall remain unpaid or unsatisfied, each Loan Party shall,
and shall cause each Restricted Subsidiary to, or with respect to Sections 7.01,
7.02 and 7.03, the Borrower Agent shall: 7.01 Financial Statements. Deliver to
the Administrative Agent and each Lender: (a) as soon as available and
concurrently with the filing thereof with the SEC, but in any event within 90
days after the end of each fiscal year of the Company or, if earlier, the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC), a Consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related Consolidated
statements of income or operations, stockholders’ investment and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, (i) such Consolidated statements to be audited and accompanied by a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders (the
“Auditor”), which report and opinion shall be prepared in accordance with audit
standards of the Public Company Accounting Oversight Board and applicable
Securities Laws and shall be unqualified (including any qualification or
exception as to the scope of such audit, but other than any “going concern” or
like qualification or exception resulting solely from an upcoming maturity date
for the Loans occurring within one year from the time such opinion is
delivered); provided, that along with the foregoing, the Company shall deliver
an accounting of leases of the Company and its Subsidiaries in accordance with
GAAP as in effect on December 31, 2018, and (ii) such statements to be certified
by the chief financial officer of the Company to the effect that such statements
are fairly stated in all material respects when considered in relation to the
Consolidated financial statements of the Company and its Subsidiaries; (b) (i)
as soon as available and concurrently with the filing thereof with the SEC, but
in any event within 45 days after the end of each fiscal quarter of the Company
or, if earlier, the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC), unaudited Consolidated balance
sheets of the Company as of the end of such quarter and the related statements
of income and cash flow for such quarter and for the portion of the fiscal year
then elapsed, on a Consolidated basis for the Company and Subsidiaries, setting
forth in comparative form corresponding figures for the preceding fiscal year
and certified by the chief financial officer of Borrower Agent as prepared in
all material respects in accordance with GAAP and fairly presenting in all
material respects the financial condition, results of operations and cash flows
for such quarter and period, subject to normal year end adjustments and the
absence of footnotes; provided, that along with the foregoing, the Company 69



--------------------------------------------------------------------------------



 
[thirdliencreditagreement076.jpg]
shall deliver an accounting of leases of the Company and its Subsidiaries in
accordance with GAAP as in effect on December 31, 2018; and (ii) monthly, as
soon as available, but in any event within 30 days after the end of each
calendar month, unaudited Consolidated balance sheets of the Company as of the
end of such month and the related statements of income and cash flow for such
month and for the portion of the fiscal year then elapsed, on a Consolidated
basis for the Company and Subsidiaries, setting forth in comparative form
corresponding figures for the preceding fiscal year and certified by the chief
financial officer of Borrower Agent as prepared in all material respects in
accordance with GAAP and fairly presenting in all material respects the
financial condition, results of operations and cash flows for such month and
period, subject to normal year end adjustments and the absence of footnotes; (c)
as soon as available but not later than 60 days after the end of each fiscal
year, annual financial projections of the Company and its Subsidiaries on a
Consolidated basis, in form reasonably satisfactory to the Administrative Agent,
consisting of Consolidated balance sheets and statements of income or operations
and cash flows. As to any information contained in materials furnished pursuant
to Section 7.02(d), the Loan Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in subsections (a) and (b) above at the times specified
therein. 7.02 Other Information. Deliver to the Administrative Agent, in form
reasonably satisfactory to the Required Lenders: (a) [reserved]; (b) [reserved];
(c) a Compliance Certificate executed by the chief executive officer, chief
financial officer or treasurer of Borrower Agent which provides updates, if any,
to Schedules 6.08, 6.19, 6.28, 6.29(b), 6.30(a) and 6.30(b) to make the
representations and warranties with respect thereto true and correct as of the
end of the applicable Measurement Period and includes updates, if any, to
Schedule 6.29(a) of the Senior Term Loan Agreement delivered to the lenders
thereunder, delivered (i) concurrently with delivery of financial statements
under Sections 7.01(a) and 7.01(b) and (ii) as requested by Required Lenders
while a Default or Event of Default exists; (d) promptly after the same are
available, copies of each annual report, proxy or financial statement sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto; (e) at the Required Lenders’ reasonable request (but not more frequently
than monthly unless a Default or Event of Default has occurred and is
continuing), a listing of each Borrower’s trade payables, specifying the trade
creditor and balance due, and a detailed trade payable aging, all in form
reasonably satisfactory to the Required Lenders; and (f) promptly, such
additional information regarding the business, financial or corporate affairs of
any Loan Party or any Subsidiary, or compliance with the terms of the Loan
Documents, as the 70



--------------------------------------------------------------------------------



 
[thirdliencreditagreement077.jpg]
Required Lenders may from time to time reasonably request, all in form and scope
reasonably acceptable to the Required Lenders. Documents required to be
delivered pursuant to Section 7.01(a) or 7.01(b) or Section 7.02(d) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower Agent posts such
documents, or provides a link thereto on the Borrower Agent’s website on the
Internet at www.rrts.com; or (ii) on which such documents are posted on the
Borrower Agent’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: the Borrower Agent shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for obtaining copies of such documents. Each Loan Party hereby
acknowledges that (a) the Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on SyndTrak or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Loan Parties
or their Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Each Loan Party hereby agrees that, so long
as any Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities, (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, each Loan Party shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to any Loan Party or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”. Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.” 7.03 Notices. Promptly
notify (or, in the case of clause (m), provide) the Administrative Agent and
each Lender: (a) of the occurrence of any Default or Event of Default; (b) of
any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws; violation or asserted violation of any applicable Law; 71



--------------------------------------------------------------------------------



 
[thirdliencreditagreement078.jpg]
(c) of the occurrence of any ERISA Event; (d) of the occurrence of a Change of
Control; (e) of the creation or acquisition of any Subsidiary; (f) of any
material change in accounting policies or financial reporting practices by any
Loan Party or any Restricted Subsidiary; (g) of any change in the Borrower
Agent’s chief executive officer, president, chief financial officer or
treasurer; (h) of the discharge by any Loan Party of its present Auditors or any
withdrawal or resignation by such Auditors; (i) of any collective bargaining
agreement or other labor contract to which a Loan Party becomes a party, or the
application for the certification of a collective bargaining agent; (j) of the
filing of any Lien for unpaid Taxes against any Loan Party in excess of
$1,000,000; (k) of any casualty or other insured damage to any material portion
of the Collateral or the commencement of any action or proceeding for the taking
of any interest in a material portion of the Collateral under power of eminent
domain or by condemnation or similar proceeding or if any material portion of
the Collateral is damaged or destroyed; (l) [reserved]; (m) promptly after the
furnishing thereof, copies of any material requests or notices received by any
Borrower or Subsidiary (other than in the ordinary course of business or to the
extent duplicative of notices provided hereunder) and copies of any material
statement or report furnished to any lender or holder of any ABL Obligations or
Senior Term Loan Obligations; and (n) of any failure by any Loan Party to pay
rent at any of such Loan Party’s locations where the NOLV of Aircraft Parts at
such location in excess of $100,000 if such failure continues for more than
fifteen (15) days following the day on which such rent first came due. Each
notice pursuant to this Section 7.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and propose to take with respect thereto. Each notice pursuant to Section
7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached. 7.04 Payment of
Obligations. Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being Properly Contested; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property, except to the extent that any such Lien
would otherwise be permitted by Section 8.02; and (c) all Indebtedness having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $11,000,000, as and when 72



--------------------------------------------------------------------------------



 
[thirdliencreditagreement079.jpg]
due and payable, but subject to any Subordination Provisions contained in any
instrument or agreement evidencing such Indebtedness. 7.05 Preservation of
Existence, Etc. (a) Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization or formation except in a transaction permitted by Section 8.04 or
8.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered Intellectual Property, the non-preservation of which could reasonably
be expected to have a Material Adverse Effect. 7.06 Maintenance of Properties.
(a) Maintain, preserve and protect all of its properties (other than
insignificant properties) and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities. 7.07
Maintenance of Insurance; Condemnation Proceeds. (a) Maintain with (i) companies
having an A.M. Best Rating of at least “A” or (ii) financially sound and
reputable insurance companies reasonably acceptable to the Required Lenders and
not Affiliates of the Loan Parties, insurance with respect to its properties and
business (including all-risk hull insurance and liability insurance applicable
to Aircraft) against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations or as is required by applicable Law, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Required Lenders; (b) Maintain
flood insurance with respect to any Mortgaged Property located in any area
identified by FEMA (or any successor agency) as a Special Flood Zone with such
providers, on such terms and in such amounts as required pursuant to the Flood
Disaster Protection Act and the National Flood Insurance Act of 1968, and all
applicable rules and regulations promulgated thereunder, or as otherwise
required by the Lenders. (c) Cause all casualty policies, including fire and
extended coverage policies, maintained with respect to any Collateral to be
endorsed or otherwise amended to include (i) a non-contributing mortgagee clause
(regarding improvements to Real Property) and lenders’ loss payable clause
(regarding personal property), in form and substance reasonably satisfactory to
the Required Lenders, which endorsements or amendments shall provide that the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Administrative Agent, (ii) a provision to the effect
that none of the Loan Parties, Secured Parties or any other Person shall be a
co-insurer and (iii) such other provisions as the Required Lenders may
reasonably require from time to time to protect the interests of the Secured
Parties. (d) Cause commercial general liability (and all-risk hull insurance and
liability insurance applicable to Aircraft) policies to be endorsed to name the
Administrative Agent as an additional insured; and cause business interruption
policies (if any) to name the Administrative Agent as a loss payee and to be
endorsed or amended to include (i) a provision that, from and after the
Effective Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Administrative 73



--------------------------------------------------------------------------------



 
[thirdliencreditagreement080.jpg]
Agent, (ii) a provision to the effect that none of the Loan Parties, the
Administrative Agent or any other party shall be a co-insurer and (iii) such
other provisions as the Required Lenders may reasonably require from time to
time to protect the interests of the Secured Parties. (e) Cause each such policy
referred to in this Section 7.07 to also provide that it shall not be canceled,
modified or not renewed (i) by reason of nonpayment of premium except upon not
less than thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason except upon not less
than thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent. (f) Subject to the terms of the Intercreditor Agreement,
deliver to the Administrative Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy or insurance certificate (or other evidence of renewal of a policy
previously delivered to the Administrative Agent, including an insurance binder)
together with evidence reasonably satisfactory to the Required Lenders of
payment of the premium therefor. (g) Permit any representatives that are
designated by the Administrative Agent to inspect the insurance policies
maintained by or on behalf of the Loan Parties and to inspect books and records
related thereto and any properties covered thereby. The Loan Parties shall pay
the reasonable fees and expenses of any representatives retained by the
Administrative Agent to conduct any such inspection. (h) None of the Secured
Parties, or their agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this Section
7.07. Each Loan Party shall look solely to its insurance companies or any other
parties other than the Secured Parties for the recovery of such loss or damage
and such insurance companies shall have no rights of subrogation against any
Secured Party or its agents or employees. If, however, the insurance policies do
not provide waiver of subrogation rights against such parties, as required
above, then the Loan Parties hereby agree, to the extent permitted by law, to
waive their right of recovery, if any, against the Secured Parties and their
agents and employees. The designation of any form, type or amount of insurance
coverage by any Secured Party under this Section 7.07 shall in no event be
deemed a representation, warranty or advice by such Secured Party that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties. 7.08 Compliance with Laws. Comply in all
material respects with the requirements of all Laws (including without
limitation all applicable Environmental Laws, OSHA, safety standards for over-
the-road, for-hire trucking which have been promulgated thereunder by the U.S.
Department of Transportation, and Aircraft Regulations including, in each case,
comparable applicable laws and regulations under the laws of Canada or any
province thereof) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being Properly
Contested; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect. 7.09 Books and Records. (a) Maintain
proper books of record and account, in which full, true and correct entries in
all material respects in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Loan Parties or such Restricted Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over any Loan Party or such Restricted Subsidiary, as the case may
be. 7.10 Inspection Rights and Appraisals; Meetings with the Administrative
Agent. 74



--------------------------------------------------------------------------------



 
[thirdliencreditagreement081.jpg]
(a) Subject to Section 7.10(b), permit the Administrative Agent or its designees
or representatives from time to time, subject to reasonable notice and normal
business hours (except, in each case, when a Default or Event of Default
exists), to conduct Field Exams and/or appraisals of Aircraft Parts and to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers and Auditors; provided that representatives of the
Borrower Agent shall be given the opportunity to participate in any discussions
with the Auditors. The Administrative Agent shall not have any duty to any Loan
Party to share any results of any Field Exam with any Loan Party. Appraisals
shall be shared with the Borrower Agent upon request. The Loan Parties
acknowledge that all Field Exams, appraisals and reports are prepared by or for
the Administrative Agent and Lenders for their purposes, and Loan Parties shall
not be entitled to rely upon them. (b) Reimburse the Administrative Agent for
all reasonable and documented out-of-pocket charges, costs and expenses of the
Administrative Agent in connection with up to one appraisal of parts inventory
and Field Exam during any twelve (12) month period; provided, however, that if a
Field Exam or appraisal is initiated during a Default or Event of Default, (x)
all reasonable and documented out-of- pocket charges, costs and expenses
therefor shall be reimbursed by the Loan Parties without regard to such limits
and (y) there shall be no limitation on the number or frequency of such Field
Exams or appraisals of parts inventory. In addition, (i) during the continuance
of an Event of Default, in the Required Lenders’ discretion, the Administrative
Agent may request appraisals of Aircraft and Rolling Stock without limitation on
the number or frequency of such appraisals, all of which shall be at the
Company’s expense and (ii) the Required Lenders shall conduct one (1) appraisal
of Term Loan Equipment after the Effective Date (which the Required Lenders
intend to conduct within 60 days of the Effective Date), which appraisal shall
be conducted at Company’s expense. (c) Without limiting the foregoing,
participate and will cause their key management personnel to participate in
telephonic or other meetings with the Administrative Agent and Lenders
periodically during each year, which meetings shall be held at such times and
such places as may be reasonably requested by the Required Lenders. 7.11 Use of
Proceeds. Use the proceeds of the Credit Extensions in the case of the Term Loan
Facilities to pay fees and expenses in connection with the Transactions and for
ordinary course working capital purposes. None of the proceeds of the Credit
Extensions will be used, directly or indirectly, (a) to finance or refinance
dealings or transactions by or with any Person that is described or designated
in the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) or is
otherwise a Person officially sanctioned by the United States of America
pursuant to the OFAC Sanctions Program or (b) for any purpose that is otherwise
in violation of the Trading with the Enemy Act, the OFAC Sanctions Program, the
PATRIOT Act or CISADA (collectively, the “Foreign Activities Laws”). 7.12 New
Subsidiaries. As soon as practicable but in any event within 30 Business Days
following the acquisition or creation of any Domestic Subsidiary (other than an
Excluded Subsidiary), or the time any existing Excluded Subsidiary ceases to be
an Excluded Subsidiary, or the Division of any Subsidiary (other than any
Subsidiary that is or becomes a Foreign Subsidiary or an Excluded Subsidiary),
cause to be delivered to the Administrative Agent each of the following, as
applicable: (a) a joinder agreement reasonably acceptable to the Required
Lenders duly executed by such Domestic Subsidiary sufficient to cause such
Subsidiary to become a Guarantor (or, with the consent of the Required Lenders,
a Borrower hereunder), together with executed counterparts of each other Loan
Document reasonably requested by the Required Lenders, including all Security
Instruments and other 75



--------------------------------------------------------------------------------



 
[thirdliencreditagreement082.jpg]
documents reasonably requested to establish and preserve the Lien of the
Administrative Agent in all Collateral of such Domestic Subsidiary; (b) (i)
Uniform Commercial Code financing statements naming such Person as “Debtor” and
naming the Administrative Agent for the benefit of the Secured Parties as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Required Lenders and its special counsel to be filed in all
Uniform Commercial Code filing offices and in all jurisdictions in which filing
is necessary to perfect in favor of the Administrative Agent for the benefit of
the Secured Parties the Lien on the Collateral conferred under such Security
Instrument to the extent such Lien may be perfected by Uniform Commercial Code
filing, and (ii) pledge agreements, security agreements, control agreements, and
original collateral (including pledged Equity Interests (other than Excluded
Equity Interests), Securities and Instruments) and such other documents and
agreements as may be reasonably required by the Required Lenders, all as
necessary to establish and maintain a valid, perfected security interest in all
Collateral in which such Domestic Subsidiary has an interest consistent with the
terms of the Loan Documents; (c) upon the reasonable request of the Required
Lenders, an opinion of counsel to each such Domestic Subsidiary and addressed to
the Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Required Lenders, each of which opinions may be in form and
substance, including assumptions and qualifications contained therein,
substantially similar to those opinions of counsel delivered pursuant to Section
5.01(a); (d) current copies of the Organization Documents of each such Domestic
Subsidiary, together with minutes of duly called and conducted meetings (or duly
effected consent actions) of the Board of Directors, partners, or appropriate
committees thereof (and, if required by such Organization Documents or
applicable law, of the shareholders, members or partners) of such Person
authorizing the actions and the execution and delivery of documents described in
this Section 7.12, all certified by a Responsible Officer of such Domestic
Subsidiary (and applicable Governmental Authority in the case of charter
documents); and (e) with respect to any Subsidiary to become a Borrower
hereunder, within five (5) Business Days prior to becoming a Borrower, all
“know-your-customer” and customer due diligence documentation satisfactory to
the Lenders to the extent such information is requested by the Lenders
reasonably promptly after written notice to the Administrative Agent of the
proposed joinder of a Borrower. (f) if any holder of the ABL Obligations or
Senior Term Loan Obligations or any agent thereof receives any guaranty from any
Person, or is granted additional collateral to secure such ABL Obligations or
Senior Term Loan Obligations after the Effective Date, the Loan Parties shall
cause the same to be granted to the Administrative Agent for the benefit of the
Secured Parties, to the extent required by the Intercreditor Agreement. 7.13
Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do, each of
the following: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable Laws; (b)
cause each Plan which is qualified under Section 401(a) of the Code to maintain
such qualification; and (c) make all required contributions to any Plan subject
to the Pension Funding Rules. At no time shall the accumulated benefit
obligations under any Plan subject to Title IV of ERISA that is not a
Multiemployer Plan exceed the Fair Market Value of the assets of such Plan
allocable to such benefits by more than $550,000. The Loan Parties and each of
their respective Subsidiaries shall not withdraw, and shall cause each ERISA
Affiliate not to withdraw, in whole or in part, from any Multiemployer Plan so
as to give rise to withdrawal liability exceeding $550,000 in the 76



--------------------------------------------------------------------------------



 
[thirdliencreditagreement083.jpg]
aggregate. At no time shall the actuarial present value of unfunded liabilities
for post-employment health care benefits, whether or not provided under a Plan,
calculated in a manner consistent with Statement No. 106 of the Financial
Accounting Standards Board, exceed $550,000. 7.14 Further Assurances. At the
Borrowers’ cost and expense, upon reasonable request of the Required Lenders,
duly execute and deliver or cause to be duly executed and delivered, to the
Administrative Agent such further information, instruments, documents,
certificates, financing and continuation statements, and do and cause to be done
such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Required Lenders to carry out more effectively the
provisions and purposes of this Agreement, the Security Instruments and the
other Loan Document, including, to create, continue or preserve the liens and
security interests in Collateral (and the perfection and priority thereof) of
the Administrative Agent contemplated hereby and by the other Loan Documents and
specifically including all Collateral acquired by the Borrowers after the
Effective Date. 7.15 Licenses. (a) Keep in full force and effect each License
(i) the expiration or termination of which could reasonably be expected to
materially adversely affect the realizable value in the use or sale of a
material amount of Aircraft Parts or (ii) the expiration or termination of which
could reasonably be expected to have a Material Adverse Effect (each a “Material
License”); (b) promptly notify the Administrative Agent of (i) any material
modification to any such Material License that could reasonably be expected to
be materially adverse to any Loan Party or the Administrative Agent or any
Lender and (ii) entering into any new Material License; (c) pay all Royalties
(other than immaterial Royalties or Royalties being Properly Contested) arising
under such Material Licenses when due (subject to any cure or grace period
applicable thereto); and (d) notify the Administrative Agent of any material
default or material breach asserted in writing by any Person to have occurred
under any such Material License. 7.16 Environmental Laws. (a) Conduct its
operations and keep and maintain its Real Property in material compliance with
all Environmental Laws, other than any such non-compliance which would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; (b) obtain and renew all environmental permits
necessary for its operations and properties, other than any environmental
permits the failure of which to obtain would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect; and (c)
implement any and all investigation, remediation, removal and response actions
that are required to comply with Environmental Laws pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or release of any
Hazardous Materials on, at, in, under or about any of its Real Property other
than any such non- compliance which would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect. 7.17 Leases,
Mortgages and Third-Party Agreements. (a) Upon request, provide Administrative
Agent with copies of all existing and future agreements (including any mortgage,
deed of trust or similar security document) entered into between a Loan Party
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns, or has a mortgage or similar lien on, any premises at which any Collateral
(excluding Rolling Stock and Aircraft) with an aggregate value of $250,000 or
greater may be kept or that otherwise may possess any Collateral (excluding
Rolling Stock and Aircraft) with an aggregate value of $250,000 or greater (each
a “Material Third-Party Agreement”). (b) Except as otherwise expressly permitted
hereunder, (i) make all payments and otherwise perform all obligations in
respect of all leases and all mortgages, deeds of trust or similar security
documents constituting Material Third-Party Agreements and not allow such leases
to lapse or be terminated (or any rights to renew such leases to be forfeited or
cancelled), (ii) notify the Administrative 77



--------------------------------------------------------------------------------



 
[thirdliencreditagreement084.jpg]
Agent of any default by the applicable Loan Party or Restricted Subsidiary with
respect to such leases or mortgages, deeds of trust or similar security
documents and (iii) promptly cure any such default by the applicable Loan Party
or Restricted Subsidiary. If any such default is not so cured, each Loan Party
hereby authorizes the Administrative Agent (as its non-fiduciary agent and on
its behalf) to, if elected by the Required Lenders in their reasonable
discretion, subject to the terms of the Intercreditor Agreement, make such
payments and/or take such other actions as the Administrative Agent may elect in
order to cure any such default (whether or not an Event of Default under this
Agreement exists at such time). Each Loan Party agrees that the Administrative
Agent shall have no obligation to exercise any right to cure hereunder, whether
or not such right is exercised on any one or more occasions. 7.18 Material
Contracts. Perform and observe all the payment terms and other material terms
and provisions of each Material Contract to be performed or observed by it,
maintain each such Material Contract in full force and effect, enforce each such
Material Contract in accordance with its terms, take all such action to such end
as may be from time to time reasonably requested by the Required Lenders and,
upon reasonable request of the Required Lenders, make to each other party to
each such Material Contract such demands and requests for information and
reports or for action as any Loan Party or any of its Subsidiaries is entitled
to make under such Material Contract, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do any of the foregoing, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. 7.19 Reserved. 7.20 Reserved. 7.21 Post-Closing
Agreements. Notwithstanding anything to the contrary herein or in any other Loan
Document, execute and deliver the documents and complete the tasks set forth
below as soon as reasonably practicable, but in any event within the time limit
specified below, or such later date as the Required Lenders agree to in writing:
(a) [To be specified]. 7.22 Beneficial Ownership Regulation. The Borrower shall
provide written notice of any applicable changes relating to compliance with the
Beneficial Ownership Regulation and shall deliver to the Administrative Agent
any information and documentation reasonably requested by the Administrative
Agent or any Lender for purpose of compliance with the Beneficial Ownership
Regulation. ARTICLE VIII NEGATIVE COVENANTS So long as any Lender shall have any
Commitment hereunder or any Loan Obligation hereunder shall remain unpaid or
unsatisfied, no Loan Party shall, nor shall it permit any Restricted Subsidiary
to, directly or indirectly: 8.01 Indebtedness. Create, incur, assume or suffer
to exist any Indebtedness or issue any Disqualified Equity Interest, except: (a)
Indebtedness under the Loan Documents; (b) Indebtedness outstanding on the
Effective Date and listed on Schedule 8.01; 78



--------------------------------------------------------------------------------



 
[thirdliencreditagreement085.jpg]
(c) Guarantees of any Loan Party in respect of Indebtedness or other obligations
of any Loan Party otherwise permitted hereunder; provided that (i) any Guarantee
of Indebtedness permitted hereunder that is subordinated to the Obligations
shall be subordinated to the Obligations on substantially the same terms as such
guaranteed Indebtedness and (ii) in the case of any Guarantee by any Loan Party
of any non-Loan Party, the related Investment is permitted under Section 8.03
(other than Section 8.03(e)); (d) obligations (contingent or otherwise) existing
or arising under any Swap Contract; provided that (i) such obligations are (or
were) entered into by such Person in the Ordinary Course of Business for the
purpose of directly mitigating risks reasonably anticipated by such Person
associated with liabilities, commitments, investments, assets, cash flows of or
property held by, or changes in the value of securities issued by, such Person,
and not for purposes of speculation or taking a “market view” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party; provided further, however, that the Swap Termination Value of
all such Swap Contracts, together with the aggregate amount of all Indebtedness
permitted under Section 8.01(f) any one time outstanding, shall not exceed
$110,000,000; (e) Indebtedness arising in the Ordinary Course of Business in
connection with treasury management and commercial credit card, merchant card
and purchase or procurement card services including Treasury Management and
Other Services; (f) Without duplication of Indebtedness permitted under Section
8.01(x), Indebtedness in respect of Capital Leases, Synthetic Lease Obligations
and purchase money obligations for Real Property and fixed or capital assets
within the limitations set forth in Section 8.02(i); provided that the aggregate
amount of all such Indebtedness at any one time outstanding, together with the
Swap Termination Value of all Swap Contracts permitted under Section 8.01(d),
shall not exceed $110,000,000; provided, that for purposes of measuring
compliance with this Section 8.01(f), the accounting of leases shall be in
accordance with GAAP as in effect on December 31, 2018; (g) the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
Ordinary Course of Business; (h) Indebtedness in respect of any bankers’
acceptance, bank guarantees, letters of credit, warehouse receipt or similar
facilities entered into in the Ordinary Course of Business in respect of
workers’ compensation and other casualty claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation and other casualty claims; (i) Indebtedness incurred or
arising in the Ordinary Course of Business and not in connection with the
borrowing of money in respect of (i) obligations to pay the deferred purchase
price of goods or services or progress payments in connection with such goods
and services; provided that such obligations are incurred in connection with
open accounts extended by suppliers on customary trade terms; (ii) performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar instruments or obligations; and (iii) without duplication
of Indebtedness permitted under Section 8.01(q) below, obligations to pay
insurance premiums; (j) Indebtedness representing deferred compensation to
employees, consultants or independent contractors incurred in the Ordinary
Course of Business; (k) surety bonds, deposits and similar obligations permitted
under Section 8.02(e) or (f); 79



--------------------------------------------------------------------------------



 
[thirdliencreditagreement086.jpg]
(l) unsecured Indebtedness of (i) any Loan Party owing to any other Loan Party,
(ii) any Loan Party owing to any Subsidiary that is not a Loan Party; provided
that any such Indebtedness described in this clause (ii) (x) bears interest (and
provided for fees) at a rate (or amount) no greater than the then current arm’s
length market rate (or amount) for similar Indebtedness, (y) does not require
the payment in cash of principal (at maturity or otherwise) prior to ninety-one
(91) days following the Maturity Date and (z) is subordinated to the Obligations
on terms reasonably acceptable to the Required Lenders, (iii) any Subsidiary
that is not a Loan Party owing to any other Subsidiary that is not a Loan Party
and (iv) any Subsidiary that is not a Loan Party owing to any Loan Party;
provided that any such Indebtedness described in this clause (iv) which is owing
to a Loan Party, shall (x) to the extent the aggregate principal amount thereof
is in excess of $1,000,000, be evidenced by promissory notes in form and
substance satisfactory to the Required Lenders and pledged to the Administrative
Agent on terms acceptable to it, (y) be permitted under Section 8.03(c)(iv) or
Section 8.03(g), and (z) not be forgiven or otherwise discharged for any
consideration other than payment in full in cash unless the Required Lenders
otherwise consent; (m) the Obligations (as defined in the ABL Loan Agreement) in
an amount not to exceed $275,000,000, the Credit Product Obligations (as defined
in the ABL Loan Agreement) and any Refinancing Indebtedness; provided that such
Indebtedness is secured only by Liens permitted under Section 8.02(n); (n)
Subordinated Debt; (o) Indebtedness incurred in connection with any Permitted
Earn-Out Payment; (p) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
Dispositions permitted under Section 8.05(b); (q) Without duplication of
Indebtedness permitted under Section 8.01(i)(iii) above, Indebtedness incurred
in connection with the financing of insurance premiums in the Ordinary Course of
Business; (r) Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to the Administrative Agent
and/or for the benefit of providers of ABL Obligations or Senior Term Loan
Obligations title insurance policies; (s) Contingent Obligations related to
guaranty obligations of the Company or any of its Subsidiaries with respect to
operating leases of the Company’s Domestic Subsidiaries for terminal facilities
and other contract obligations (other than Indebtedness) of the Company’s
Domestic Subsidiaries not prohibited by this Agreement so long as the same
remain Contingent Obligations; (t) Contingent Obligations arising with respect
to customary indemnification obligations in favor of sellers in connection with
Permitted Acquisitions; (u) Indebtedness or Contingent Obligations related to
co-borrower or guaranty obligations of the Company or its Subsidiaries with
respect to loans obtained by independent contractors of the Company or its
Subsidiaries for the purpose of such independent contractor acquiring trucks or
trailers; provided that the aggregate amount of all such Indebtedness or
Contingent Obligations, together with the aggregate amount of Investments
permitted under Section 8.03(i), shall not exceed $16,500,000 at any one time
outstanding; 80



--------------------------------------------------------------------------------



 
[thirdliencreditagreement087.jpg]
(v) Assumed Indebtedness; provided that the aggregate amount of such Assumed
Indebtedness does not exceed $8,250,000 in the aggregate at any time
outstanding; (w) Refinancing Indebtedness; (x) Without duplication of
Indebtedness permitted under Section 8.01(f) above, Attributable Indebtedness;
provide that the aggregate amount of such Attributable Indebtedness does not
exceed $11,000,000 at any time outstanding; (y) Indebtedness under the
Acceptable Letter of Credit Reimbursement Agreement (as defined in the ABL Loan
Agreement); and (z) the Obligations (as defined in the Senior Term Loan Credit
Agreement) in an amount not to exceed $71,500,000 and any Refinancing
Indebtedness; provided that such Indebtedness is secured only by Liens permitted
under Section 8.02(q). 8.02 Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following (collectively, “Permitted Liens”):
(a) Liens pursuant to any Loan Document; (b) Liens existing on the Effective
Date as described on Schedule 8.02 (setting forth, as of the Effective Date, the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Restricted Subsidiary subject
thereto) and any renewals or extensions thereof, provided that (i) the Lien does
not extend to any additional property, and (ii) the obligations secured or
benefited thereby constitutes Refinancing Indebtedness; (c) Liens for taxes,
assessments or other governmental charges, not yet due or which are being
Properly Contested, and which in all cases are junior to the Lien of the
Administrative Agent; (d) Liens of carriers, warehousemen, mechanics,
materialmen, repairmen, landlords or other like Liens imposed by Law or arising
in the Ordinary Course of Business which are not overdue for a period of more
than 60 days or which are being Properly Contested; (e) Liens, pledges or
deposits in the Ordinary Course of Business in connection with (i) insurance,
workers compensation, unemployment insurance and social security legislation,
(ii) contracts, bids, government contracts, and surety, appeal, customs,
performance and return-of-money bonds and (iii) other similar obligations
(exclusive of obligations in respect of the payment for borrowed money), whether
pursuant to contracts, statutory requirements, common law or consensual
arrangements, other than any Lien imposed by ERISA; (f) Liens arising in the
Ordinary Course of Business consisting of deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature, in each case, incurred
in the Ordinary Course of Business; (g) Liens with respect to minor defects in
title and easements, rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other similar restrictions, charges,
encumbrances or title defects affecting Real Property which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or 81



--------------------------------------------------------------------------------



 
[thirdliencreditagreement088.jpg]
materially interfere with the ordinary conduct of the business of the applicable
Person and do not materially detract from the value of or materially impair the
use by the Loan Parties in the Ordinary Course of Business of the property
subject to or to be subject to such encumbrance; (h) Liens securing judgments
for the payment of money not constituting an Event of Default under Section 9.01
or securing appeal or other surety bonds related to such judgments, and which in
all cases are junior to the Lien of the Administrative Agent; (i) Liens securing
Indebtedness permitted under Section 8.01(f); provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness (including any leases and chattel paper related to such property,
any lease or rental payments related to such property and any proceeds of such
property) and (ii) the Indebtedness secured thereby does not exceed the cost or
Fair Market Value, whichever is lower, of the property being acquired on the
date of acquisition; (j) Liens arising from precautionary Uniform Commercial
Code financing statement filings regarding leases entered into in the Ordinary
Course of Business; (k) operating leases or subleases (other than leases or
sublease of any Aircraft subject to an Aircraft Mortgage) granted by the Loan
Parties to any other Person in the Ordinary Course of Business; (l) Liens (a) of
a collection bank arising under Section 4-210 of the UCC or any comparable or
successor provision on items in the course of collection, (b) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
Ordinary Course of Business and (c) in favor of banking institutions arising as
a matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry; (m) Liens
in favor of customs and revenue authorities imposed by Law to secure payment of
customs duties in connection with the importation of goods and arising in the
Ordinary Course of Business which are not overdue for a period of more than 60
days or which are being Properly Contested; (n) Liens on the collateral securing
the ABL Obligations to the extent such Liens are permitted by and subject to the
Intercreditor Agreement; (o) Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto; (p) Liens
not otherwise permitted by this Section so long as neither (i) the aggregate
outstanding principal amount of the obligations secured thereby, nor (ii) the
aggregate Fair Market Value (determined as of the date such Lien is incurred)
exceeds (as to all Loan Parties) $2,750,000 at any time; provided that such Lien
shall not attach to any Accounts, Aircraft Parts, Rolling Stock or Aircraft; and
(q) Liens on the collateral securing the Senior Term Loan Obligations to the
extent such Liens are permitted by and subject to the Intercreditor Agreement.
8.03 Investments. Make or maintain any Investments, except: (a) Investments held
by the Loan Parties in the form of Cash Equivalents that are (i) subject to the
Administrative Agent’s Lien and control, pursuant to documentation in form and
substance reasonably satisfactory to the Required Lenders, or (ii) maintained in
an Excluded Deposit Account; 82



--------------------------------------------------------------------------------



 
[thirdliencreditagreement089.jpg]
(b) loans and advances to officers, directors and employees of the Loan Parties
and Restricted Subsidiaries made in the Ordinary Course of Business in an
aggregate amount at any one time outstanding not to exceed $5,500,000; (c) (i)
Investments in Subsidiaries outstanding on the Effective Date, (ii) Investments
in Loan Parties, (iii) Investments by Restricted Subsidiaries that are not Loan
Parties in other Restricted Subsidiaries that are not Loan Parties, and (iv) so
long as no Default or Event of Default has occurred and is continuing or would
result from such Investment, Investments by Loan Parties in Subsidiaries that
are not Loan Parties in an aggregate amount not to exceed $5,500,000; (d)
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors (including in
connection with any bankruptcy or reorganization) to the extent reasonably
necessary in order to prevent or limit loss; (e) Guarantees permitted by Section
8.01; (f) Investments existing as of the Effective Date as described in Schedule
8.03 (setting forth, as of the Effective Date, the amount, obligor or issuer and
maturity, if any, thereof) and extensions or renewals thereof, provided that no
such extension or renewal shall be permitted if it would (i) increase the amount
of such Investment at the time of such extension or renewal or (ii) result in a
Default hereunder; (g) Investments (including Acquisitions) acquired or arising
in connection with a Permitted Acquisition; (h) Deposits made in the Ordinary
Course of Business securing obligations or performance under contracts, such as
in connection with real estate or personal property leases; (i) Loans made by
the Company or its Subsidiaries to independent contractors of the Company or its
Subsidiaries for the purpose of such independent contractor acquiring trucks or
trailers; provided that the aggregate amount of all such Indebtedness or
Contingent Obligations, together with the aggregate amount of Indebtedness
permitted under Section 8.01(u), shall not exceed $16,500,000 at any one time
outstanding; (j) [reserved]; (k) promissory notes and other non-cash
consideration received in connection with Dispositions permitted by Section
8.05; (l) other Investments (other than Acquisitions) so long as the Payment
Conditions are satisfied with respect thereto (a “Specified Investment”); and
(m) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investment, additional Investments not otherwise
expressly permitted by this Section, Investments by any Loan Party in an
aggregate amount (valued at cost) not to exceed $2,750,000 during the term of
this Agreement. 8.04 Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person or Divide any Loan Party to their
Subsidiaries, except that, so long as no Default or Event of Default exists or
would result therefrom: 83



--------------------------------------------------------------------------------



 
[thirdliencreditagreement090.jpg]
(a) any Subsidiary of the Company may merge or consolidate with or liquidate or
dissolve into a Loan Party; provided, that, (i) the Loan Party shall be the
continuing or surviving Person, (ii) a Borrower may not merge into the Company
and (iii) in the case of any merger of a Borrower and a Subsidiary Guarantor,
such Borrower shall be the continuing or surviving Person; (b) in connection
with a Permitted Acquisition, any Subsidiary of a Loan Party may merge with or
into or consolidate with any other Person or permit any other Person to merge
with or into or consolidate with it; provided, that, (i) the Person surviving
such merger shall be a wholly-owned Subsidiary of a Loan Party and (ii) in the
case of any such merger to which any Loan Party is a party, such Loan Party is
the surviving Person or the surviving Person becomes a Loan Party; provided,
further that the Company shall be the surviving Person in the case of any merger
with the Company; (c) any Subsidiary that is not a Loan Party may merge into any
other Subsidiary that is not a Loan Party; provided that, when any wholly-owned
Subsidiary is merging with another Subsidiary that is not wholly-owned, the
wholly-owned Subsidiary shall be the continuing or surviving Person; and (d) any
Loan Party (other than the Company) may dissolve or liquidate if the Borrower
Agent determines in good faith that such liquidation or dissolution is in the
best interest of the Loan Parties and is not materially disadvantageous to the
Administrative Agent or the Lenders; provided that such Loan Party shall at or
before the time of such dissolution or liquidation, transfer its assets to a
Loan Party (or, if such Loan Party was a Borrower, to a Borrower). 8.05
Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except: (a) Dispositions of Cash Equivalents, each in the Ordinary
Course of Business; (b) Dispositions for at least Fair Market Value (as
determined by the Board of Directors of the Company if the Fair Market Value is
reasonably likely to be more than $1,100,000) so long as (i) the net book value
of all assets sold or otherwise disposed of in any fiscal year by the Company
and its Subsidiaries, in the aggregate, does not constitute a substantial
portion of the property of the Company and its Subsidiaries taken as a whole or
otherwise exceed 0% of the net book value of the consolidated assets of the
Company and its Subsidiaries as of the last day of the preceding fiscal year
(ii) no Event of Default has occurred and is continuing at the time of such
Disposition, and (iii) all proceeds thereof are applied in accordance with
Section 2.06(c); (c) Dispositions that constitute (i) an Investments permitted
under Section 8.03, (ii) a Lien permitted under Section 8.02, (iii) a merger,
dissolution, consolidation or liquidation permitted under Section 8.04(a), or
(iv) a Restricted Payment permitted under Section 8.06; (d) Dispositions that
result from a casualty or condemnation in respect of such property or assets and
is not otherwise an Event of Default so long as all proceeds thereof are applied
in accordance with Section 2.06(c); (e) the licensing, on a non-exclusive basis,
of patents, trademarks, copyrights, and other Intellectual Property rights in
the Ordinary Course of Business, (f) (i) the lapse of immaterial registered
patents, trademarks, copyrights and other Intellectual Property to the extent
maintaining such registered Intellectual Property is not economically desirable
in the conduct of its business or (ii) the abandonment of patents, trademarks,
copyrights, or 84



--------------------------------------------------------------------------------



 
[thirdliencreditagreement091.jpg]
other intellectual property rights in the Ordinary Course of Business so long as
in each case under clauses (i) and (ii), such lapse or abandonment is not
materially adverse to the interests of the Secured Parties; (g) the leasing or
subleasing of assets (other than sale and leaseback transactions prohibited
under Section 8.15) in the Ordinary Course of Business; (h) Dispositions that
consist of the sale or discount in the Ordinary Course of Business of overdue
Accounts in connection with the compromise, settlement or collection thereof;
provided that the Net Cash Proceeds from such Disposition shall be deposited in
a Controlled Deposit Account; (i) Dispositions among the Loan Parties or by any
Subsidiary to a Loan Party; (j) Dispositions by any Subsidiary which is not a
Loan Party to another Subsidiary that is not a Loan Party; (k) Dispositions of
surplus, outdated, obsolete or worn out property in the Ordinary Course of
Business; or (l) “Specified Dispositions” as defined in the Senior Loan
Documents to the extent permitted by the Senior Loan Documents; or (m) other
Dispositions of assets so long as (i) no Event of Default has occurred and is
continuing at the time of such Disposition and (ii) the Fair Market Value of all
such assets Disposed of, whether individually or in a series of related
transactions, does not exceed $5,500,000 in the aggregate in any fiscal year.
8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that: (a) each Subsidiary may make Restricted Payments, directly or
indirectly, to any Borrower; (b) the Company and each Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common Equity Interests of such Person; (c) the Company, the Borrowers
and each Restricted Subsidiary may purchase, redeem or otherwise acquire shares
of its common stock or other common Equity Interests or warrants or options to
acquire any such shares in connection with customary employee or management
agreements, plans or arrangements, all in an aggregate amount not to exceed
$1,100,000 during the term of this Agreement; (d) the Borrower may acquire its
common stock upon the exercise of stock options or the vesting of restricted
stock units if such common stock represents a portion of the exercise price of
such stock options or in connection with tax withholding obligations arising in
connection with such exercise or vesting of securities held by any current or
former director, officer or employee of any Loan Party or Subsidiary, all in an
aggregate amount not to exceed $1,100,000 during any fiscal year; and (e) the
Company shall be permitted to make any other Restricted Payment if the Payment
Conditions are satisfied with respect thereto. 8.07 Change in Nature of
Business. Engage in any material line of business substantially different from
those lines of business conducted by the Borrowers and their Restricted
Subsidiaries on the Effective Date or any business substantially related or
incidental thereto. 85



--------------------------------------------------------------------------------



 
[thirdliencreditagreement092.jpg]
8.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Loan Party, whether or not in the Ordinary Course of
Business, other than: (a) transactions on fair and reasonable terms
substantially as favorable to such Loan Party or Restricted Subsidiary as would
be obtainable by such Loan Party or such Restricted Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate; (b)
transactions between or among the Loan Parties; (c) subject to the terms and
conditions of Section 8.06(e), each of the Permitted Earn-Out Payments; and (d)
transactions pursuant to agreements in existence or contemplated on the
Effective Date as set forth on Schedule 8.08 or any amendment thereto to the
extent such an amendment is not adverse to the Secured Parties in any material
respect. 8.09 Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement, the ABL Loan Agreement or any other Loan Document)
that: (a) requires the grant of a Lien to secure an obligation of such Person if
a Lien is granted to secure another obligation of such Person; or (b) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Company or any
Borrower or to otherwise transfer property to the Company or any Borrower, (ii)
of any Subsidiary to Guarantee the Indebtedness of the Borrowers or become a
direct Borrower hereunder, or (iii) of any Borrower or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under Section
8.01(e) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness. 8.10 Use of Proceeds. Use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, in any manner that might cause the
Credit Extension or the application of such proceeds to violate Regulations T, U
or X of the FRB, in each case as in effect on the date or dates of such Credit
Extension and such use of proceeds. 8.11 Prepayment of Indebtedness; Amendment
to Material Agreements. (a) Make or pay, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of or in
respect of (x) principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness or (y)
any amounts under the Acceptable Letter of Credit Reimbursement Agreement (as
defined in the ABL Loan Agreement), including any taxes, fees, charges or other
costs or expenses, except: (i) payments when due of regularly scheduled interest
and principal payments (including mandatory prepayments arising as a result of a
change of control or sale of substantially all assets), other than (x) payments
in respect of any Subordinated Debt prohibited by the Subordination Provisions
thereof and (y) any payment in respect of the Acceptable Letter of Credit
Reimbursement Agreement (as defined in the ABL Loan Agreement); 86



--------------------------------------------------------------------------------



 
[thirdliencreditagreement093.jpg]
(ii) payments made through the incurrence of Refinancing Indebtedness; (iii)
payments of secured Indebtedness that becomes due as a result of a voluntary
sale or transfer permitted hereunder of the property securing such Indebtedness;
(iv) payments made solely from and substantially contemporaneously with the
proceeds of the issuance of Equity Interests by the Company (other than
Disqualified Equity Interests); (v) optional payment, prepayments or redemptions
in respect of any Indebtedness (other than Subordinated Debt to the extent
contrary to the Subordination Provisions applicable thereto) so long as the
Payment Conditions are satisfied (a “Specified Debt Payment”); and (vi) payments
under paragraph 3 of the Acceptable Letter of Credit Reimbursement Agreement (as
defined in the ABL Loan Agreement) after satisfaction of the conditions set
forth therein. (b) Amend, modify or change in any manner any term or condition
of any Indebtedness permitted under Section 8.01(b), (d), (f), (g), (j), (l) or
(n) outstanding on the Effective Date, in each case so that the terms and
conditions thereof are less favorable in any material respect to the
Administrative Agent and the Lenders than the terms of such Indebtedness as of
the Effective Date. (c) Amend, modify or change in any manner any term or
condition of the Senior Loan Documents, unless such modifications are expressly
permitted by the terms of the Intercreditor Agreement. (d) Amend, modify or
change in any manner any term or condition of the Acceptable Letter of Credit
Reimbursement Agreement (as defined in the ABL Loan Agreement) without the prior
written consent of the Administrative Agent (acting at the direction of the
Required Lenders). 8.12 Reserved. 8.13 Creation of New Subsidiaries. Create or
acquire any new Subsidiary after the Effective Date other than Subsidiaries
created or acquired in accordance with Section 7.12. 8.14 Securities of
Subsidiaries. Permit any Restricted Subsidiary to issue any Equity Interests
(whether for value or otherwise) to any Person other than a Loan Party. 8.15
Sale and Leaseback. Enter into any agreement or arrangement with any other
Person providing for the leasing by any Loan Party or any Restricted Subsidiary
of real or personal property which has been or is to be sold or transferred by
any Loan Party or any Restricted Subsidiary to such other Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of a Loan Party or any
Restricted Subsidiary (a “Sale and Leaseback Transaction”), unless (a) the
Disposition of the property subject to such Sale and Leaseback Transaction is
permitted by Section 8.05, and the Fair Market Value of all property sold in any
fiscal year is not in excess of $11,000,000, (b) the applicable Loan Party would
be entitled to incur Liens with respect to such transaction pursuant to Section
8.02 and such Lien shall not attach to any property of the Company and its
Subsidiaries other than the property subject to such Sale and Leaseback
Transaction, (c) the Indebtedness in respect of such Sale and Leaseback
Transaction is permitted under Section 8.01(x) (measured as the Attributable
Indebtedness with respect to such Sale and Leaseback Transaction), and the
aggregate principal amount of Attributable Indebtedness in respect of all Sale
and Leaseback Transactions 87



--------------------------------------------------------------------------------



 
[thirdliencreditagreement094.jpg]
shall not exceed $11,000,000, (d) the Net Cash Proceeds received by the
applicable Loan Party in connection with such transaction are at least equal to
the Fair Market Value (as determined by the board of directors of the Company or
a member of the senior management of the Company) of such property and (e) not
less than 80% of the purchase price for the property subject to such Sale and
Leaseback Transaction shall be in the form of cash or Cash Equivalents. 8.16
Organization Documents; Fiscal Year. (a) Amend, modify or otherwise change any
of its Organization Documents in any material respect, except in connection with
a transaction permitted under Section 8.04, but in any case not in any manner
that could reasonably be expected to have a material adverse effect on the
interests of the Secured Parties; provided, however, that the Lenders agree that
the Company may amend its Amended and Restated Certificate of Incorporation
without any further consent of the Lenders to (i) effect a reverse stock split
of the Company at a ratio determined by the Board of Directors of the Company
and (ii) reduce the number of authorized shares of the common stock of the
Company in a corresponding proportion to such reverse stock split or (b) change
its fiscal year. 8.17 Reserved. 8.18 Anti-Money Laundering and Terrorism Laws
and Regulations. Permit any other Controlled Entity or any authorized agent of
any Loan Party or any of its Subsidiaries, acting on behalf of such Loan Party
or any such Subsidiary, or any other Controlled Entity, to: (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or any Person that is the target of sanctions imposed
by the United Nations or by the European Union; (b) directly or indirectly have
any investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Credit Extensions) with any Person if such investment, dealing or transaction
(A) would cause any Secured Party to be in violation of any law or regulation
applicable to such Secured Party or (B) is prohibited by or subject to sanctions
under any U.S. Economic Sanctions; (c) conduct, engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, or facilitate a violation of, any of the
prohibitions set forth in Executive Order No. 13224, the Currency and Foreign
Regulations Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the
PATRIOT Act, the Money Laundering Control Act or any other United States
anti-money laundering or anti-terrorism law or regulation (collectively,
“Anti-Money Laundering Laws”); or (d) engage, or permit any of its Affiliates to
engage, in any activity that could reasonably be expected to subject such Person
or any Secured Party to sanctions under CISADA or any similar law or regulation
with respect to Iran or any other country that is subject to U.S. Economic
Sanctions. 8.19 Economic Sanctions Laws and Regulations. Permit any other
Controlled Entity or any authorized agent of such Loan Party or their respective
Subsidiaries or any other Controlled Entity to conduct, transact, engage in, or
facilitate, any business or activity on behalf of such Loan Party or its
Subsidiaries in violation of the Foreign Activities Law. 8.20 Reserved. 8.21
Aircraft Operations. (a) fail to maintain any Aircraft Permit applicable to it,
(b) fail to operate and maintain any Aircraft in all material respects in
compliance with all Aircraft Regulations, or 88



--------------------------------------------------------------------------------



 
[thirdliencreditagreement095.jpg]
(c) receive notice from any Governmental Authority of its intent to revoke or
cancel any Aircraft Permit and such Governmental Authority does not agree in
writing to withdraw such revocation or cancelation within 20 Business Days of
receipt of such notice. ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 9.01 Events of
Default. Any of the following shall constitute an “Event of Default”: (a)
Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five days after the
same becomes due, any interest on any Loan, any commitment or other fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or (b) Specific Covenants. Any Loan Party fails to perform or observe
any term, covenant or agreement contained (i) in any of Sections 4.04, 6.30(g),
7.03(a), 7.03(b), 7.05(a), 7.07, 7.10, 7.11, 7.21, or 7.22 or Article VIII, or
(ii) in any of Sections 7.01(a), 7.01(b), 7.02(c) or 7.02(f), and such failure
under this clause (ii) continues for three (3) or more Business Days; or (c)
Other Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after receipt of notice of such default by a Responsible Officer of the
Borrower Agent from the Administrative Agent; or (d) Representations and
Warranties. Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of any Loan Party or its Subsidiaries
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading when made or deemed made
in any material respect (or in any respect if qualified by materiality); or (e)
Cross-Default. (i) With respect to the ABL Obligations and the Senior Term Loan
Obligations, any Loan Party or its Subsidiaries (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise, and after the passage of any grace period) in respect of
any such Indebtedness or guarantee, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, and such default continues for more than the
grace or cure period, if any, therein specified, the effect of which default or
other event is to cause, or to permit the holder of such Indebtedness or
beneficiary of such guarantee (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such guarantee to become payable or cash collateral in respect thereof to be
demanded, (ii) with respect to any Indebtedness or guarantee (other than
Indebtedness hereunder, the Senior Term Loan Obligations, the ABL Obligations
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount any Loan Party or its Subsidiaries (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, and after passage of any grace period) in
respect of any such Indebtedness or guarantee, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any 89



--------------------------------------------------------------------------------



 
[thirdliencreditagreement096.jpg]
other event occurs, and such default continues for more than the grace or cure
period, if any, therein specified, the effect of which default or other event is
to cause, or to permit the holder of such Indebtedness or beneficiary of such
guarantee (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
guarantee to become payable or cash collateral in respect thereof to be
demanded; or (iii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by a Loan Party or any Subsidiary as a result thereof is
greater than the Threshold Amount; or (f) Insolvency Events. Any Insolvency
Event shall occur with respect to any Loan Party; or (g) Inability to Pay Debts.
Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due; or (h) Judgments. There is
entered against any Loan Party (i) one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non- monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, such judgment or order remains
unvacated and unpaid and either (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or (i) ERISA. (i) An ERISA Event occurs
with respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) a Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or (j) Invalidity of Loan Documents. Any Loan
Document, or any Lien granted thereunder, at any time after its execution and
delivery and for any reason, other than as expressly permitted hereunder or upon
Payment in Full, ceases to be in full force and effect (except with respect to
immaterial assets and except as a result of the failure of the Administrative
Agent (or its agent) to maintain possession of any stock certificates,
certificates of title, promissory notes or other instruments delivered to it
under the Security Agreement)); or any Borrower or any other Person contests in
any manner the validity or enforceability of any Loan Document or any Lien
granted to the Administrative Agent pursuant to the Security Instruments; or any
Borrower denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document; or
any party to the Intercreditor Agreement contests in any manner the validity or
enforceability of the Intercreditor Agreement or denies that it has any
liability or obligation thereunder or purports to revoke, terminate or rescind
the Intercreditor Agreement; or (k) Indictment. (i) Any Loan Party is (A)
criminally indicted or convicted of a felony for fraud or dishonesty in
connection with the Loan Parties’ business or (B) charged by a Governmental 90



--------------------------------------------------------------------------------



 
[thirdliencreditagreement097.jpg]
Authority under any law that would reasonably be expected to lead to forfeiture
of any material portion of Collateral, or (ii) any director or senior officer of
any Loan Party is (A) criminally indicted or convicted of a felony for fraud or
dishonesty in connection with the Loan Parties’ business, unless such director
or senior officer promptly resigns or is removed or replaced or (B) charged by a
Governmental Authority under any law that would reasonably be expected to lead
to forfeiture of any material portion of Collateral; or (l) [Reserved]. (m)
Change of Control. There occurs any Change of Control. 9.02 Remedies Upon Event
of Default. If any Event of Default occurs and is continuing, the Administrative
Agent, and at the direction of the Required Lenders shall, take any or all of
the following actions: (a) declare the commitment of each Lender to make Loans
to be terminated, whereupon such commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other Loan Obligations owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; (c) [reserved]; and (d) exercise
on behalf of itself and the Lenders all rights and remedies available to it and
the Lenders under the Loan Documents or applicable Law; provided, however, that
upon the occurrence of an Event of Default under Section 9.01(f), the obligation
of each Lender to make Loans shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of the
Administrative Agent or any Lender; No remedy herein is intended to be exclusive
of any other remedy and each and every remedy shall be cumulative and shall be
in addition to every other remedy given hereunder or now or hereafter existing
at law or in equity or by statute or any other provision of Law. 9.03
Application of Funds. (a) Subject to Section 9.03(b) below, all payments made by
Loan Parties in respect of the Loan Obligations shall be applied (a) first, as
specifically required in the Loan Documents; (b) second, to Loan Obligations
then due and owing; (c) third, to other Loan Obligations specified by Borrower
Agent; and (d) fourth, as determined by the Required Lenders in their
discretion. (b) Notwithstanding any provision to the contrary contained herein,
after the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.17, be applied by the
Administrative Agent in the following order: 91



--------------------------------------------------------------------------------



 
[thirdliencreditagreement098.jpg]
First, to all fees, indemnities, expenses and other amounts (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article IV) due to the Administrative Agent in
its capacity as such, until paid in full; Second, to that portion of the Loan
Obligations constituting fees, indemnities and other amounts payable to the
Lenders (including reasonable fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them until paid in full; Third, to that portion of the Loan Obligations
constituting accrued and interest on the Term Loans, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them until paid in full; Fourth, to that portion of the Loan Obligations
constituting unpaid principal of the Term Loans, any remainder of the proceeds
to be distributed ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth payable to them until paid in full;
Fifth, with respect to any other Loan Obligations, any remainder of the proceeds
of Term Loan A Equipment to be distributed ratably among the Lenders in
proportion to the respective amounts described in this clause Fifth payable to
them until paid in full; Sixth, to all other Obligations that are due and
payable to the Administrative Agent and the other Secured Parties, or any of
them, on such date, ratably based on the respective aggregate amounts of all
such Obligations owing to the Administrative Agent and the other Secured Parties
on such date until paid in full; and Last, the balance, if any, after Payment in
Full, to the Borrowers or as otherwise required by Law. (c) For purposes of
Section 9.03(b), “paid in full” of a type of Obligation means payment in cash or
immediately available funds of all amounts owing on account of such type of
Obligation, including interest accrued after the commencement of any Insolvency
Event, default interest, interest on interest, and expense reimbursements,
irrespective of whether any of the foregoing would be or is allowed or
disallowed in whole or in part in any proceeding under Debtor Relief Laws. (d)
Administrative Agent shall not be liable for any application of amounts made by
it in good faith under this Section 9.03, notwithstanding the fact that any such
application is subsequently determined to have been made in error. ARTICLE X
ADMINISTRATIVE AGENT 10.01 Appointment and Authority. Each of the Lenders hereby
irrevocably appoints U.S. Bank National Association to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and no Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations 92



--------------------------------------------------------------------------------



 
[thirdliencreditagreement099.jpg]
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. It is expressly agreed
and acknowledged that the Administrative Agent is not guaranteeing performance
of or assuming any liability for the obligations of the Borrower or other
parties hereto or any parties to the Collateral. The Administrative Agent shall
not have liability for any failure, inability or unwillingness on the part of
the Borrower to provide accurate and complete information on a timely basis to
the Administrative Agent, or otherwise on the part of any such party to comply
with the terms of this Agreement, and shall have no liability for any inaccuracy
or error in the performance or observance on the Administrative Agent’s part of
any of its duties hereunder or under the other Loan Documents that is caused by
or results from any such inaccurate, incomplete or untimely information received
by it, or other failure on the part of any such other party to comply with the
terms hereof. The Lenders hereby authorize and empower the Administrative Agent
to execute and deliver on their behalf the Loan Documents and all related
agreements, documents or instruments as shall be necessary or appropriate as
determined by the Lenders in good form and in the forms presented to the
Administrative Agent as of the date hereof in order to effectuate the purposes
of the Loan Documents and any such other related agreements, documents and
instruments. The Administrative Agent shall be exonerated from liability to any
Lender or other Person for any error in judgment or mistake except to the extent
resulting from the gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non- appealable decision) of the
Administrative Agent. Each Lender and each other Secured Party (by acceptance of
the benefits of the Security Instruments) hereby acknowledges that it has
received a copy of the Intercreditor Agreement, agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor
Agreement to the extent then in effect, and authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement as Administrative
Agent and on behalf of such Lender or Secured Party. For purposes of clarity,
phrases such as “satisfactory to the Administrative Agent,” “approved by the
Administrative Agent,” “acceptable to the Administrative Agent,” “as determined
by the Administrative Agent,” “in the Administrative Agent’s discretion,”
“selected by the Administrative Agent,” “elected by the Administrative Agent,”
“requested by the Administrative Agent,” and phrases of similar import that
authorize and permit the Administrative Agent to approve, disapprove, determine,
act or decline to act in its discretion shall be subject to the Administrative
Agent (as the case may be) receiving written direction from the Lenders or
Required Lenders, as applicable, to take such action or to exercise such rights
(it being understood that nothing contained in this Agreement or any other Loan
Document shall impose a duty on the Administrative Agent to make any such
determination or take any action independent of such written direction from the
Lenders or the Required Lenders or exercise any discretionary acts). As to any
matters not expressly provided for by this Agreement (including collection of
any Obligations) or any matter that would require the Administrative Agent to
exercise any discretion hereunder or under any other Loan Document, including
without limitation, in connection with the enforcement of any right or remedy
under the Loan Documents whether before or after a default, in connection with a
bankruptcy proceeding (or similar relief) or otherwise, the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) solely upon the instructions of the Required
Lenders, and such instructions shall be binding; provided however, that the
Administrative Agent shall not be required to take any action at the direction
of the Required Lenders or otherwise which exposes the Administrative Agent to
liability or which is contrary to this Agreement or the other Loan Documents or
applicable legal requirements unless the Administrative Agent is furnished with
an indemnification satisfactory to the Administrative Agent with respect
thereto. The Administrative Agent may at any time request instructions from the
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents the Administrative Agent is
permitted or required to take or to grant. 93



--------------------------------------------------------------------------------



 
[thirdliencreditagreement100.jpg]
Whether or not the Administrative Agent makes such a request, at all times
except with respect to an express obligation set forth herein, the
Administrative Agent shall be entitled to refrain from such act or taking such
action unless and until the Administrative Agent shall have received
instructions from the Required Lenders, and the Administrative Agent shall not
incur liability to any Person by reason of so refraining. If, in performing its
duties under this Agreement, the Administrative Agent is required to decide
between alternative courses of action or has received conflicting directions or
any other directions from Lenders who do not satisfy the definition of Required
Lenders, the Administrative Agent may refrain from taking any action until it
receives instructions from the Required Lenders. Each Lender agrees that in any
instance in which this Agreement or any other Loan Document provides that the
Administrative Agent’s consent may not be unreasonably withheld, provide for the
exercise of the Administrative Agent’s reasonable discretion, or provide to a
similar effect, it shall not in its instructions (or, by refusing to provide
instruction) to the Administrative Agent withhold its consent or exercise its
discretion in an unreasonable manner. 10.02 Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the Loan
Parties or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders. 10.03 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent: (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity; (d) The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (ii) have any liability with
respect to or 94



--------------------------------------------------------------------------------



 
[thirdliencreditagreement101.jpg]
arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified Institution; (e) Without limiting
the foregoing, the Lenders shall not have any right of action whatsoever against
the Administrative Agent as a result of its acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary); (f) Nothing herein or in
any other Loan Document or related documents shall obligate the Administrative
Agent to advance, expend or risk its own funds, or to take any action which in
its reasonable judgment may cause it to incur any expense or financial or other
liability for which it is not adequately indemnified. (g) The Administrative
Agent shall not be responsible or liable for delays or failures in performance
resulting from acts beyond its control. Such acts shall include but not be
limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,
governmental regulations superimposed after the fact, fire, communication line
failures, computer viruses, power failures, earthquakes or other disasters; and
(h) The Administrative Agent will provide copies of notices, certificates and
reports that it receives from the Borrower to the Lenders to the extent they are
not required to be delivered to Lenders by the Borrower or any other party to
this Agreement, and shall have no obligation to review such notices,
certificates or reports except as expressly provided herein. The Administrative
Agent shall not be under a duty to examine or independently evaluate, and shall
not be charged with knowledge or notice of, the contents of any financial
statements or reports delivered to it pursuant to the provisions of this
Agreement or the Loan Documents, it being acknowledged that such deliveries are
for the purpose of making such materials available to the Lenders. The
Administrative Agent shall not be liable to any other Secured Party for any
action taken or not taken by it under or in connection with the Loan Documents,
except for direct (as opposed to consequential) losses directly and solely
caused by the Administrative Agent’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is received by the Administrative Agent from the
Borrower Agent or a Lender. The Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article V or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. 95



--------------------------------------------------------------------------------



 
[thirdliencreditagreement102.jpg]
10.04 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. Neither the Administrative
Agent nor any of their respective directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or them under or in
connection with this Agreement or any of the other Loan Documents, except for
its or their own bad faith, gross negligence or willful misconduct. 10.05
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub- agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for any acts or omissions of any agents or
attorneys-in-fact selected by it with reasonable care. 10.06 Resignation of the
Administrative Agent. The Administrative Agent may at any time give notice of
its resignation to the Lenders and the Borrower Agent. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower Agent, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
Agent and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any Collateral held by the Administrative Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as the Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its 96



--------------------------------------------------------------------------------



 
[thirdliencreditagreement103.jpg]
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as the Administrative Agent. 10.07 Non-Reliance on the Administrative
Agent and Other Lenders. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. 10.08
[Reserved]. 10.09 The Administrative Agent May File Proofs of Claim; Credit
Bidding. In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.03(h), 2.09 and 11.04) allowed in such
judicial proceeding; and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding. The Loan Parties and the Secured
Parties hereby irrevocably authorize the Administrative Agent, based upon the
instruction of the Required Lenders, to (a) credit bid and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof 97



--------------------------------------------------------------------------------



 
[thirdliencreditagreement104.jpg]
conducted under the provisions of the Bankruptcy Code of the United States,
including under Section 363 of the Bankruptcy Code of the United States or any
similar Laws in any other jurisdictions to which a Loan Party is subject, or (b)
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of the Administrative
Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Secured Parties whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase). Upon request by the Administrative Agent or the
Borrower Agent at any time, the Secured Parties will confirm in writing the
Administrative Agent’s authority to release any such Liens on particular types
or items of Collateral pursuant to this Section 10.09. 10.10 Collateral Matters.
The Secured Parties irrevocably authorize the Administrative Agent when directed
by the Required Lenders, (a) to release any Lien on any Collateral (i) upon the
occurrence of the Facility Termination Date, (ii) that is Disposed or to be
Disposed as part of or in connection with any Disposition permitted hereunder or
under any other Loan Document, or (iii) subject to Section 11.01, if approved,
authorized or ratified in writing by the Required Lenders; (b) to release or
subordinate any Lien (and any Indebtedness secured thereby) on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property (i) that is permitted by Section 8.02(i), so
long as the Borrower Agent shall have delivered to the Administrative Agent on
or prior to the date of release or subordination, as the case may be, a
certificate of a Responsible Officer certifying that such Lien (and the
Indebtedness secured thereby) is permitted by Section 8.02(i) (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), or (ii) if such release or subordination is required under the
Intercreditor Agreement; and (c) to release any Subsidiary from its obligations
under the Loan Documents, and release any Lien granted by such Subsidiary
thereunder, if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder, so long as the Borrower Agent shall have
delivered to the Administrative Agent on or prior to the date of release a
certificate of a Responsible Officer certifying that such transaction is
permitted by this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry). Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under the Loan Documents pursuant to this Section 10.10. 10.11 Other
Collateral Matters. 98



--------------------------------------------------------------------------------



 
[thirdliencreditagreement105.jpg]
(a) Care of Collateral. The Administrative Agent shall have no obligation to
assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected or insured, nor to assure that the Administrative Agent’s Liens have
been properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral. The
Administrative Agent hereby disclaims any representation or warranty to the
Lenders concerning and shall have no responsibility to Lenders for the
existence, priority or perfection of the Liens and security interests granted
hereunder or under any Loan Document or in the value of any of the Collateral
and shall not be responsible or liable to the Lenders for any failure to monitor
or maintain any portion of the Collateral. The Administrative Agent makes no
representation as to the value, sufficiency or condition of the Collateral or
any part thereof, as to the title of the Borrower or any Guarantor to the
Collateral, as to the security afforded by this Agreement or any other Loan
Document. The Administrative Agent shall not be responsible for insuring the
Collateral, for the payment of taxes, charges, assessments or liens upon the
Collateral or otherwise as to the maintenance of the Collateral, except as
provided in the immediately following sentence when the Administrative Agent has
possession of the Collateral. The Administrative Agent shall not have any duty
to the Lenders as to any Collateral in its possession or in the possession of
someone under its control or in the possession or control of any agent or
nominee of Agent or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto, except the duty to
accord such of the Collateral as may be in its possession substantially the same
care as it accords its own assets and the duty to account for monies received by
it. The Administrative Agent shall not be under an obligation independently to
request or examine insurance coverage with respect to any Collateral. The
Administrative Agent shall not be liable for the acts or omissions of any bank,
depositary bank, custodian, independent counsel of the Borrower or any other
party selected by the Administrative Agent with reasonable care or selected by
any other party hereto that may hold or possess Collateral or documents related
to Collateral and the Administrative Agent shall not be required to monitor the
performance of any such Persons holding Collateral. For the avoidance of doubt,
the Administrative Agent shall not be responsible to the Lenders for the
perfection of any Lien or for the filing, form, content or renewal of any UCC
financing statements, fixture filings, mortgages, deeds of trust and such other
documents or instruments, provided however that if instructed by the Required
Lenders and at the expense of the Borrower, the Administrative Agent shall
arrange for the filing and continuation, of financing statements or other filing
or recording documents or instruments (collectively, the “Financing Statements”)
for the perfection of security interests in the Collateral; provided, that, the
Administrative Agent shall not be responsible for the preparation, form,
content, sufficiency or adequacy of any such Financing Statements all of which
shall be provided in writing to the Administrative Agent by the Required Lenders
including the jurisdictions and filing offices where the Administrative Agent is
required to file such Financing Statements. In connection with the exercise of
any rights or remedies in respect of, or foreclosure or realization upon, any
real estate-related collateral pursuant to this Agreement or any Loan Document,
the Administrative Agent shall not be obligated to take title to or possession
of real estate in its own name, or otherwise in a form or manner that may, in
its reasonable judgment, expose it to liability. In the event that the
Administrative Agent deems that it may be considered an “owner or operator”
under any environmental laws or otherwise cause the Administrative Agent to
incur, or be exposed to, any environmental liability or any liability under any
other federal, state or local law, the Administrative Agent reserves the right,
instead of taking such action, either to resign as the Administrative Agent or
to arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Administrative Agent will not be liable to any Person
for any environmental liability or any environmental claims or contribution
actions under any federal, state or local law, rule or regulation by reason of
the Administrative Agent’s actions and conduct as authorized, empowered and
directed hereunder or relating to any kind of discharge or release or threatened
discharge or release of any hazardous materials into the environment. (b)
Lenders as Agent For Perfection by Possession or Control; Vehicles. The
Administrative Agent and Secured Parties appoint each Lender as agent (for the
benefit of Secured Parties) for the 99



--------------------------------------------------------------------------------



 
[thirdliencreditagreement106.jpg]
purpose of perfecting Liens in any Collateral held or controlled by such Lender,
to the extent such Liens are perfected by possession or control. If any Lender
obtains possession or control of any Collateral, it shall notify the
Administrative Agent thereof and, promptly upon the Administrative Agent’s
request, deliver such Collateral to the Administrative Agent or otherwise deal
with it in accordance with the Administrative Agent’s instructions. In addition,
each Lender hereby authorizes the Administrative Agent to enter into the Vehicle
Title Custodial Agreement and appoints the Vehicle Title Service Provider to act
as the custodian thereunder for the purpose of perfecting the security interests
in and liens upon the Collateral consisting of titled vehicles. (c) Reports. The
Administrative Agent shall promptly forward to each Lender, when complete,
copies of any Field Exam or appraisal report prepared for the Administrative
Agent with respect to any Borrower or Collateral (“Report”) and promptly provide
Borrower Agent with a copy of each such Report other than relating to a Field
Exam. Each Lender agrees (a) the Administrative Agent makes no any
representation or warranty as to the accuracy or completeness of any Report, and
shall not be liable for any information contained in or omitted from any Report;
(b) that the Reports are not intended to be comprehensive audits or
examinations, and that the Administrative Agent or any other Person performing
any audit or examination will inspect only specific information regarding
Obligations or the Collateral and will rely significantly upon Borrowers’ books
and records as well as upon representations of Borrowers’ officers and
employees; and (c) subject to clauses (b) and (c) of the first paragraph of
Section 11.07, to keep all Reports confidential and strictly for such Lender’s
internal use, and not to distribute any Report (or the contents thereof) to any
Person (except to such Lender’s Participants, attorneys and accountants) or use
any Report in any manner other than administration of the Loans and other
Obligations. Each Lender shall indemnify and hold harmless the Administrative
Agent and any other Person preparing a Report from any action such Lender may
take as a result of or any conclusion it may draw from any Report, as well as
from any claims arising as a direct or indirect result of the Administrative
Agent furnishing a Report to such Lender. ARTICLE XI MISCELLANEOUS 11.01
Amendments, Etc. (a) No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrowers or
any other Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Borrower, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall: (i) waive any condition set forth in Section 5.01(a) with respect
to any funding under the Term Loan Facilities without the written consent of the
Required Lenders; (ii) extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 9.02) without the
written consent of such Lender; (iii) postpone any date fixed by this Agreement
or any other Loan Document for any payment (but excluding the delay or waiver of
any mandatory prepayment) of principal, interest, fees or other amounts due to
the Lenders (or any of them), including the Maturity Date, or any 100



--------------------------------------------------------------------------------



 
[thirdliencreditagreement107.jpg]
scheduled reduction of the Commitments hereunder or under any other Loan
Document, in each case without the written consent of each Lender directly
affected thereby; (iv) reduce the principal of, or the rate of interest
specified herein on any Loan or reduce any fees or other amounts payable
hereunder or under any other Loan Document, without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” (so long as such amendment does not result in the Default Rate being lower
than the interest rate then applicable to Base Rate Loans or LIBOR Loans, as
applicable) or to waive any obligation of the Borrowers to pay interest at the
Default Rate; (v) change Section 2.13 or Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby; (vi) change any provision of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; (vii) [reserved];
(viii) release any Borrower or any Guarantor that contributes assets to any
Security Instrument to which it is a party without the written consent of each
Lender, except to the extent such Loan Party is the subject of a Disposition
permitted by Section 8.05 (in which case such release may be made by the
Administrative Agent acting alone); (ix) release all or a material part of the
Collateral without the written consent of each Lender except (A) with respect to
Dispositions and releases of Collateral permitted or required hereunder
(including pursuant to Section 8.05) or under the Security Agreement or (B) to
the extent required pursuant to the terms of the Intercreditor Agreement (in
which case such release may be made by the Administrative Agent acting alone);
(x) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any other Lien on
such property without the written consent of each Lender, except with respect to
(A) subordination of such Liens to Liens permitted pursuant to Section 8.02(i)
and (B) subordination of such Liens to other Liens on Collateral (other than
Aircraft Parts) with an aggregate book value not to exceed $25,000,000; (xi)
[reserved]; or (xii) without the prior written consent of each Lender, impose
any materially greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder. (b) In addition to the foregoing, (i) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (ii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the respective parties thereto;
and (iii) the Administrative Agent and the Borrowers shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent (acting at the direction 101



--------------------------------------------------------------------------------



 
[thirdliencreditagreement108.jpg]
of the Required Lenders) and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (y) no waiver, amendment, or modification
shall postpone any date fixed by this Agreement or any other Loan Document for
any payment (but excluding the delay or waiver of any mandatory prepayment) of
principal, interest, fees or other amounts due to any Defaulting Lender,
including the Maturity Date, or any scheduled reduction of the Commitments
hereunder or under any other Loan Document, in each case without the written
consent of each Defaulting Lender directly affected thereby, and (z) no waiver,
amendment, or modification shall reduce the principal of, or the rate of
interest specified herein on, any Loan, or reduce any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Defaulting Lender directly affected thereby. (c) If any Lender does not
consent (a “Non-Consenting Lender”) to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph). (d)
Unless otherwise agreed by the Administrative Agent, no Loan Party will,
directly or indirectly, pay any remuneration or other thing of value, whether by
way of additional interest, fee or otherwise, to any Lender or its Affiliates as
consideration for agreement by such Lender to any amendment, waiver, consent or
release with respect to any Loan Document, unless such remuneration or value is
concurrently paid, on the same terms, on a ratable basis to all Lenders
providing their agreement. Notwithstanding the terms of this Agreement or any
amendment, waiver, consent or release with respect to any Loan Document,
Non-Consenting Lenders shall not be entitled to receive any fees or other
compensation paid to the Lenders in connection with any amendment, waiver,
consent or release approved in accordance with the terms of this Agreement by
the Required Lenders. (e) IN NO EVENT SHALL THE REQUIRED LENDERS, WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER, DIRECT THE ADMINISTRATIVE AGENT TO
ACCELERATE AND DEMAND PAYMENT OF THE LOANS HELD BY ONE LENDER WITHOUT
ACCELERATING AND DEMANDING PAYMENT OF ALL OTHER LOANS OR TO TERMINATE THE
COMMITMENTS OF ONE OR MORE LENDERS WITHOUT TERMINATING THE COMMITMENTS OF ALL
LENDERS. EACH LENDER AGREES THAT, EXCEPT AS OTHERWISE PROVIDED IN ANY OF THE
LOAN DOCUMENTS AND WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS, IT
WILL NOT TAKE ANY LEGAL ACTION OR INSTITUTE ANY ACTION OR PROCEEDING AGAINST ANY
LOAN PARTY WITH RESPECT TO ANY OF THE OBLIGATIONS OR COLLATERAL, OR ACCELERATE
OR OTHERWISE ENFORCE ITS PORTION OF THE OBLIGATIONS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NO LENDER MAY EXERCISE ANY RIGHT THAT IT MIGHT
OTHERWISE HAVE UNDER APPLICABLE LAW TO CREDIT BID AT FORECLOSURE SALES, UNIFORM
COMMERCIAL CODE SALES OR OTHER SIMILAR SALES OR DISPOSITIONS OF ANY OF THE
COLLATERAL EXCEPT AS AUTHORIZED BY THE REQUIRED LENDERS. NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION OR ELSEWHERE HEREIN, EACH
LENDER SHALL BE AUTHORIZED TO TAKE SUCH ACTION TO 102



--------------------------------------------------------------------------------



 
[thirdliencreditagreement109.jpg]
PRESERVE OR ENFORCE ITS RIGHTS AGAINST ANY LOAN PARTY WHERE A DEADLINE OR
LIMITATION PERIOD IS OTHERWISE APPLICABLE AND WOULD, ABSENT THE TAKING OF
SPECIFIED ACTION, BAR THE ENFORCEMENT OF OBLIGATIONS HELD BY SUCH LENDER AGAINST
SUCH LOAN PARTY, INCLUDING THE FILING OF PROOFS OF CLAIM IN ANY INSOLVENCY
PROCEEDING. 11.02 Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone or in the case of notices otherwise expressly
provided herein (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to a Loan Party or
the Administrative Agent, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02, as
changed pursuant to subsection (d) below. (ii) if to any other Lender, to the
address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire, as changed pursuant to subsection
(d) below (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrowers). Notices sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices sent by telecopier shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b). (b) Electronic Communications.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the 103



--------------------------------------------------------------------------------



 
[thirdliencreditagreement110.jpg]
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor. (c) The Platform. THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of a Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages). (d) Change of
Address, Etc. Each of the Borrowers and the Administrative Agent may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower Agent and the Administrative Agent. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. (e) Reliance by Administrative Agent and
Lenders. The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Committed Loan Notices) purportedly
given by or on behalf of the Borrowers even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrowers
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers, except to the extent resulting from gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision) of any such Person. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording. 11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. 104



--------------------------------------------------------------------------------



 
[thirdliencreditagreement111.jpg]
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any other Loan Party or any of
them (including enforcement action with respect to any Collateral) shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 11.08, or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law but only to the extent the Administrative Agent shall have failed to
do so within a reasonable time after notice; and provided further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders. 11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and
Expenses. The Borrowers shall pay (i) all reasonable and documented out-of-
pocket expenses (including any Extraordinary Expenses) incurred by the
Administrative Agent, the Lenders and their respective Affiliates, (A) in
connection with this Agreement and the other Loan Documents, including without
limitation the reasonable and documented fees, charges and disbursements of (1)
counsel for the Administrative Agent, (2) counsel for the Lenders, (3) outside
consultants for the Administrative Agent and the Lenders, (4) to the extent
expressly provided herein, appraisers, (5) to the extent expressly provided
herein, Field Exams, and (6) environmental site assessments required hereunder,
(B) in connection with (1) the preparation, negotiation, administration,
management, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (2) the enforcement or protection of their rights in connection
with this Agreement or the Loan Documents or efforts to preserve, protect,
collect, or enforce the Collateral, or (3) any workout, restructuring or
negotiations in respect of any Obligations, (iii) all reasonable and documented
fees, charges and disbursements of counsel for the Lenders and (iv) all
reasonable out-of-pocket expenses incurred by the Secured Parties who are not
the Administrative Agent, or any Affiliate thereof, after the occurrence and
during the continuance of an Event of Default; provided that fees, disbursements
and other charges of counsel set forth in this clause (a) shall be limited to
fees, disbursements and other charges of (i) one counsel to the Administrative
Agent, (ii) one counsel for the Lenders, (iii) if necessary, one local counsel
required in any relevant local jurisdiction (which may include a single counsel
acting in multiple jurisdictions) and applicable special regulatory counsel,
(iv) additional counsel retained with the Borrower Agent’s consent (such consent
not to be unreasonably withheld or delayed) and (v) if representation of the
Administrative Agent and/or all Lenders in such matter by a single counsel would
be inappropriate based on the advice of legal counsel due to the existence of an
actual or potential conflict of interest, where the Lender affected by such
conflict informs the Borrower Agent of such conflict and thereafter retains its
own counsel, if necessary, one firm of local counsel in any relevant local
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for such affected Lender and one firm of special regulatory
counsel for such affected Lender (the foregoing, collectively being referred to
as “Secured Party Expenses”). (b) Indemnification by the Borrowers. Each Loan
Party shall indemnify the Administrative Agent (and any sub-agent thereof), each
other Secured Party and each Related Party of any of the 105



--------------------------------------------------------------------------------



 
[thirdliencreditagreement112.jpg]
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold harmless each Indemnitee from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel (limited to reasonable fees, disbursements and
other charges of one counsel for the Administrative Agent and one primary
counsel for all Indemnitees, taken as a whole, and, if necessary, one firm of
local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all Indemnitees, taken as
a whole, and one firm of special regulatory counsel for all Indemnitees, taken
as a whole (and, in the case of an actual or potential conflict of interest,
where an Indemnitee affected by such conflict informs the Borrower Agent of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Indemnitee and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for such affected Indemnitee and one firm of special
regulatory counsel for such affected Indemnitee)) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby or, in the case
of the Administrative Agent (and any sub- agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 4.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any claims of, or amounts paid by any Secured Party to, a Controlled Account
Bank or other Person which has entered into a control agreement with any Secured
Party hereunder or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. (c) Indemnification of Administrative Agent by
Lenders. To the extent that (i) the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, or (ii) any liabilities, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever are be imposed on, incurred by, or asserted against, any Agent or a
Related Party (an “Agent Indemnitee”) in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted to be
taken by any Agent Indemnitee in connection therewith (collectively, “Agent
Indemnitee Liabilities”), then each Lender severally agrees to pay to the
Administrative Agent for the benefit of such Agent Indemnitee, such Lender’s
ratable share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such Agent Indemnitee Liabilities, so
long as the Agent Indemnitee Liabilities were incurred by or asserted against
the Administrative Agent (or any such sub-agent) in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub- agent) in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d). In no event shall any Lender have any obligation hereunder to
indemnify or hold harmless an Agent Indemnitee with respect to any Agent
Indemnitee Liabilities that are determined in a final, non-appealable judgment
by a court of competent jurisdiction to result from the gross negligence or
willful misconduct of such Agent Indemnitee. In the Administrative Agent’s
discretion, it may reserve for any Agent Indemnitee Liabilities of an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to the Secured Parties. If the Administrative Agent is sued by any 106



--------------------------------------------------------------------------------



 
[thirdliencreditagreement113.jpg]
creditor representative, debtor-in-possession or other Person for any alleged
preference or fraudulent transfer, then any monies paid by the Administrative
Agent in settlement or satisfaction of such proceeding, together with all
interest, costs and expenses (including attorneys’ fees) incurred in the defense
of same, shall be promptly reimbursed to the Administrative Agent by each Lender
to the extent of its ratable share thereof. For the avoidance of doubt, the
Lenders agree to pay the Administrative Agent in accordance with the terms above
for any amounts invoiced and owing to it by the Borrower but remain unpaid for
more than 30 days as a result of Section 2.5 of the Intercreditor Agreement. (d)
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law and without limiting the indemnification obligations above, each
of the Loan Parties, the Administrative Agent and the Lenders shall not assert,
and hereby waives, any claim against any other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. Except to the extent resulting from its
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision), no Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby. (e) Payments. All amounts due under
this Section shall be payable not later than ten Business Days after written
demand therefor. (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender and the
occurrence of the Facility Termination Date. 11.05 Marshalling; Payments Set
Aside. None of the Administrative Agent or Lenders shall be under any obligation
to marshal any assets in favor of any Loan Party or against any Obligations. To
the extent that any payment by or on behalf of any Loan Party is made to a
Secured Party, or a Secured Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Secured Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate, in the applicable currency of such recovery or payment. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the occurrence of the Facility Termination Date. 11.06 Successors and
Assigns. (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible 107



--------------------------------------------------------------------------------



 
[thirdliencreditagreement114.jpg]
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Secured Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement. (b) Assignments by Lenders. Any
Lender may at any time assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions: (i) Minimum Amounts.
Except in the case of (A) an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or (B) an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower Agent otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned. No Lender shall assign all or a portion of its rights and obligations
among the Facilities other than on a pro-rata basis across the Facilities
(unless otherwise agreed to by the Administrative Agent). (iii) Required
Consents. No consent shall be required for any assignment during the primary
syndication or to an Eligible Assignee except to the extent required by
subsection (b)(i)(B) of this Section; provided that the Borrower Agent shall be
deemed to have given the consent required in the definition of “Eligible
Assignee” to such assignment if Borrower Agent has not, on behalf of all
Borrowers, responded in writing within ten (10) Business Days of a request for
consent. (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any assignment
and for the avoidance of doubt no such fee shall be payable in connection with
any assignment by a Lender to a Lender or an Affiliate or Approved Fund of a
Lender. The assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire. 108



--------------------------------------------------------------------------------



 
[thirdliencreditagreement115.jpg]
(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrowers or any of a Borrower’s Affiliates (other than a Permitted Holder)
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person. (vi)
Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Agent and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. (vii) Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d). (c) Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes) (in such capacity, subject to Section 11.17), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and Loan
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower Agent and any Lender at any reasonable time and from time to time
upon reasonable prior notice. In addition, at any time that a 109



--------------------------------------------------------------------------------



 
[thirdliencreditagreement116.jpg]
request for a consent for a material or substantive change to the Loan Documents
is pending, any Lender may request and receive from the Administrative Agent a
copy of the Register. (d) Participations. Any Lender may at any time, without
the consent of, or notice to, any Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or a Borrower or any of the Borrowers’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, it being understood that the documentation required under
Section 3.01(e) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13
and Section 11.08 as though it were a Lender. If any Lender (or any assignee
thereof) sells a participation, such Lender (or such assignee) shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender (nor any assignee thereof) shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
(or such assignee) shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (e) Limitations
upon Participant Rights. A Participant shall not be entitled to receive any
greater payment under Section 3.01 or 3.04 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower Agent’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Borrower Agent is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 3.01(e) as though it were a Lender. (f) Certain Pledges.
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of 110



--------------------------------------------------------------------------------



 
[thirdliencreditagreement117.jpg]
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto. (g) [Reserved]. (h) [Reserved].
(i) Disqualified Institutions. (a) No assignment or, to the extent the DQ List
has been posted on the Platform for all Lenders, participation, shall be made to
any Person that was a Disqualified Institution as of the date (the “Trade Date”)
on which the applicable Lender entered into a binding agreement to sell and
assign or participate all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower Agent has consented to such
assignment as otherwise contemplated by this Section 11.06, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment). For the avoidance of doubt, with respect to any assignee or
participant that becomes a Disqualified Institution after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), such assignee shall not retroactively be considered a
Disqualified Institution. Any assignment in violation of this clause (i)(a)
shall not be void, but the other provisions of this clause (i) shall apply. (b)
If any assignment is made to any Disqualified Institution without the Borrower
Agent’s prior consent in violation of clause (a) above, the Borrowers may, at
their sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) in the case of outstanding Term
Loans held by Disqualified Institutions, prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and under the other Loan Documents and/or (B)
require such Disqualified Institution to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in this Section
11.06), all of its interest, rights and obligations under this Agreement and
related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b),
(ii) such assignment does not conflict with applicable Laws and (iii) in the
case of clause (A), the Borrowers shall not use the proceeds from any Loans to
prepay Term Loans held by Disqualified Institutions. (c) Notwithstanding
anything to the contrary contained in this Agreement, Disqualified Institutions
(A) will not (x) have the right to receive information, reports or other
materials provided to Lenders by the Borrowers, the Administrative Agent or any
other Lender, (y) attend or participate in meetings attended by the Lenders and
the Administrative Agent, or (z) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (B) (x) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) for 111



--------------------------------------------------------------------------------



 
[thirdliencreditagreement118.jpg]
purposes of voting on any plan of reorganization or plan of liquidation pursuant
to any Debtor Relief Laws (“Plan of Reorganization”), each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Institution does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2). (d) The
Administrative Agent shall have the right, and the Borrowers hereby expressly
authorize the Administrative Agent, to (A) post the list of Disqualified
Institutions provided by the Borrower (including without limitation those set
forth on Schedule 11.06) and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders or (B) provide the DQ List
to each Lender requesting the same. 11.07 Treatment of Certain Information;
Confidentiality. Each of the Secured Parties agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, trustees, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrower Agent in its reasonable discretion or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Secured Parties or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Loan Parties. For purposes of this Section, “Information” means all
information received from any Loan Party or any Subsidiary relating to a Loan
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to any Secured Party on a nonconfidential
basis prior to disclosure by a Loan Party or any Subsidiary, provided that, in
the case of information received from a Loan Party or any Subsidiary after the
Effective Date, any information not marked “PUBLIC” at the time of delivery will
be deemed to be confidential; provided that any information marked “PUBLIC” may
also be marked “Confidential”. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of the Secured
Parties acknowledges that (a) the Information may include material non- public
information concerning a Loan Party or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such 112



--------------------------------------------------------------------------------



 
[thirdliencreditagreement119.jpg]
material non-public information in accordance with applicable Law, including
federal and state securities Laws. Each of the Loan Parties hereby authorizes
the Administrative Agent to publish the name of any Loan Party and the amount of
the credit facility provided hereunder in any “tombstone” or comparable
advertisement which the Administrative Agent elects to publish. The
Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements. 11.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, only after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrowers against any
and all of the obligations of the Borrowers now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender or any Affiliate thereof
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender or its Affiliate (as applicable) from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender or its Affiliate shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender or its
Affiliates as to which such right of setoff was exercised. The rights of each
Lender and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its Affiliates
may have. Each Lender agrees to notify the Borrower Agent and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application. 11.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Loan Obligations hereunder. 11.10 Counterparts;
Integration; Effectiveness. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have 113



--------------------------------------------------------------------------------



 
[thirdliencreditagreement120.jpg]
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. 11.11 Survival. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Secured
Parties, regardless of any investigation made by any Secured Party or on their
behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Loan Obligation
hereunder shall remain unpaid or unsatisfied. Further, the provisions of
Sections 3.01, 3.04, 3.05 and 11.04 and Article X shall survive and remain in
full force and effect regardless of the repayment of the Obligations, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof. In connection with the termination of this
Agreement and the release and termination of the security interests in the
Collateral, the Administrative Agent may require such indemnities and collateral
security as it shall reasonably deem necessary or appropriate in its reasonable
discretion to protect the Secured Parties against loss on account of credits
previously applied to the Obligations that could reasonably be expected to
subsequently be reversed or revoked. 11.12 Severability. If any provision of
this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited. 11.13 Replacement of Lenders. If any Lender
requests compensation under Section 3.04, if the Borrowers are required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, if any Lender is a Defaulting
Lender, or if any Lender fails to approve any amendment, waiver or consent
requiring Required Lenders, all Lenders or all affected Lenders that is
requested by Borrower Agent pursuant to Section 11.01 that has received the
written approval of not less than the Required Lenders (without giving effect to
clause (y) of such definition), then in each such case the Borrower Agent may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that: (a) the Borrower Agent shall
have paid to the Administrative Agent the assignment fee specified in Section
11.06(b); (b) such Lender shall have received the following, as applicable: 114



--------------------------------------------------------------------------------



 
[thirdliencreditagreement121.jpg]
(i) if such Lender is not a Defaulting Lender, payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, including the for the avoidance of
doubt, the applicable prepayment premium owed by the Borrowers pursuant to
Section 2.06(e), and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower Agent (in the case of all other
amounts); or (ii) if such Lender is a Defaulting Lender, payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower Agent (in the case of all other amounts). (c) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; (d) in the
case of any such assignment resulting from the refusal of a Lender to approve a
requested amendment, waiver or consent, the Person to whom such assignment is
being made has agreed to approve such requested amendment, waiver or consent;
and (e) such assignment does not conflict with applicable Laws. A Lender shall
not be required to make any such assignment or delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrowers to require such assignment and delegation cease to apply. Any
replacement pursuant to this Section 11.13 shall not be deemed a waiver of any
rights that the Borrowers, the Administrative Agent or any other Lender shall
have against the replaced Lender. 11.14 Governing Law; Jurisdiction; Etc. (a)
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF ILLINOIS. (b) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH ILLINOIS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING 115



--------------------------------------------------------------------------------



 
[thirdliencreditagreement122.jpg]
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR THEIR PROPERTIES IN THE COURTS OF ANY COMPETENT
JURISDICTION. (c) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL
ACTION OR PROCEEDING REFERRED TO IN THIS SECTION 11.14 ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES. (d) EACH PARTY HERETO (EXCEPT FOR THE
ADMINISTRATIVE AGENT WHO SHALL BE SERVED IN ACCORDANCE WITH APPLICABLE LAW)
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 11.15
Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 11.16 Electronic Execution of
Assignments and Certain Other Documents. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. 11.17 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers that 116



--------------------------------------------------------------------------------



 
[thirdliencreditagreement123.jpg]
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrowers in accordance with the PATRIOT Act. Borrowers shall, promptly upon
request, provide all documentation and information as each Lender may request
from time to time for purposes of complying with any "know your customer,"
anti-money laundering rules and regulations, or other requirements of applicable
Law, including the PATRIOT Act and Beneficial Ownership Regulation. 11.18 No
Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each Loan
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Secured Parties are arm’s-length commercial transactions between each
Loan Party, on the one hand, and the Secured Parties, on the other hand, (B)
each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Secured Party is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Loan Party or any of its Affiliates or any other Person and (B) no
Secured Party has any obligation to any Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iii) the Secured
Parties may be engaged in a broad range of transactions that involve interests
that differ from those of the Loan Parties and their Affiliates, and no Secured
Party has any obligation to disclose any of such interests to any Loan Party or
its Affiliates and (iv) the Secured Parties have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. To the fullest extent permitted by law, each
Loan Party hereby waives and releases any claims that it may have against any
Secured Party with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby. 11.19 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein; except, that, in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail. 11.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; 117



--------------------------------------------------------------------------------



 
[thirdliencreditagreement124.jpg]
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. 11.21 Real Estate Collateral.
No real property shall be taken as Collateral unless Lenders receive 45 days
advance notice and each Lender confirms to the Administrative Agent that it has
completed all flood due diligence, received copies of all flood insurance
documentation and confirmed flood insurance compliance as required by the Flood
Disaster Protection Act of 1973, as amended, or as otherwise satisfactory to
such Lender. At any time that any Real Property constitutes Collateral, no
modification of any Loan Document shall add, increase, renew or extend any loan,
commitment or credit line hereunder until each Lender has confirmed in writing
to the Administrative Agent such Lender’s completion of flood insurance due
diligence, flood insurance compliance, flood insurance documentation and flood
insurance coverage each as required by the Flood Disaster Protection Act of
1973, as amended, in each case as satisfactory to each Lender. 11.22
Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): (a) In the event a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. (b) As used in this
Section 11.22, the following terms have the following meanings: 118



--------------------------------------------------------------------------------



 
[thirdliencreditagreement125.jpg]
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). ARTICLE XII CONTINUING GUARANTY
12.01 Guaranty. Each Subsidiary Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrowers to the Secured Parties, arising hereunder or under any other Loan
Document (including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Secured Parties in connection with the collection or enforcement thereof)
(the “Guarantied Obligations”). The Administrative Agent’s books and records
showing the amount of the Guarantied Obligations shall be admissible in evidence
in any action or proceeding, and shall be binding upon each Subsidiary
Guarantor, and conclusive for the purpose of establishing the amount of the
Guarantied Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guarantied Obligations or any
instrument or agreement evidencing any Guarantied Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guarantied
Obligations which might otherwise constitute a defense to the obligations of any
Subsidiary Guarantor under this Guaranty, and each Subsidiary Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing. 12.02 Rights of Lenders. Each
Subsidiary Guarantor consents and agrees that the Secured Parties may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guarantied Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Guarantied Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guarantied Obligations. Without limiting the generality of the
foregoing, each Subsidiary Guarantor consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
any Subsidiary Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of any Subsidiary Guarantor. 119



--------------------------------------------------------------------------------



 
[thirdliencreditagreement126.jpg]
12.03 Certain Waivers. Each Subsidiary Guarantor waives (a) any defense arising
by reason of any disability or other defense of the Borrowers or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrowers; (b) any
defense based on any claim that any Subsidiary Guarantor’s obligations exceed or
are more burdensome than those of the Borrowers; (c) the benefit of any statute
of limitations affecting any Subsidiary Guarantor’s liability hereunder; (d) any
right to proceed against the Borrowers, proceed against or exhaust any security
for the Guarantied Obligations, or pursue any other remedy in the power of any
Secured Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Subsidiary Guarantor expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guarantied Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guarantied Obligations. 12.04 Obligations Independent. The
obligations of each Subsidiary Guarantor hereunder are those of primary obligor,
and not merely as surety, and are independent of the Guarantied Obligations and
the obligations of any other guarantor, and a separate action may be brought
against each Subsidiary Guarantor to enforce this Guaranty whether or not any
Borrower or any other person or entity is joined as a party. 12.05 Subrogation.
No Subsidiary Guarantor shall exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
under this Guaranty until the Facility Termination Date. If any amounts are paid
to any Subsidiary Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured. 12.06 Termination; Reinstatement.
This Guaranty is a continuing and irrevocable guaranty of all Guarantied
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrowers or any Subsidiary Guarantor
is made, or any of the Secured Parties exercises its right of setoff, in respect
of the Guarantied Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Subsidiary Guarantor under this paragraph shall survive termination of this
Guaranty. 12.07 Subordination. Each Subsidiary Guarantor hereby subordinates the
payment of all obligations and indebtedness of the Borrowers owing to each
Subsidiary Guarantor, whether now existing or hereafter arising, including but
not limited to any obligation of the Borrowers to any Subsidiary Guarantor as
subrogee of the Secured Parties or resulting from any Subsidiary Guarantor’s
performance under this Guaranty, to the Payment in Full. If the Secured Parties
so request, any such obligation or indebtedness of the Borrowers to any
Subsidiary Guarantor shall be enforced and performance received by any
Subsidiary Guarantor as trustee for the Secured Parties and the proceeds thereof
shall be paid over 120



--------------------------------------------------------------------------------



 
[thirdliencreditagreement127.jpg]
to the Secured Parties on account of the Guarantied Obligations, but without
reducing or affecting in any manner the liability of any Subsidiary Guarantor
under this Guaranty. 12.08 Stay of Acceleration. If acceleration of the time for
payment of any of the Guarantied Obligations is stayed, in connection with any
case commenced by or against any Subsidiary Guarantor or the Borrowers under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by each Subsidiary Guarantor immediately upon demand by the Secured Parties.
12.09 Condition of Borrowers. Each Subsidiary Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrowers and any other guarantor such information concerning the
financial condition, business and operations of the Borrowers and any such other
guarantor as each Subsidiary Guarantor requires, and that none of the Secured
Parties has any duty, and no Subsidiary Guarantor is relying on the Secured
Parties at any time, to disclose to any Subsidiary Guarantor any information
relating to the business, operations or financial condition of the Borrowers or
any other guarantor (and each Subsidiary Guarantor waiving any duty on the part
of the Secured Parties to disclose such information and any defense relating to
the failure to provide the same). 12.10 Keepwell. Each Guarantor that is a
Qualified ECP hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP shall only be liable under this Section 12.10 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 12.10, or otherwise under this Guaranty, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Guarantor that is a
Qualified ECP under this Section shall remain in full force and effect until the
Guarantied Obligations have been paid in full in cash. Each Guarantor that is a
Qualified ECP intends that this Section 12.10 constitute, and this Section 12.10
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. [Remainder of page is intentionally left blank;
signature pages follow.] 121



--------------------------------------------------------------------------------



 
[thirdliencreditagreement128.jpg]




--------------------------------------------------------------------------------



 
[thirdliencreditagreement129.jpg]




--------------------------------------------------------------------------------



 
[thirdliencreditagreement130.jpg]




--------------------------------------------------------------------------------



 
[thirdliencreditagreement131.jpg]




--------------------------------------------------------------------------------



 